[exhibit1043ablcreditagre001.jpg]
Exhibit 10.43 Execution Version ABL CREDIT AGREEMENT among RENT-A-CENTER, INC.
as Borrower, The Several Lenders from Time to Time Parties Hereto, and JPMORGAN
CHASE BANK, N.A. as Administrative Agent, Dated as of August 5, 2019
______________________________________________________________ JPMORGAN CHASE
BANK, N.A. CITIZENS BANK, N.A., as Joint Lead Arrangers and Joint Bookrunners
CITIZENS BANK, N.A., as Syndication Agent BBVA USA, as Documentation Agent
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre002.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS
.........................................................................................................1
1.1 Defined Terms
.........................................................................................................1
1.2 Classification of Loans and Borrowings
................................................................50 1.3 Other
Definitional Provisions
................................................................................50
1.4 Interest Rate; LIBOR Notification
.........................................................................51 1.5
Letter of Credit Amounts
.......................................................................................51
1.6 Divisions
................................................................................................................52
1.7 Limited Condition Transactions
............................................................................52
1.8
Calculations............................................................................................................53
1.9 Discontinued Operations
........................................................................................54
1.10 Bridge Loans
..........................................................................................................54
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
.................................................54 2.1 Commitments
.........................................................................................................54
2.2 Procedure for Revolving Loan Borrowing
............................................................54 2.3 Protective
Advances...............................................................................................55
2.4 [Reserved]
..............................................................................................................56
2.5 [Reserved]
..............................................................................................................56
2.6 [Reserved]
..............................................................................................................56
2.7 [Reserved
...............................................................................................................56
2.8 Fees,
etc..................................................................................................................56
2.9 Termination or Reduction of Commitments
..........................................................56 2.10 Optional
Prepayments
............................................................................................57
2.11 Mandatory Prepayment of Loans
...........................................................................57
2.12 Conversion and Continuation Options
...................................................................57 2.13
Limitations on Eurodollar Borrowings
..................................................................58 2.14
Interest Rates and Payment Dates
..........................................................................58
2.15 Computation of Interest and Fees
..........................................................................59
2.16 Alternate Rate of Interest
.......................................................................................59
2.17 Pro Rata Treatment and Payments
.........................................................................60 2.18
Requirements of Law
.............................................................................................63
2.19 Taxes
......................................................................................................................64
2.20 Indemnity
...............................................................................................................69
2.21 Change of Lending Office
.....................................................................................69
2.22 Replacement of Lenders
........................................................................................69
2.23 Defaulting
Lenders.................................................................................................70
2.24 Incremental Facilities
.............................................................................................71
SECTION 3. LETTERS OF CREDIT
.........................................................................................73
3.1 L/C Commitment
...................................................................................................73
3.2 Procedure for Issuance of Letter of Credit
.............................................................73 3.3 Fees and
Other Charges
.........................................................................................74
3.4 L/C Participations
..................................................................................................74
i 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre003.jpg]
3.5 Reimbursement Obligation of the
Borrower..........................................................75 3.6
Obligations Absolute
.............................................................................................75
3.7 Letter of Credit Payments
......................................................................................76
3.8 Applications
...........................................................................................................76
SECTION 4. REPRESENTATIONS AND WARRANTIES
......................................................76 4.1 Financial Condition
................................................................................................77
4.2 No Change
.............................................................................................................77
4.3 Existence; Compliance with Law
..........................................................................77 4.4
Power; Authorization; Enforceable Obligations
....................................................78 4.5 No Legal Bar
..........................................................................................................78
4.6 Litigation
................................................................................................................78
4.7 No Default
..............................................................................................................78
4.8 Ownership of Property; Liens
................................................................................78
4.9 Intellectual Property
...............................................................................................79
4.10 Taxes
......................................................................................................................79
4.11 Federal Regulations
...............................................................................................79
4.12 Labor Matters
.........................................................................................................79
4.13 ERISA
....................................................................................................................79
4.14 Investment Company Act; Other Regulations
.......................................................80 4.15 Subsidiaries;
Capital Stock
....................................................................................80
4.16 Use of
Proceeds......................................................................................................81
4.17 Environmental
Matters...........................................................................................81
4.18 Accuracy of Information, etc.
................................................................................81
4.19 Security Documents
...............................................................................................82
4.20 Solvency
.................................................................................................................82
4.21 Senior Indebtedness
...............................................................................................82
4.22 [Reserved].
.............................................................................................................82
4.23 Anti-Corruption Laws, Anti-Money Laundering and Sanctions
...........................82 4.24 EEA Financial Institutions
.....................................................................................83
SECTION 5. CONDITIONS PRECEDENT
...............................................................................83
5.1 Conditions to Initial Extension of Credit
...............................................................83 5.2 Conditions
to Each Extension of
Credit.................................................................86
SECTION 6. AFFIRMATIVE COVENANTS
...........................................................................86
6.1 Financial Statements
..............................................................................................87
6.2 Certificates; Borrowing Base; Other
Information..................................................88 6.3 Payment of
Taxes
...................................................................................................90
6.4 Maintenance of Existence; Compliance
.................................................................90 6.5
Maintenance of Property; Insurance
......................................................................90 6.6
Books and Records; Inspection of Property; Discussions; Appraisals; Field
Examinations..........................................................................................................91
6.7 Notices
...................................................................................................................92
6.8 Environmental Laws
..............................................................................................93
6.9 [Reserved]
..............................................................................................................93
6.10 Additional Collateral, etc.
......................................................................................93
ii 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre004.jpg]
6.11 Designation of Subsidiaries
...................................................................................94
6.12 Deposit Account Control Agreements
...................................................................95 6.13
Rental and Sales
Agreements.................................................................................95
SECTION 7. NEGATIVE COVENANTS
..................................................................................96
7.1 Consolidated Fixed Charge Coverage Ratio
..........................................................96 7.2 Indebtedness
...........................................................................................................96
7.3 Liens
.....................................................................................................................100
7.4 Fundamental Changes
..........................................................................................104
7.5 Disposition of Property
........................................................................................104
7.6 Restricted Payments
.............................................................................................107
7.7 Investments
..........................................................................................................108
7.8 Optional Payments and Modifications of Certain Debt Instruments
...................112 7.9 Transactions with Affiliates
.................................................................................112
7.10 Sales and Leasebacks
...........................................................................................113
7.11 Swap Agreements
................................................................................................114
7.12 Changes in Fiscal Periods
....................................................................................114
7.13 Negative Pledge Clauses
......................................................................................114
7.14 Clauses Restricting Subsidiary
Distributions.......................................................115 7.15
Lines of Business
.................................................................................................116
7.16 Use of
Proceeds....................................................................................................116
SECTION 8. EVENTS OF DEFAULT
.....................................................................................116
SECTION 9. THE AGENTS
.....................................................................................................120
9.1 Appointment
........................................................................................................120
9.2 Administrative Agent’s Reliance, Indemnification, Etc.
.....................................122 9.3 Posting of Communications
.................................................................................123
9.4 The Administrative Agent Individually
...............................................................125 9.5 Successor
Administrative Agent
..........................................................................125
9.6 Acknowledgements of Lenders and Issuing Lenders
..........................................126 9.7 Collateral
Matters.................................................................................................126
9.8 Credit Bidding
......................................................................................................127
9.9 Certain ERISA Matters
........................................................................................128
SECTION 10. MISCELLANEOUS
..........................................................................................129
10.1 Amendments and Waivers
...................................................................................129
10.2 Notices
.................................................................................................................130
10.3 No Waiver; Cumulative Remedies
......................................................................131 10.4
Survival of Representations and Warranties
........................................................132 10.5 Payment of
Expenses and Taxes
..........................................................................132
10.6 Successors and Assigns; Participations and Assignments
...................................134 10.7 Adjustments; Set-off
............................................................................................138
10.8 Counterparts
.........................................................................................................139
10.9 Severability
..........................................................................................................139
10.10 Integration
............................................................................................................139
10.11 GOVERNING LAW
............................................................................................139
iii 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre005.jpg]
10.12 Submission To Jurisdiction; Waivers
..................................................................140 10.13
Acknowledgements
..............................................................................................140
10.14 Releases of Guarantees and Liens
........................................................................141
10.15 Confidentiality
.....................................................................................................141
10.16 WAIVERS OF JURY
TRIAL...........................................................................143
10.17 USA Patriot Act
...................................................................................................143
10.18 Intercreditor Agreement
.......................................................................................143
10.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
..........143 10.20 Acknowledgement Regarding Any Supported QFCs
..........................................144 iv 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre006.jpg]
SCHEDULES: 1.1 Commitments 3.1 Existing Letters of Credit 4.13 Pension Plans
4.15 Subsidiaries 4.19 UCC Filing Jurisdictions 7.2(e) Existing Indebtedness
7.3(f) Existing Liens 7.5(l) Scheduled Dispositions 7.7(k) Existing Investments
7.13 Negative Pledge Clauses 7.14 Clauses Restricting Subsidiary Distributions
EXHIBITS: A Form of Borrowing Request B Form of Interest Election Request C Form
of Officer’s Certificate D Form of Guarantee and Collateral Agreement E Form of
Assignment and Assumption F Form of Compliance Certificate G Form of Collateral
Monitoring Template H-1 U.S. Tax Compliance Certificate (For Non-U.S. Lenders
that are not Partnerships for U.S. Federal Income Tax Purposes) H-2 U.S. Tax
Compliance Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes) H-3 U.S. Tax Compliance Certificate (For
Non-U.S. Participants that are Partnerships for U.S. Federal Income Tax
Purposes) H-4 U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes) I-1 Form of Increased
Facility Activation Notice—Incremental Revolving Commitments I-2 Form of New
Lender Supplement J Form of Borrowing Base Certificate K Form of Intercreditor
Agreement L Form of Solvency Certificate 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre007.jpg]
ABL CREDIT AGREEMENT (this “Agreement”), dated as of August 5, 2019, among
Rent-A-Center, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement, JPMorgan Chase Bank, N.A., as administrative agent, and the other
agents from time to time parties hereto. The parties hereto hereby agree as
follows: SECTION 1. DEFINITIONS 1.1 Defined Terms. As used in this Agreement,
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1. “ABL Priority Collateral” has the meaning set forth
in the Intercreditor Agreement. “ABR” means, when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bear interest at a rate determined by reference to the Alternate Base
Rate. “Account” has the meaning set forth in the Guarantee and Collateral
Agreement. “Account Debtor” has the meaning set forth in the Guarantee and
Collateral Agreement. “Additional Permitted Amount” has the meaning set forth in
the definition of Permitted Refinancing Indebtedness. “Adjusted LIBO Rate”
means, with respect to any Eurodollar Borrowing for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate. “Adjustment Date” has the meaning set forth in the
Applicable Pricing Grid. “Administrative Agent” means JPMorgan Chase Bank, N.A.,
together with its affiliates, as the administrative agent for the Lenders under
this Agreement and the other Loan Documents, together with any of its
successors. “Advisory Fees” has the meaning set forth in the definition of
Consolidated EBITDA. “Affiliate” means, as to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.
“Agents” means the collective reference to the Administrative Agent and any
other agent identified on the cover page of this Agreement.
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre008.jpg]
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Commitment then in effect or, if the
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding. “Agreement” has the meaning set forth in
the preamble hereto. “Alternate Base Rate” means, for any day, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.16, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement. “Anti-Corruption Laws” means all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption. “Applicable Margin” means,
initially, 0.50% in the case of ABR Loans and 1.50% in the case of Eurodollar
Loans and, thereafter, subject to adjustment on each Adjustment Date in
accordance with the Applicable Pricing Grids. “Applicable Parties” has the
meaning set forth in Section 9.3(c). “Applicable Pricing Grids” means the tables
set forth below: Consolidated Leverage Applicable Margin for Applicable Margin
for Ratio ABR Loans Eurodollar Loans < 1.00:1.00 0.50% 1.50% ≥ 1.00:1.00 but <
0.75% 1.75% 2.00:1.00 ≥ 2.00:1.00 1.00% 2.00% Average Utilization for Commitment
Fee Rate the Prior Month <50% 0.3750% ≥50% 0.250% 2 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre009.jpg]
For the purposes of the Applicable Pricing Grids, (a) the Consolidated Leverage
Ratio shall be determined as of the end of each fiscal quarter of the Borrower
based upon the Borrower’s consolidated financial statements delivered pursuant
to Section 6.1(a) or (b), (b) Average Utilization shall be determined as of the
first day of each calendar month of the Borrower using the previous calendar
month as the applicable period, (c) changes in the Applicable Margin resulting
from changes in the Consolidated Leverage Ratio shall become effective on the
next first calendar day of a month (the “Adjustment Date”) after the date on
which the Borrower’s consolidated financial statements are delivered to the
Administrative Agent pursuant to Section 6.1(a) or (b) and shall remain in
effect until the next change to be effected pursuant to this paragraph and (d)
changes to the Commitment Fee Rate shall become effective on the first day of
each calendar month based upon the Average Utilization during the previous
calendar month and shall remain in effect until the next change to be effected
pursuant to this paragraph. If, as of any date that the Borrower’s consolidated
financial statements are scheduled to be delivered pursuant to Section 6.1(a) or
(b), such consolidated financial statements shall not have been delivered by
such date, then, until the Adjustment Date occurring after the date on which
such consolidated financial statements are delivered, the Administrative Agent
shall declare that the highest rate set forth in each column of the Applicable
Pricing Grid shall apply. Automatically, upon the occurrence and continuance of
an Event of Default pursuant to Section 8(f), the highest rate set forth in each
column of the Applicable Pricing Grid shall apply. “Applicable Reference Period”
means as of any date of determination, the most recently ended Reference Period
for which financial statements with respect to each fiscal quarter included in
such Reference Period have been delivered pursuant to Section 6.1(a) or 6.1(b)
(or, prior to the delivery of any such financial statements, the Reference
Period ended March 31, 2019). “Application” means an application, in such form
as the Issuing Lender may specify from time to time, requesting the Issuing
Lender to open a Letter of Credit, specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day) and the date on which such
Letter of Credit is to expire and such other information as the Issuing Lender
may request. “Approved Electronic Platform” has the meaning set forth in Section
9.3(a). “Approved Fund” has the meaning set forth in Section 10.6(b). “Arranger”
means JPMorgan Chase Bank, N.A. “Assignee” has the meaning set forth in Section
10.6(b)(i). “Assignment and Assumption” means an Assignment and Assumption,
substantially in the form of Exhibit E or any other form (including electronic
records generated by the use of an electronic Platform) approved by the
Administrative Agent. “Attributable Indebtedness” means in respect of any sale
and leaseback transaction, as at the time of determination, the present value
(discounted at the implied interest rate in such transaction compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such sale and leaseback transaction
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended). 3 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre010.jpg]
“Availability” means at any time, an amount equal to (a) the Line Cap minus (b)
the Total Revolving Extensions of Credit then outstanding (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Revolving Percentage of all outstanding Revolving Loans). “Available Commitment”
means as to any Revolving Lender at any time, an amount equal to the excess, if
any, of (a) such Lender’s Commitment then in effect over (b) such Lender’s
Revolving Extensions of Credit then outstanding. “Average Utilization” means,
for any period, an amount, expressed as a percentage, equal to (a) the daily
average Total Revolving Extensions of Credit for such period divided by (b) the
daily average Total Commitments for such period. “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bank Products” means any of the following bank: (a) commercial credit
cards and merchant cards, (b) stored value cards, (c) purchasing cards and (d)
treasury, depositary or cash management services (including operations,
collections, payroll, trust, e-payable, electronic funds transfer, wire
transfer, information reporting, lockbox, stop payment, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services) or any other banking products or services as may be
requested by the Loan Parties. “Banking Services” means Bank Products provided
to the Borrower or any of its Restricted Subsidiaries by (a) the Administrative
Agent or any of its Affiliates or (b) any Lender or any of its Affiliates, in
each case whether in existence on the Closing Date or provided after the Closing
Date. “Banking Services Obligations” means with respect to the Loan Parties, any
and all obligations of the Loan Parties, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services. “Banking Services Reserves” means all Reserves
that the Administrative Agent from time to time establishes in its Permitted
Discretion for Banking Services then provided or outstanding. “Bankruptcy Code”
means Title 11 of the United States Code (11 U.S.C. § 101 et seq.), as now and
hereafter in effect, or any successor statute. “Bankruptcy Event” means with
respect to any Person, such Person becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, 4
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre011.jpg]
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person. “Bankruptcy Plan”
means a reorganization or plan of liquidation pursuant to any Debtor Relief
Laws. “Base Incremental Amount” means as of any date, an amount equal to (a)
$150,000,000 less (b) the aggregate principal amount of Indebtedness established
pursuant to Section 7.2(b) or Section 7.2(t) prior to such date in reliance on
the Base Incremental Amount. “Benefit Plan” means any of (a) an “employee
benefit plan” (as defined in Section 3(3) of ERISA) that is subject to Title I
of ERISA, (b) a “plan” as defined in Section 4975 of the Code to which Section
4975 of the Code applies, and (c) any Person whose assets include (for purposes
of the Plan Asset Regulations or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”. “Benefitted Lender” has the meaning set forth in Section 10.7(a). “BHC
Act Affiliate” of a party means an “affiliate” (as such term is defined under,
and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Board”
means the Board of Governors of the Federal Reserve System of the United States
(or any successor). “Borrower” has the meaning set forth in the preamble hereto.
“Borrower Materials” has the meaning set forth in Section 10.15. “Borrowing”
means Revolving Loans of the same Facility and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect. “Borrowing Base” means at any time, the sum
of: (a) (i) 65% of the book value of the Loan Parties’ Eligible Installment
Sales Accounts at such time, plus (b) 80% of the Net Orderly Liquidation Value
of the Loan Parties’ Eligible Inventory Held for Rent, determined on a “new”
versus “used” basis, identified in the most recent Inventory appraisal ordered
by the Administrative Agent, plus 5 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre012.jpg]
(c) 65% of the lesser of (i) the Net Orderly Liquidation Value identified in the
most recent Rental Agreement Portfolio appraisal ordered by the Administrative
Agent and (ii) if the Administrative Agent has received a Collateral Monitoring
Template pursuant to Section 6.1(c) subsequent to the delivery of the most
recent Rental Agreement Portfolio appraisal ordered by the Administrative Agent,
the monthly discounted cash flow amount set forth in the Collateral Monitoring
Template most recently delivered pursuant to Section 6.1(c), minus (d) Reserves;
provided that in calculating the Borrowing Base, the value of that portion of
the Borrowing Base described in clause (c) shall not exceed an amount equal to
65% of the Recent Rental Proceeds. The specified percentages set forth in this
definition will not be reduced without the consent (not to be unreasonably
withheld, delayed or conditioned) of the Borrower. Any determination by the
Administrative Agent in respect of the Borrowing Base shall be based on the
Administrative Agent’s Permitted Discretion. The parties understand that the
exclusionary criteria in the definitions of Eligible Installment Sales Accounts,
Eligible Inventory Held for Rent and Eligible Rental Agreements, any Reserves
that may be imposed as provided herein, any deductions or other adjustments to
determine “lower of cost or market” and factors considered in the calculation of
Net Orderly Liquidation Value have the effect of reducing the Borrowing Base
and, accordingly, whether or not any provisions hereof so state, all of the
foregoing shall be determined without duplication so as not to result in
multiple reductions in the Borrowing Base for the same facts or circumstances.
The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 6.2(g) or 6.2(i) of this Agreement. “Borrowing Base Certificate”
means a certificate, signed by a Responsible Officer of the Borrower, in
substantially the form of Exhibit J or another form which is acceptable to the
Administrative Agent in its reasonable discretion. All calculations of the
Borrowing Base in connection with the preparation of the Borrowing Base
Certificate shall be made by the Borrower. “Borrowing Date” means any Business
Day specified by the Borrower as a date on which the Borrower requests the
relevant Lenders to make Loans hereunder. “Borrowing Request” means a request by
the Borrower for a Revolving Borrowing in accordance with Section 2.2, which
shall be substantially in the form of Exhibit A or any other form approved by
the Administrative Agent. “Business Day” means a day other than a Saturday,
Sunday or other day on which commercial banks in New York City are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Loans having an interest rate determined by reference to the Adjusted LIBO Rate,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market. 6 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre013.jpg]
“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a finance lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that is required to be capitalized under
GAAP on a consolidated balance sheet of such Person and its Restricted
Subsidiaries. “Capital Stock” means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing, but excluding any debt securities convertible into any of the
foregoing. “Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000. “CFC” means (a) each Person that is a “controlled
foreign corporation” for purposes of the Code and (b) each Subsidiary of any
such Person. “CFC Holding Company” means each Domestic Subsidiary substantially
all of the assets of which consist of Capital Stock of one or more (a) CFCs or
(b) Persons described in this definition. “Change of Control” means (a) the
acquisition of ownership, directly or indirectly, 7 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre014.jpg]
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder, but excluding any employee
benefit plan of such Person or its Subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of such plan) of
Capital Stock of the Borrower representing more than 40% of the aggregate
ordinary (in the absence of contingencies) voting power represented by the
issued and outstanding Capital Stock of the Borrower or (b) for any period of
twelve consecutive months following the Closing Date, the board of directors of
the Borrower ceasing to consist of a majority of individuals (i) who were
directors of the Borrower on the first day of such period or (ii) whose election
or nomination for the board of directors of the Borrower was recommended or
approved by at least a majority of directors who were directors of the Borrower
on the first day of such period, or whose election or nomination for election
was so approved. Notwithstanding the preceding sentence or any provision of Rule
13d-3 of the Exchange Act (as in effect on the Closing Date), a person or
“group” shall not be deemed to beneficially own securities subject to an equity
or asset purchase agreement, merger agreement or similar agreement (or voting or
option or similar agreement related thereto) until the consummation of the
transactions contemplated by such agreement. “Closing Date” means August 5,
2019. “Code” means the Internal Revenue Code of 1986, as amended. “Collateral”
means all property of the Loan Parties, now owned or hereafter acquired, upon
which a Lien is purported to be created by any Security Document. “Collateral
Monitoring Template” means a certificate substantially in the form of Exhibit G
or such other form as may be approved by the Administrative Agent in its
reasonable discretion. “Collateral Access Agreement” means any landlord waiver
or other agreement, in form and substance reasonably satisfactory to the
Administrative Agent, between the Administrative Agent and any third party
(including any bailee, consignee, customs broker, or other similar Person) in
possession of any Collateral or any landlord of any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated, replaced or otherwise modified from time to time. “Collection
Account” means individually and collectively, each “Collection Account” referred
to in the Guarantee and Collateral Agreement. “Commencement Date” has the
meaning set forth in Section 7.1. “Commitment” means as to any Lender, the
obligation of such Lender, if any, to make Revolving Loans and participate in
Letters of Credit and Protective Advances in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Commitment”
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
or Increased Facility Activation Notice pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Commitments on the Closing Date is
$300,000,000. 8 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre015.jpg]
“Commitment Fee Rate” means, initially 0.25% per annum and, thereafter, subject
to adjustment on the first day of each calendar month in accordance with the
Applicable Pricing Grids. “Commodity Exchange Act” means the Commodity Exchange
Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor
statute. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to Section 9.3,
including through an Approved Electronic Platform. “Company Headquarters” means
the headquarters of the Borrower located at 5501 Headquarters Drive, Plano,
Texas 75024. “Compliance Certificate” means a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit F. “Connection Income
Taxes” means Other Connection Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated EBITDA” means for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of: (a)
provisions for taxes based on income or profits or capital, including state,
franchise, excise and similar taxes and foreign withholding taxes paid or
accrued, including penalties and interest relating to tax examinations, (b)
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Revolving Loans and the Term Loans), (c)
depreciation and amortization expense, including amortization of capitalized
expenses for software-as-a-service solutions for accounting, (d) non-cash
charges, losses, expenses, accruals and provisions, including stock-based
compensation and sale of assets not in the ordinary course of business (but
excluding any such non-cash charge to the extent that it represents an accrual
or reserve for cash expenses in any future period), (e) amortization of
intangibles (including, but not limited to, impairment of goodwill) and
organization costs, (f) any extraordinary, unusual or non-recurring charges,
expenses or losses, including (i) legal and professional fees and expenses
incurred in connection with the 9 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre016.jpg]
Vintage Capital Merger and the termination thereof, (ii) other legal settlement
expenses and recoveries, (iii) non-recurring natural disaster-related charges
and (iv) infrequent or unusual inventory adjustments, (g) any fees and expenses
incurred during such period in connection with any Investment (including any
Permitted Acquisition), Disposition, issuance of Indebtedness or Capital Stock,
or amendment or modification of any debt instrument, in each case permitted
under this Agreement, including (i) any such transactions undertaken but not
completed and any transactions consummated prior to the Closing Date and (ii)
any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees, in each case paid in cash during such period
(collectively, “Advisory Fees”), (h) any fees and expenses incurred in
connection with the Transactions, including Advisory Fees and (solely for
purposes of this clause (h)) cash charges or expenses in respect of strategic
market reviews, stay or sign-on bonuses, integration-related bonuses,
restructuring, consolidation, severance or discontinuance of any portion of
operations, employees and/or management, (i) the amount of “run-rate” cost
savings, operating expense reductions, operating improvements, revenue
enhancements, business optimizations and synergies that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to be realized as a result of mergers and other business combinations, Permitted
Acquisitions, divestitures, insourcing initiatives, cost savings initiatives,
plant consolidations, openings and closings, product rationalization and other
similar initiatives after the Closing Date, in each case to the extent not
prohibited by this Agreement (collectively, “Initiatives”) (calculated on a pro
forma basis as though such cost savings, operating expense reductions, operating
improvements, revenue enhancements, business optimizations and synergies had
been realized on the first day of the relevant Reference Period), net of the
amount of actual benefits realized in respect thereof; provided that (i) actions
in respect of such cost-savings, operating expense reductions, operating
improvements, revenue enhancements, business optimizations and synergies have
been, or will be, taken within 12 months of the applicable Initiative, (ii) no
cost savings, operating expense reductions, operating improvements, revenue
enhancements, business optimizations or synergies shall be added pursuant to
this clause (i) to the extent duplicative of any expenses or charges otherwise
added to (or excluded from) Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, (iii) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (i) to the extent occurring more than eight fiscal quarters after
the applicable Initiative and (iv) with respect to any Reference Period, the
aggregate amount added back in the calculation of Consolidated EBITDA for such
Reference Period pursuant to this clause (i) and clause (j) below shall not
exceed 25% of Consolidated EBITDA (calculated after giving effect to any
add-backs pursuant to this clause (i) and clause (j) below), (j) non-recurring
cash expenses or charges recognized for restructuring costs, integration costs
and business optimization expenses in connection with any Initiative; 10
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre017.jpg]
provided that with respect to any Reference Period, the aggregate amount added
back in the calculation of Consolidated EBITDA for such Reference Period
pursuant to this clause (j) and clause (i) above shall not exceed 25% of
Consolidated EBITDA (calculated after giving effect to any add-backs pursuant to
this clause (j) and clause (i) above), (k) fees, costs, expenses and charges
associated with contract terminations; provided that with respect to any
Reference Period, the aggregate amount added back in the calculation of
Consolidated EBITDA for such Reference Period pursuant to this clause (k) shall
not exceed 5% of Consolidated EBITDA (calculated after giving effect to any
add-backs pursuant to this clause (k)), (l) losses, charges and expenses related
to the early extinguishment of Indebtedness, hedge agreements or other
derivative instruments (including deferred financing fees), and (m) losses,
charges and expenses attributable to abandoned, closed, Disposed or discontinued
operations and losses, charges and expenses related to the abandonment, closure,
Disposal or discontinuation thereof, minus, (x) to the extent included in the
statement of such Consolidated Net Income for such period, the sum of: (i)
interest income, (ii) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (iii) income tax credits (to
the extent not netted from income tax expense), (iv) any other non-cash income
(other than normal accruals in the ordinary course of business for non-cash
income that represents an accrual for cash income in a future period), (v) gains
related to the early extinguishment of Indebtedness, hedge agreements or other
derivative instruments (including deferred financing fees), and (vi) gains
attributable to abandoned, closed, Disposed or discontinued operations, and (y)
any cash payments made during such period in respect of items described in
clause (d) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis. 11
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre018.jpg]
For the purposes of calculating Consolidated EBITDA for any Reference Period
pursuant to any determination of the Consolidated Leverage Ratio or Consolidated
Secured Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Restricted Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, (ii) if during such Reference
Period the Borrower or any Restricted Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period and (iii) in the case of any Reference
Period which includes any fiscal quarter ended on or prior to the Closing Date,
if the respective Reference Period (a) includes the fiscal quarter of the
Borrower ended March 31, 2019, Consolidated EBITDA for such fiscal quarter shall
be deemed to be $66,492,000, (b) includes the fiscal quarter of the Borrower
ended December 31, 2018, Consolidated EBITDA for such fiscal quarter shall be
deemed to be $48,955,000, (c) includes the fiscal quarter of the Borrower ended
September 30, 2018, Consolidated EBITDA for such fiscal quarter shall be deemed
to be $49,299,000 and (d) includes the fiscal quarter of the Borrower ended June
30, 2018, Consolidated EBITDA for such fiscal quarter shall be deemed to be
$61,068,000, in each case subject to any pro forma adjustments permitted under
this Agreement. “Consolidated Fixed Charge Coverage Ratio” means for any period,
the ratio of (a) Consolidated EBITDA for such period plus (i) Finance Lease
Obligation payments (excluding imputed interest expense attributable to payments
of Finance Lease Obligations to the extent included in Consolidated Interest
Expense) and other rent expenses paid in cash during such period and (ii) less
the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries during such period on account of (A) Capital Expenditures
(excluding the principal amount of long-term Indebtedness (other than Revolving
Loans) incurred in connection with such expenditures) and (B) federal, state,
local and foreign income taxes ((x) net of cash refunds received during such
period and (y) as may be adjusted by the Borrower and the Administrative Agent
acting together in their reasonable discretion in any period to account for
timing differences in the payment of such taxes that are the result of changes
in tax legislation) to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” means for any period, the sum (without duplication)
of (a) Consolidated Interest Expense for such period, (b) regularly scheduled
principal payments (other than payments at maturity) made during such period on
account of principal of Specified Indebtedness of the Borrower or any Restricted
Subsidiary to a third party, (c) Restricted Payments made in cash during such
period and (d) Finance Lease Obligation payments and other rent expenses paid in
cash during such period, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis and, to the extent applicable, in
accordance with GAAP. “Consolidated Interest Expense” means for any period,
total cash interest expense (including imputed interest expense attributable to
payments of Finance Lease Obligations) of the Borrower and its Restricted
Subsidiaries for such period with respect to all outstanding Specified
Indebtedness of the Borrower and its Restricted Subsidiaries (excluding all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance 12 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre019.jpg]
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
“Consolidated Leverage Ratio” means as at the last day of any Reference Period,
the ratio of (a)(i) Consolidated Total Debt on such day less (ii) the aggregate
Unrestricted Cash of the Group Members on such day to (b) Consolidated EBITDA
for such period. “Consolidated Net Income” means for any period, the
consolidated net income (or loss) of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded: (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries; (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions; (c) the undistributed earnings of
any Restricted Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary is
not at the time permitted by the terms of any Contractual Obligation (other than
under any Loan Document) or Requirement of Law applicable to such Restricted
Subsidiary; (d) any income (or loss) for such period attributable to the early
extinguishment of Indebtedness or Swap Obligations; and (e) the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such period.
“Consolidated Secured Debt” means at any date, Consolidated Total Debt at such
date that is secured by a Lien on any property of any Group Member.
“Consolidated Secured Leverage Ratio” means as at the last day of any Reference
Period, the ratio of (a)(i) Consolidated Secured Debt on such day less (ii) the
aggregate Unrestricted Cash of the Group Members on such day to (b) Consolidated
EBITDA for such period. “Consolidated Total Assets” means at any date of
determination, the total assets, in each case reflected on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as at the end of
the most recently ended fiscal quarter of the Borrower for which a balance sheet
is available, determined in accordance with GAAP (and, in the case of any
determination related to the incurrence of Indebtedness or Liens or any
Investment, on a pro forma basis including any property or assets being acquired
in connection therewith). 13 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre020.jpg]
“Consolidated Total Debt” means at any date (without duplication), all Finance
Lease Obligations, purchase money Indebtedness, Indebtedness for borrowed money
and letters of credit (but only to the extent drawn and not reimbursed), in each
case of the Borrower and its Restricted Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP. “Contractual Obligation” means as
to any Person, any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound (including its Organizational
Documents). “Covered Entity” means any of the following: (a) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (b) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Covered
Party” has the meaning set forth in Section 10.20. “Credit Party” means the
Administrative Agent, the Issuing Lender or any other Lender and, for the
purposes of Section 10.13 only, any other Agent and any Arranger. “Debtor Relief
Laws” means the Bankruptcy Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied. “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Protective Advances or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally 14 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre021.jpg]
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Protective Advances
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
written certification in form and substance satisfactory to it and the
Administrative Agent or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action. “Deposit Account Control Agreement” means individually
and collectively, each “Deposit Account Control Agreement” referred to in the
Guarantee and Collateral Agreement. “Designated Non-Cash Consideration” means
the fair market value of non-cash consideration received by the Borrower or one
of its Restricted Subsidiaries in connection with a Disposition that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation, less the amount
of cash and Cash Equivalents received in connection with a subsequent sale of
such Designated Non-Cash Consideration within 180 days of receipt of such
Designated Non-Cash Consideration. “Disposition” means with respect to any
property, any sale, lease, sale and leaseback, assignment, conveyance, transfer
or other disposition(in one transaction or in a series of related transactions)
of any property by any Person (including any issuance of Capital Stock by a
Subsidiary of such Person), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. The terms “Dispose” and “Disposed of”
shall have correlative meanings. “Disqualified Capital Stock” means with respect
to any Person, any Capital Stock of such Person that by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition: (a) matures or is mandatorily
redeemable (other than solely for Capital Stock of such Person that does not
constitute Disqualified Capital Stock and cash in lieu of fractional shares of
such Capital Stock) whether pursuant to a sinking fund obligation or otherwise;
(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Capital Stock (other than solely for Capital
Stock of such Person that does not constitute Disqualified Capital Stock and
cash in lieu of fractional shares of such Capital Stock); or (c) is redeemable
(other than solely for Capital Stock of such Person that does not constitute
Disqualified Capital Stock and cash in lieu of fractional shares of such Capital
Stock) or is required to be repurchased by the Borrower or any Restricted
Subsidiary, in whole or in part, at the option of the holder thereof; in each
case, on or prior to the date that is 91 days after the Latest Maturity Date
(determined as 15 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre022.jpg]
of the date of issuance thereof or, in the case of any such Capital Stock
outstanding on the Closing Date, the Closing Date); provided, however, that (i)
Capital Stock of any Person that would not constitute Disqualified Capital Stock
but for terms thereof giving holders thereof the right to require such Person to
redeem or purchase such Capital Stock upon the occurrence of an “asset sale”,
“condemnation” or a “change of control” (or similar event, however denominated)
shall not constitute Disqualified Capital Stock if any such requirement becomes
operative only after repayment in full of all the Loans and all other
Obligations that are accrued and payable and the termination of all Commitments
and (ii) Capital Stock of any Person that is issued to any employee or to any
plan for the benefit of employees or by any such plan to such employees shall
not constitute Disqualified Capital Stock solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. “Disqualified Lenders” means (a) certain
banks, financial institutions, other institutional lenders and other Persons
that have been specified in writing to the Administrative Agent by the Borrower
prior to the Closing Date, (b) competitors of the Borrower and its Restricted
Subsidiaries and any affiliate of such competitor, in each case, that is
identified in writing to the Administrative Agent by the Borrower from time to
time and (c) any affiliates of the entities described in the foregoing clauses
(a) or (b) that are clearly identifiable as affiliates of such entities solely
on the basis of the similarity of their names (other than affiliates that
constitute bona fide debt funds primarily investing in loans). In no event shall
the designation of any Person as a Disqualified Lender apply (x) to disqualify
any Person until three (3) Business Days after such Person shall have been
identified in writing to the Administrative Agent via electronic mail submitted
to JPMDQ_Contact@jpmorgan.com (or to such other address as the Administrative
Agent may designate to the Borrower from time to time). For the avoidance of
doubt, with respect to any assignee that becomes a Disqualified Lender after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, this
definition) or is otherwise party to a pending trade as of the date of such
notice, (x) such assignee shall not retroactively be disqualified from becoming
a Lender and (y) the execution by the Borrower of an Assignment and Assumption
with respect to such assignee will not by itself result in such assignee no
longer being considered a Disqualified Lender. “Documents” has the meaning set
forth in the Guarantee and Collateral Agreement. “Dollars” and “$” means dollars
in lawful currency of the United States. “Domestic Subsidiary” means any
Restricted Subsidiary of the Borrower organized under the laws of any
jurisdiction within the United States. “EEA Financial Institution” means (a) any
institution established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent. 16
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre023.jpg]
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved
Fund, (d) any commercial bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person, (ii) the Borrower, any Subsidiary or
any other Affiliate of the Borrower or (iii) a Disqualified Lender. “Eligible
Installment Sales Accounts” means at any time, the Accounts of the Loan Parties
which the Administrative Agent determines in its Permitted Discretion (following
(to the extent practicable) reasonable prior notice to, and consultation with,
the Borrower, and in any event exercised consistent with past practice with
respect to the Accounts of the Loan Parties) are eligible as the basis for the
extension of Revolving Loans and the issuance of Letters of Credit. Without
limiting the Administrative Agent’s Permitted Discretion provided herein,
Eligible Installment Sales Accounts shall not include any Account: (a) which is
not subject to a first priority (subject to Permitted Encumbrances) perfected
security interest in favor of the Administrative Agent on behalf of the Secured
Parties; (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Lien in favor of the Term Loan Administrative Agent
which does not have priority over the Lien in favor of the Administrative Agent,
(iii) a Lien in favor of the administrative agent or trustee in respect of any
Junior Indebtedness which does not have priority over the Lien in favor of the
Administrative Agent and (iv) a Permitted Encumbrance; (c) (i) which is unpaid
more than 30 days after the original due date therefor (“Overage”) (when
calculating the amount under this clause (i), for the same Account Debtor, the
Administrative Agent shall include the net amount of such Overage and add back
any credits, but only to the extent that such credits do not exceed the total
gross receivables from such Account Debtor), or (ii) which has been written off
the books of the Borrower or other applicable Loan Party or otherwise designated
as uncollectible; (d) with respect to which any representation or warranty
contained in this Agreement or in the Guarantee and Collateral Agreement is not
true in any material respect; (e) which (i) does not arise from the sale of
goods or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation satisfactory to the
Administrative Agent (utilizing its Permitted Discretion (following (to the
extent practicable) reasonable prior notice to, and consultation with, the
Borrower)) which has been sent to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon a Loan Party’s completion of any
further performance, (v) 17 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre024.jpg]
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest; (f) for which the goods giving rise to
such Account have not been shipped to the Account Debtor or if such Account was
invoiced more than once; (g) with respect to which any check or other instrument
of payment has been returned uncollected for any reason; (h) which is owed by an
Account Debtor which has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, or liquidator of its assets,
(ii) had possession of all or a material part of its property taken by any
receiver, custodian, trustee or liquidator, (iii) filed, or had filed against
it, any request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case under any state or federal bankruptcy laws (other than post-
petition accounts payable of an Account Debtor that is a debtor-in-possession
under the Bankruptcy Code and reasonably acceptable to the Administrative
Agent), (iv) admitted in writing its inability, or is generally unable to, pay
its debts as they become due, (v) become insolvent, or (vi) ceased operation of
its business; (i) which, for any Account Debtor, exceeds a credit limit
determined by the Administrative Agent in its Permitted Discretion, to the
extent of such excess; (j) which is owed in any currency other than Dollars; (k)
which is owed by any Affiliate of any Loan Party or any employee, officer or
director of any Loan Party; (l) which is owed by an Account Debtor or any
Affiliate of such Account Debtor to which any Loan Party is indebted, but only
to the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof; (m) which is subject
to any asserted counterclaim, deduction, defense, setoff or dispute but only to
the extent of any such asserted counterclaim, deduction, defense, setoff or
dispute; (n) which is evidenced by any promissory note or instrument and such
promissory note or instrument is not pledged and delivered to the Administrative
Agent; (o) which is owed by an Account Debtor (i) located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit the applicable Loan Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless the
applicable Loan Party has filed such report or qualified to do business in such
jurisdiction or (ii) which is a Sanctioned Person; (p) [reserved]; 18
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre025.jpg]
(q) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Consumer Financial Protection Bureau; (r) which is for goods
that have been sold under a purchase order or pursuant to the terms of a written
contract or other written agreement that indicates or purports that any Person
other than a Loan Party has or has had an ownership interest in such goods, or
which indicates any party other than a Loan Party as payee or remittance party;
or (s) which the Administrative Agent determines in its Permitted Discretion
(following (to the extent practicable) reasonable prior notice to, and
consultation with, the Borrower) may not be paid by reason of the Account
Debtor’s inability to pay or which the Administrative Agent otherwise determines
is unacceptable in its Permitted Discretion. In determining the amount of an
Eligible Installment Sales Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion (following (to the extent
practicable) reasonable prior notice to, and consultation with, the Borrower),
be reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that any Loan Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account. Standards of eligibility may be made
more restrictive from time to time by the Administrative Agent in its Permitted
Discretion, following (to the extent practicable) reasonable prior notice to,
and consultation with, the Borrower, with any such changes to be effective four
days after delivery of notice thereof to the Borrower and the Lenders; provided
that if consultation with the Borrower and/or notice to the Borrower and the
Lenders is not practicable or if failure to implement any such change within a
shorter time period would, in the good faith judgment of the Administrative
Agent, reasonably be expected to result in a Material Adverse Effect or
materially and adversely affect the Collateral (taken as a whole) or the rights
of the Lenders under the Loan Documents (taken as a whole), such change may be
implemented within a shorter time as determined by the Administrative Agent in
its Permitted Discretion. Prior to any Accounts that are acquired in a Material
Transaction becoming “Eligible Installment Sales Accounts”, the Administrative
Agent shall have received an audit and field examination in respect of such
Accounts, the results of which are reasonably satisfactory to the Administrative
Agent. “Eligible Inventory Held for Rent” means at any time, the Inventory Held
for Rent of the Loan Parties which the Administrative Agent determines in its
Permitted Discretion (following (to the extent practicable) reasonable prior
notice to, and consultation with, the Borrower, and in any event exercised
consistent with past practice with respect to the Inventory Held for Rent of the
Loan Parties) is eligible as the basis for the extension of Revolving Loans and
the issuance of Letters of Credit. Without limiting the Administrative Agent’s
Permitted Discretion provided herein, Eligible Inventory Held for Rent shall not
include any Inventory: (a) which is not subject to a first priority (subject to
Permitted Encumbrances) 19 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre026.jpg]
perfected Lien in favor of the Administrative Agent on behalf of the Secured
Parties; (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Lien in favor of the Term Loan Administrative Agent
which does not have priority over the Lien in favor of the Administrative Agent,
(iii) a Lien in favor of the administrative agent or trustee in respect of any
Permitted Additional Junior Lien Indebtedness which does not have priority over
the Lien in favor of the Administrative Agent and (iv) a Permitted Encumbrance;
(c) which (i) is, in the Administrative Agent’s Permitted Discretion (following
(to the extent practicable) reasonable prior notice to, and consultation with,
the Borrower), slow moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business or unacceptable due to age, type, category
and/or quantity, (ii) is Inventory that has been Inventory Held for Rent for
more than 12 months and has not been rented since the date of acquisition
thereof or (iii) which is in disrepair or in the process of being repaired; (d)
with respect to which any representation or warranty contained in this Agreement
or in the Guarantee and Collateral Agreement is not true in any material respect
and which does not conform in all material respects to all standards imposed by
any Governmental Authority; (e) in which any Person other than a Loan Party
shall (i) have any direct or indirect ownership, interest (including rental
interest) or title to such Inventory or (ii) be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
interest therein; (f) which is not finished goods or which constitutes
work-in-process, raw materials, spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold or ship-in-place goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for rent in the
ordinary course of business; (g) which is not located in the United States or
Puerto Rico; (h) which is not located in a store, distribution center,
collection center or national product service center which premises are, in each
case, owned by a Loan Party, unless such store, distribution center, collection
center or national product service center is leased by the Borrower and (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges and other amounts due or to become due with
respect to such facility (which Reserve shall be based off the liquidation
scenario set forth in the most recent Inventory appraisal received by the
Administrative Agent) has been established by the Administrative Agent in its
Permitted Discretion; (i) which is a discontinued product or component thereof;
20 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre027.jpg]
(j) which is the subject of a consignment by the applicable Loan Party as
consignor; (k) which is perishable; (l) which contains or bears any intellectual
property rights licensed to the applicable Loan Party unless the Administrative
Agent is reasonably satisfied that it may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, or (iii) incurring any liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement; (m) which is not reflected in a
current perpetual inventory report of the Loan Parties (unless such Inventory is
reflected in a report to the Administrative Agent as “in transit” Inventory);
(n) for which reclamation rights have been asserted by the seller; (o) which has
been acquired from a Sanctioned Person; or (p) which the Administrative Agent in
its Permitted Discretion (following (to the extent practicable) reasonable prior
notice to, and consultation with, the Borrower) determines is unacceptable.
Standards of eligibility may be made more restrictive from time to time by the
Administrative Agent in its Permitted Discretion, after consultation (to the
extent practicable) with the Borrower, with any such changes to be effective
four days after delivery of notice thereof to the Borrower and the Lenders;
provided that if consultation with the Borrower and/or notice to the Borrower
and the Lenders is not practicable or if failure to implement any such change
within a shorter time period would, in the good faith judgment of the
Administrative Agent, reasonably be expected to result in a Material Adverse
Effect or materially and adversely affect the Collateral (taken as a whole) or
the rights of the Lenders under the Loan Documents (taken as a whole), such
change may be implemented within a shorter time as determined by the
Administrative Agent in its Permitted Discretion. Prior to any Inventory that is
acquired in a Material Transaction becoming “Eligible Inventory Held for Rent”,
the Administrative Agent shall have received a field examination and an
appraisal in respect of such Inventory, the results of which are reasonably
satisfactory to the Administrative Agent. “Eligible Rental Agreements” means, at
any time, rental agreements entered into by any Loan Party with a customer of
such Loan Party which the Administrative Agent determines in its Permitted
Discretion (following (to the extent practicable) reasonable prior notice to,
and consultation with, the Borrower, and in any event exercised consistent with
past practice with respect to the rental agreements of the Loan Parties) are
eligible as the basis for the extension of Revolving Loans and the issuance of
Letters of Credit. Without limiting the Administrative Agent’s Permitted
Discretion provided herein, Eligible Rental Agreements shall not include any
rental agreement: (a) which is not subject to a first priority (subject to
Permitted Encumbrances) 21 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre028.jpg]
perfected security interest in favor of the Administrative Agent on behalf of
the Secured Parties; (b) which is subject to any Lien other than (i) a Lien in
favor of the Administrative Agent, (ii) a Lien in favor of the Term Loan
Administrative Agent which does not have priority over the Lien in favor of the
Administrative Agent, (iii) a Lien in favor of the administrative agent or
trustee in respect of any Permitted Additional Junior Lien Indebtedness which
does not have priority over the Lien in favor of the Administrative Agent and
(iv) a Permitted Encumbrance; (c) with respect to which the remaining value of
the inventory in respect thereof has been written off the books of the Borrower
or other applicable Loan Party or otherwise designated as uncollectible; (d)
with respect to which any representation or warranty contained in this Agreement
or in the Guarantee and Collateral Agreement is not true in any material
respect; (e) which does not arise from the rent of goods in the ordinary course
of business; (f) for which the goods subject to such rental agreement have not
been shipped to the applicable counterparty; (g) with respect to which the
amounts due under such rental agreement remain unpaid after the original due
date for a period to be determined by the Administrative Agent from time to time
in a manner that is consistent with the period provided for in the most recently
delivered Collateral Monitoring Template or the most recent Rental Agreement
Portfolio appraisal ordered by the Administrative Agent; (h) with respect to
which the counterparty thereof has (i) applied for, suffered, or consented to
the appointment of any receiver, custodian, trustee, or liquidator of its
assets, (ii) had possession of all or a material part of its property taken by
any receiver, custodian, trustee or liquidator, (iii) filed, or had filed
against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a debtor-in-
possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business; (i) with respect to which rental payments are
owed in any currency other than Dollars; (j) which is not governed by the law of
the United States, any state thereof or Puerto Rico; (k) which is not generated
at a store located in the United States or Puerto Rico; 22
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre029.jpg]
(l) with respect to which the counterparty thereof is an Affiliate of any Loan
Party or any employee, officer or director of any Loan Party; (m) with respect
to which the counterparty thereof is a Person to which any Loan Party is
indebted, but only to the extent of such indebtedness; (n) with respect to which
the payments thereunder are subject to any asserted counterclaim, deduction,
defense, setoff or dispute but only to the extent of any such asserted
counterclaim, deduction, defense, setoff or dispute; (o) with respect to which
the Borrower or the applicable Loan Party has made any agreement with the
counterparty thereof for any reduction in any rental payments or other amounts
due thereunder, other than discounts and adjustments given in the ordinary
course of business that are consistent with the treatment provided for in the
most recently delivered Collateral Monitoring Template or the most recent Rental
Agreement Portfolio appraisal ordered by the Administrative Agent; (p) which
does not comply in all material respects with the requirements of all applicable
laws and regulations, whether Federal, state or local; (q) which is for goods
that have been rented pursuant to the terms of a written contract or other
written agreement that indicates or purports that any Person other than a Loan
Party has or has had an ownership interest in such goods, or which indicates any
party other than a Loan Party as payee or remittance party; or (r) with respect
to which the Administrative Agent determines in its Permitted Discretion
(following (to the extent practicable) reasonable prior notice to, and
consultation with, the Borrower) the rental payments or other payments
thereunder may not be paid by reason of the counterparty’s inability to pay or
which the Administrative Agent otherwise determines is unacceptable in its
Permitted Discretion. Standards of eligibility may be made more restrictive from
time to time by the Administrative Agent in its Permitted Discretion, following
(to the extent practicable) reasonable prior notice to, and consultation with,
the Borrower, with any such changes to be effective four days after delivery of
notice thereof to the Borrower and the Lenders; provided that if consultation
with the Borrower and/or notice to the Borrower and the Lenders is not
practicable or if failure to implement any such change within a shorter time
period would, in the good faith judgment of the Administrative Agent, reasonably
be expected to result in a Material Adverse Effect or materially and adversely
affect the Collateral (taken as a whole) or the rights of the Lenders under the
Loan Documents (taken as a whole), such change may be implemented within a
shorter time as determined by the Administrative Agent in its Permitted
Discretion. Prior to any rental agreement that is acquired in a Material
Transaction becoming an “Eligible Rental Agreement”, the Administrative Agent
shall have received (unless the Administrative Agent otherwise agrees in its
Permitted Discretion) a field examination and an appraisal in respect of such
rental agreement, the results of which are reasonably satisfactory to the
Administrative Agent. “Environmental Laws” means any and all foreign, Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any 23 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre030.jpg]
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health insofar as involving exposure to harmful or
deleterious substances or the environment, as now or may at any time hereafter
be in effect. “Environmental Permits” means any and all permits, licenses,
approvals, registrations, notifications or authorizations required under any
Environmental Law. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and the rules and regulations promulgated
thereunder. “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code. “ERISA Event” means (a) any
“reportable event”, as defined in Section 4043 of ERISA or the regulations
issued thereunder with respect to a Plan (other than an event for which the 30
day notice period is waived); (b) the failure to satisfy the “minimum funding
standard” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition upon the Borrower or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. “Eurodollar” when used in reference to
any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate. “Event of Default” means any of the events specified in
Section 8, provided that any requirement for the giving of notice, the lapse of
time, or both, has been satisfied. “Exchange Act” means the Securities Exchange
Act of 1934, as amended. “Excluded Subsidiary” means (a) any Unrestricted
Subsidiary, (b) any Immaterial Subsidiary, (c) any non-Wholly Owned Subsidiary,
(d) any Subsidiary that is prohibited or 24 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre031.jpg]
restricted by applicable law, rule or regulation or by any contractual
obligation existing on the Closing Date or on the date such Subsidiary was
acquired (so long as such contractual obligation was not entered into in
contemplation of such acquisition) from guaranteeing the Obligations or which
would require a governmental (including regulatory) consent, approval, license
or authorization to provide a guarantee unless such consent, approval, license
or authorization has been received, (e) any CFC or CFC Holding Company, (f) any
Domestic Subsidiary of a Foreign Subsidiary, (g) not-for-profit Subsidiaries and
captive insurance companies, (h) the Insurance Subsidiary and (i) any Subsidiary
whose provision of a guarantee would have a cost that is excessive in relation
to the value afforded thereby as determined by the Administrative Agent in its
reasonable discretion. Each Excluded Subsidiary as of the Closing Date is set
forth on Schedule 4.15. “Excluded Swap Obligation” means with respect to any
Loan Party (a) any Swap Obligation if, and to the extent that, and only for so
long as, all or a portion of the guarantee of such Loan Party of, or the grant
by such Loan Party of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of (or grant of such security interest by,
as applicable) such Loan Party becomes or would become effective with respect to
such Swap Obligation or (b) any other Swap Obligation designated as an “Excluded
Swap Obligation” of such Loan Party as specified in any agreement between the
relevant Loan Parties and counterparty applicable to such Swap Obligations, and
agreed by the Administrative Agent. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guarantee or security interest is or becomes illegal. “Excluded Taxes” means any
of the following Taxes imposed on or with respect to a Credit Party or required
to be withheld or deducted from a payment to a Credit Party, (a) Taxes imposed
on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of a Credit Party being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of a Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) a Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.22) or (ii) a Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.19, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired
the applicable interest in a Loan or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to a Credit Party’s
failure to comply with Section 2.19(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA. “Existing Indebtedness Refinancing” has the meaning
set forth in Section 5.1(b)(ii). 25 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre032.jpg]
“Existing Letters of Credit” means the letters of credit existing on the Closing
Date and identified on Schedule 3.1. “Facility” means this Agreement and the
Commitments and the Revolving Loans made thereunder. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code. “Federal Funds Effective Rate” means, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate; provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. “Federal Reserve
Board” means the Board of Governors of the Federal Reserve System of the United
States. “Fee Payment Date” means (a) the first Business Day of each January,
April, July and October and (b) the last day of the Revolving Commitment Period.
“Finance Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as finance
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member, any ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis. “Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not such plan is subject to ERISA) that is not
subject to US law and is maintained or contributed to by any Group Member, or
ERISA Affiliate or any other entity related to a Group Member on a controlled
group basis. “Foreign Plan Event” means with respect to any Foreign Benefit
Arrangement or Foreign Plan, (a) the failure to make or, if applicable, accrue
in accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Benefit
Arrangement or Foreign Plan; (b) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Benefit
Arrangement or 26 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre033.jpg]
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan. “Foreign Subsidiary” means any Restricted
Subsidiary of the Borrower that is not a Domestic Subsidiary. “Full Cash
Dominion Period” means (a) each period when a Specified Event of Default shall
have occurred and be continuing and (b) each period beginning on the third
consecutive day on which Availability is less than the greater of (i) 12.5% of
the Line Cap and (ii) $37,500,000; provided that any such Full Cash Dominion
Period commencing pursuant to clause (b) shall end when and if Availability
shall have been not less than (A) such specified level and (B) $37,500,000 for
30 consecutive days each. “Funding Office” means the office of the
Administrative Agent specified in Section 10.2 or such other office as may be
specified from time to time by the Administrative Agent as its funding office by
written notice to the Borrower and the Lenders. “GAAP” means generally accepted
accounting principles in the United States as in effect from time to time. In
the event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations to promptly amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s results of operations
and/or financial condition shall be the same after such Accounting Changes as if
such Accounting Changes had not been made. Until such time as such an amendment
shall have been executed and delivered by the Borrower, the Administrative Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board or, if applicable, the
SEC. “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, any
securities exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners). “Group Members” means the collective
reference to the Borrower and its Restricted Subsidiaries. “Guarantee and
Collateral Agreement” means the ABL Guarantee and Collateral Agreement, dated as
of the Closing Date, executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit D. 27 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre034.jpg]
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or reasonable indemnity
obligations entered into in connection with any acquisition or disposition of
assets. The amount of any Guarantee Obligation of any guaranteeing person shall
be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. “Immaterial Subsidiary” means any Restricted Subsidiary
that is not a Material Subsidiary and that is designated by the Borrower in
writing to the Administrative Agent as an “Immaterial Subsidiary”; provided that
if (i) as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to Section
5.1(a) or (b), the aggregate tangible assets of Immaterial Subsidiaries, as of
the last day of such fiscal quarter, is greater than 5% of Consolidated Total
Assets or (ii) the aggregate contribution of Immaterial Subsidiaries to
Consolidated EBITDA for the Applicable Reference Period is greater than 5% of
Consolidated EBITDA for such Applicable Reference Period, then one or more
Restricted Subsidiaries that are not Material Subsidiaries shall promptly be
designated by the Borrower in writing to the Administrative Agent as a “Material
Subsidiary” until such excess has been eliminated. Each Immaterial Subsidiary as
of the Closing Date is set forth on Schedule 4.15. “Impacted Interest Period”
has the meaning set forth in the definition of LIBO Rate. “Increased Facility
Activation Notice” means a notice substantially in the form of Exhibit I-1 or in
such other form as is reasonably acceptable to the Administrative Agent.
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice. “Incremental Commitments” has the
meaning set forth in Section 2.24(a). 28 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre035.jpg]
“Indebtedness” means of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Finance Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all Disqualified Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation (but only to the extent of the
lesser of (i) the amount of such Indebtedness and (ii) the fair market value of
such property), and (j) for the purposes of Section 8(e) only, all obligations
of such Person in respect of Swap Agreements; provided that Indebtedness shall
not include (i) trade payable and accrued expenses incurred in the ordinary
course of business and not more than 120 days overdue, (ii) ordinary course
intercompany liabilities having a term not exceeding 365 days (inclusive of any
roll-over or extension of terms) or any other ordinary course intercompany
liabilities not constituting Specified Indebtedness, (iii) prepaid or deferred
revenue arising in the ordinary course of business, (iv) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy unperformed obligations of the seller
of such assets, (v) deferred compensation payable to employees, officers and
directors and (vi) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. Any Indebtedness for which proceeds have been escrowed or otherwise
deposited to repay, defease, redeem or satisfy and discharge such Indebtedness
shall not be deemed outstanding. “Indemnified Liabilities” has the meaning set
forth in Section 10.5. “Indemnified Taxes” means (a) Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in clause (a) above, Other Taxes. “Indemnitee” has the
meaning set forth in Section 10.5(d). “Initiatives” has the meaning set forth in
the definition of Consolidated EBITDA. “Insolvent” means with respect to any
Multiemployer Plan, the condition that such plan is insolvent within the meaning
of Section 4245 of ERISA. 29 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre036.jpg]
“Insurance Subsidiary” means Legacy Insurance Co., Ltd., a Bermuda company and a
Wholly Owned Subsidiary of the Borrower formed for the sole purpose of writing
insurance only for the risks of the Borrower and its Subsidiaries. “Intellectual
Property” has the meaning set forth in the Guarantee and Collateral Agreement.
“Intercreditor Agreement” means the ABL/Term Loan Intercreditor Agreement, dated
as of the Closing Date, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Term Loan Administrative Agent, and any other
intercreditor agreement substantially in the form of Exhibit K, in each case, as
may be amended, modified or supplemented from time to time. “Interest Election
Request” means a request by the Borrower to convert or continue a Revolving
Borrowing in accordance with Section 2.12 and the definition of “Interest
Period”, which shall be substantially in the form of Exhibit B or any other form
approved by the Administrative Agent. “Interest Payment Date” means (a) as to
any ABR Loan, the first day of each January, April, July and October to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan, the date of any repayment or
prepayment made in respect thereof. “Interest Period” means as to any Eurodollar
Loan, (a) initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Eurodollar Loan and ending one, two,
three or six months thereafter, as selected by the Borrower in its Borrowing
Request or Interest Election Request, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice in an Interest Election Request submitted to the Administrative Agent not
later than 12:00 Noon, New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following: (i) if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day; (ii) the
Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date; and (iii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the last calendar 30
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre037.jpg]
month of such Interest Period. “Interpolated Rate” means, at any time, for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period for which the LIBO Screen Rate is
available that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period for which that LIBO Screen Rate is available
that exceeds the Impacted Interest Period, in each case, as of 11:00 a.m.,
London time, two Business Days prior to the commencement of the applicable
Interest Period; provided that if the Interpolated Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of
calculating such rate. When determining the rate for a period which is less than
the shortest period for which the LIBO Screen Rate is available, the LIBO Screen
Rate for purposes of clause (a) above shall be deemed to be the overnight rate
for Dollars determined by the Administrative Agent from such service as the
Administrative Agent may select in its reasonable discretion. “Inventory” has
the meaning set forth in the Guarantee and Collateral Agreement. “Inventory Held
for Rent” means Inventory of a Loan Party which is being held for rent.
“Investments” has the meaning set forth in Section 7.7. “IRS” means the United
States Internal Revenue Service. “Issuing Lender” means each of (a) JPMCB, (b)
Citizens Bank, N.A., (c) BBVA USA and (d) any other Revolving Lender approved by
the Administrative Agent and the Borrower that has agreed in its sole discretion
to act as an “Issuing Lender” hereunder, or any of their respective affiliates,
in each case in its capacity as issuer of any Letter of Credit. Each reference
herein to “the Issuing Lender” shall be deemed to be a reference to the relevant
Issuing Lender. Each Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by any Affiliate of such Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate. “Joint Venture” means a
joint venture, partnership or other similar arrangement entered into by the
Borrower or any Restricted Subsidiary, whether in corporate, partnership or
other legal form; provided that in no event shall any Subsidiary be considered
to be a Joint Venture. “JPMCB” means JPMorgan Chase Bank, N.A., a national
banking association, in its individual capacity, and its successors. “Junior
Indebtedness” means (a) any Subordinated Indebtedness and (b) any Specified
Indebtedness (other than the Term Loans, any Pari Passu Secured Indebtedness and
any Permitted Refinancing Indebtedness in respect thereof) of any Group Member
that is secured by a Lien on the Collateral that is junior to the Lien on the
Collateral securing the Obligations. 31 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre038.jpg]
“Latest Maturity Date” means at any date of determination, the latest scheduled
maturity date applicable to any Loan hereunder at such time. “L/C Commitment”
means, subject to Section 3.1(c), (a) if the Specified Letter of Credit is
outstanding, (i) as to JPMCB, $80,000,000, (ii) as to Citizens Bank, N.A.,
$39,000,000 and (iii) as to BBVA USA, $31,000,000 and (b) if the Specified
Letter of Credit is not outstanding, (i) as to JPMCB, $70,000,000, (ii) as to
Citizens Bank, N.A., $45,000,000 and (iii) as to BBVA USA, $35,000,000, as each
of the foregoing amounts may be changed from time to time by the mutual
agreement of the Administrative Agent and the Borrower. “L/C Disbursement” means
a payment or disbursement made by an Issuing Lender pursuant to a Letter of
Credit. “L/C Exposure” means at any time, the total L/C Obligations. The L/C
Exposure of any Revolving Lender at any time shall be its Revolving Percentage
of the total L/C Exposure at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Article 29(a)
of the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce Publication No. 600 (or such later version thereof as may be
in effect at the applicable time) or Rule 3.13 or Rule 3.14 of the International
Standby Practices, International Chamber of Commerce Publication No. 590 (or
such later version thereof as may be in effect at the applicable time) or
similar terms of the Letter of Credit itself, or if compliant documents have
been presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” and “undrawn” in the amount so remaining available to be paid, and
the obligations of the Borrower and each Lender shall remain in full force and
effect until the Issuing Lender and the Lenders shall have no further
obligations to make any payments or disbursements under any circumstances with
respect to any Letter of Credit. “L/C Obligations” means at any time, an amount
equal to the sum of (a) the aggregate then undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit that have not then been reimbursed pursuant to Section
3.5. “L/C Participants” means the collective reference to all the Revolving
Lenders other than the Issuing Lender. “LCT Election” has the meaning set forth
in Section 1.7. “LCT Test Date” has the meaning set forth in Section 1.7.
“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary. “Lenders” means the Persons
listed on Schedule 1.1 and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption or otherwise, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise. Unless the context otherwise requires, the term
“Lenders” includes the Issuing Lenders. 32 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre039.jpg]
“Letters of Credit” has the meaning set forth in Section 3.1. “LIBO Rate” means,
with respect to any Eurodollar Borrowing for any Interest Period, the LIBO
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate. “LIBO
Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement. “Lien”
means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any finance lease having substantially the same economic
effect as any of the foregoing); provided that a “Lien” as defined herein shall
not include any license, sublicense or similar right with respect to
Intellectual Property. “Limited Condition Transaction” means any Investment that
the Borrower or a Restricted Subsidiary is contractually committed to consummate
(it being understood that such commitment may be subject to conditions
precedent, which conditions precedent may be amended, satisfied or waived in
accordance with the applicable agreement) and whose consummation is not
conditioned on the availability of, or on obtaining, third party financing (it
being understood that a “marketing period” or similar concept is not a financing
condition). “Line Cap” means at any time, an amount equal to the lesser of (a)
the Total Commitments and (b) the Borrowing Base. “Liquidity” means at any time,
an amount equal to (a) Availability at such time plus (b) Unrestricted Cash at
such time. “Loan” means the loans made by the Lenders to the Borrower pursuant
to this Agreement, including Protective Advances. “Loan Documents” means this
Agreement, the Security Documents, the Intercreditor Agreement, the Notes and
any amendment, restatement, amendment and restatement, waiver, supplement or
other modification to any of the foregoing. “Loan Parties” means the Borrower
and the Subsidiary Guarantors. 33 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre040.jpg]
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable. “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Group Members in excess of
$55,000,000. “Material Adverse Effect” means a material adverse effect on (a)
the business, property, operations or financial condition of the Borrower and
its Restricted Subsidiaries taken as a whole, (b) the ability of the Loan
Parties (taken as a whole) to perform their payment obligations under the Loan
Documents to which they are a party or (c) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights or remedies of
the Administrative Agent or the Lenders under the Loan Documents, taken as a
whole. “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Group Members
in excess of $55,000,000. “Material Indebtedness” means Indebtedness (other than
the Loans) or Swap Obligations of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount of $75,000,000 or more;
provided that any Indebtedness outstanding under the Term Loan Credit Agreement
shall be deemed to be Material Indebtedness. For purposes of determining
Material Indebtedness, the “principal amount” of any Swap Obligation at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower and/or any applicable Restricted Subsidiary would be required
to pay if the applicable Swap Agreement were terminated at such time. “Material
Subsidiary” means, as of any date of determination, each Restricted Subsidiary
(a) with total assets (including the value of Capital Stock of its subsidiaries)
on such date of determination greater than 5.0% of Consolidated Total Assets,
(b) whose contribution to Consolidated EBITDA for the Applicable Reference
Period exceeds 5% of Consolidated EBITDA for the Applicable Reference Period or
(c) that is designated as a “Material Subsidiary” pursuant to the definition of
Immaterial Subsidiary. “Material Transaction” means any acquisition or series of
related acquisitions in which a Loan Party acquires assets that, if included in
the Borrowing Base, would increase the Borrowing Base by an amount in excess of
$15,000,000. “Materials of Environmental Concern” means any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products,
asbestos, polychlorinated biphenyls, urea- formaldehyde insulation,
radioactivity, and any other substances, materials or wastes, that are regulated
pursuant to or that could give rise to liability under any Environmental Law.
“Maximum Term Loan Incremental Amount” means an amount represented by
Incremental Term Loans (as defined in the Term Loan Credit Agreement) to be
established pursuant to Section 2.24 of the Term Loan Credit Agreement that
would not, immediately after giving effect to the establishment thereof
(excluding from Unrestricted Cash in making such pro 34 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre041.jpg]
forma calculation the Net Cash Proceeds of such Incremental Term Loans), cause
the Consolidated Secured Leverage Ratio for the Applicable Reference Period,
calculated on a Pro Forma Basis as of the date of incurrence of such
Indebtedness, to exceed 2.00 to 1.00; provided that, with respect to Term Loan
Incremental Equivalent Debt established pursuant to Section 7.2(t), in lieu of
the Consolidated Secured Leverage Ratio test applicable to Incremental Term
Loans, such test with respect to Term Loan Incremental Equivalent Debt (which in
each case shall be calculated excluding from Unrestricted Cash in making such
pro forma calculation the Net Cash Proceeds of such Term Loan Incremental
Equivalent Debt) shall instead be: (1) in the case of such Indebtedness secured
by Liens on the Collateral on a pari passu basis with, or on a junior basis to,
the Liens on the Collateral securing the Term Loans, a Consolidated Secured
Leverage Ratio not to exceed 2.00 to 1.00 or (2) in the case of such unsecured
Indebtedness, a Consolidated Leverage Ratio not to exceed 2.50 to 1.00.
“Merchants Preferred Acquisition” means the acquisition by the Group Members of
substantially all of the assets of C/C Financial Corp. dba Merchants Preferred.
“Mexico Operations” means the operations in Mexico of the Borrower and its
Subsidiaries. “Moody’s” means Moody’s Investors Service, Inc. “Multiemployer
Plan” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA to
which any Group Member or any ERISA Affiliate (i) makes or is obligated to make
contributions, (ii) during the preceding five plan years, has made or been
obligated to make contributions or (iii) has any actual or contingent liability.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Group Member or any ERISA Affiliate) at least two of
whom are not under common control, as such a Plan is described in Section 4064
of ERISA. “Net Cash Proceeds” means in connection with any issuance or sale of
Capital Stock or any incurrence of Indebtedness, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
auditor fees, printer fees, SEC filing fees, brokerage fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith. “Net Orderly Liquidation Value” means
(a) with respect to Inventory of any Person, the (i) net orderly liquidation
value percentage based on the amount expected to be realized at an orderly,
negotiated sale held within a reasonable time period from the most recent
Inventory appraisal ordered by the Administrative Agent multiplied by (ii) the
book value of such Inventory and (b) with respect to Eligible Rental Agreements
of any Person, the net orderly liquidation value expected to be realized at an
orderly, negotiated sale held within a reasonable time period from the most
recent Rental Agreement Portfolio appraisal ordered by the Administrative Agent
or Collateral Monitoring Template. “New Lender” has the meaning set forth in
Section 2.24(b). “New Lender Supplement” has the meaning set forth in Section
2.24(b). 35 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre042.jpg]
“Non-U.S. Lender” means a Lender that is not a U.S. Person. “Not Otherwise
Applied” means in respect of any amount, such amount has not previously been
(and is not currently being) applied to any other use or transaction. “Notes”
means the collective reference to any promissory note evidencing Loans. “NYFRB”
means the Federal Reserve Bank of New York. “NYFRB Rate” means, for any day, the
greater of (a) the Federal Funds Effective Rate in effect on such day and (b)
the Overnight Bank Funding Rate in effect on such day (or for any day that is
not a Business Day, for the immediately preceding Business Day); provided that
if none of such rates are published for any day that is a Business Day, the term
“NYFRB Rate” means the rate for a federal funds transaction quoted at 11:00 a.m.
on such day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates as so determined be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement. “Obligations” means collectively, (a)
the unpaid principal of and interest on (including interest accruing after the
maturity of the Loans and Reimbursement Obligations and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and Reimbursement Obligations, all other obligations and liabilities
of the Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise, (b) all Banking Services Obligations and
(c) all Secured Swap Obligations. “Organizational Documents” means (a) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction), (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement,
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and, if applicable, any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity. “Other Connection Taxes” means with
respect to any Credit Party, Taxes imposed as a result of a present or former
connection between such Credit Party and the jurisdiction imposing such Tax
(other than connections arising from such Credit Party having executed, 36
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre043.jpg]
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Other Taxes” means all present or
future stamp, court, or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.22). “Overage”
has the meaning set forth in the definition of Eligible Installment Sales
Accounts. “Overnight Bank Funding Rate” means, for any day, the rate comprised
of both overnight federal funds and overnight Eurodollar borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate. “Pari Passu Secured Indebtedness” means Term Loan
Refinancing Indebtedness (as defined in the Term Loan Credit Agreement) and Term
Loan Incremental Equivalent Debt (and any Permitted Refinancing Indebtedness in
respect of the foregoing), in each case that is secured by Liens on the
Collateral that are pari passu to the Liens on Collateral securing the Term
Loans. “Participant” has the meaning set forth in Section 10.6(c). “Participant
Register” has the meaning set forth in Section 10.6(c). “Patriot Act” has the
meaning set forth in Section 10.17. “Payment Conditions” means (a) no Specified
Event of Default has occurred and is continuing and (b) at all times during the
Pro Forma Period (i) after giving effect to the proposed event as if it occurred
on the first day of the Pro Forma Period, Liquidity is greater than the greater
of (A) 25% of the Line Cap and (B) $55,000,000 or (ii) after giving effect to
the proposed event as if it occurred on the first day of the Pro Forma Period,
(A) Liquidity is greater than the greater of (1) 20% of the Line Cap and (2)
$45,000,000, (B) the Consolidated Fixed Charge Coverage Ratio for the last four
(4) fiscal quarters is greater than 1.10:1.0 and (C) the Consolidated Leverage
Ratio for the last four (4) fiscal quarters is less than 3.50:1.00. “PBGC” means
the Pension Benefit Guaranty Corporation established under Section 4002 of ERISA
and any successor entity performing similar functions. “Pension Plan” means any
employee benefit plan (including a Multiple Employer Plan, but not including a
Multiemployer Plan) that is subject to Title IV of ERISA, Section 412 of the
Code or Section 302 of ERISA (i) which is or was sponsored, maintained or
contributed to by, or required to be contributed to by, any Group Member or any
ERISA Affiliate or (ii) with respect to which any Group Member or any ERISA
Affiliate has any actual or contingent liability. 37 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre044.jpg]
“Permitted Acquisition” means the purchase or other acquisition (including by
merger, consolidation or amalgamation) by the Borrower or any Restricted
Subsidiary of all or a majority of the Capital Stock of, or all or substantially
all of the property of, any Person, or of any business or division of any
Person; provided that with respect to each purchase or other acquisition (i)
after giving effect thereto, the Borrower and its Restricted Subsidiaries are in
compliance with Section 7.15, (ii) immediately before and immediately after
giving effect on a pro forma basis to any such purchase or other acquisition, no
Event of Default shall have occurred and be continuing and (iii) any such newly
created or acquired Subsidiary shall, to the extent required by Section 6.10,
comply with the requirements of Section 6.10. “Permitted Discretion” means in
respect of the adjustment of eligibility criteria and (without duplication)
reserves with respect to the Borrowing Base collateral, a determination made in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment following (to the extent practicable)
reasonable prior notice to, and consultation with, the Borrower and in
accordance with customary business practices for asset- based transactions.
“Permitted Encumbrances” means Liens permitted pursuant to Section 7.3(a), (b),
(c), (d) or (n); provided that the term “Permitted Encumbrances” shall not
include any Lien securing Specified Indebtedness. “Permitted Liens” means Liens
permitted pursuant to Section 7.3. “Permitted Refinancing Indebtedness” means
with respect to any Indebtedness of any Person (the “Original Indebtedness”),
any modification, refinancing, refunding, replacement, renewal or extension of
such Indebtedness, in whole or in part; provided, that (i) no Person that is not
an obligor with respect to the Original Indebtedness shall be an obligor with
respect to such Permitted Refinancing Indebtedness, (ii) the final maturity and
weighted average life to maturity of such Indebtedness shall not be shortened as
a result of such modification, refinancing, refunding, replacement, renewal or
extension, (iii) in the case of any modification, refinancing, refunding,
replacement, renewal or extension of Indebtedness incurred pursuant to Section
7.2(b), the mandatory prepayment and redemption terms, covenants and events of
default of such Indebtedness are either (x) not materially more favorable (taken
as a whole, as conclusively determined by the Borrower in good faith) to the
lenders providing such Indebtedness than those terms (taken as a whole)
applicable to the Original Indebtedness (except to the extent such terms apply
solely to any period after the Latest Maturity Date or applied for the benefit
of the Loans then outstanding) or (y) reflect market terms and conditions at the
time of incurrence or issuance, as conclusively determined by the Borrower in
good faith, (iv) (x) in the case of any Original Indebtedness consisting of a
revolving credit facility, the committed amount does not exceed the committed
amount in respect of the Original Indebtedness and (y) in each case (including
in respect of a revolving credit facility), the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Original Indebtedness, except in each case by an
amount (such amount, the “Additional Permitted Amount”) equal to unpaid accrued
interest and premium (including make-whole premiums, prepayment premiums and
amounts required to be paid in connection with defeasance and satisfaction and
discharge) thereon at such time plus reasonable fees and expenses incurred in
connection with such modification, refinancing, refunding, replacement, renewal
or extension (including upfront fees 38 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre045.jpg]
and original issue discount), (v) for the avoidance of doubt, the Original
Indebtedness is paid down (or, with respect to revolving credit facilities,
commitments in respect thereof are reduced (together with, if applicable,
payments of principal)) on a dollar-for-dollar basis by such Permitted
Refinancing Indebtedness (other than by the Additional Permitted Amount), (vi)
if the Original Indebtedness shall have been subordinated to the Obligations,
such Permitted Refinancing Indebtedness shall also be subordinated to the
Obligations on terms not less favorable in any material respect to the Lenders
and (vii) such Permitted Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
(or would have been required to secure such Original Indebtedness pursuant to
the terms thereof) or, in the event Liens securing such Original Indebtedness
shall have been contractually subordinated to any Lien securing the Obligations,
by any Lien that shall not have been contractually subordinated to at least the
same extent. “Permitted Unsecured Indebtedness” means Indebtedness of the
Borrower or any of its Subsidiaries (a) that is not (and any Guarantee
Obligations thereof by any Group Member are not) secured by any collateral
(including the Collateral), (b) that does not mature earlier than (or require
scheduled amortization or mandatory commitment reductions in excess of 1.00% per
annum prior to) the date that is 91 days after the Latest Maturity Date then in
effect at the time of incurrence thereof, (c) that contains mandatory prepayment
and redemption terms, covenants and events of default that are either (x)
customary for similar Indebtedness in light of then-prevailing market conditions
(it being understood and agreed that such Indebtedness shall include financial
maintenance covenants only to the extent any such financial maintenance covenant
is (i) applicable only to periods after the Latest Maturity Date then in effect
at the time of incurrence thereof or (ii) included in or added to the Loan
Documents for the benefit of the Lenders) or (y) when taken as a whole (other
than interest rates, rate floors, fees and optional prepayment or redemption
terms), are not materially more favorable to the lenders or investors providing
such Permitted Unsecured Indebtedness, as the case may be, than those set forth
in the Loan Documents are with respect to the Lenders (other than covenants or
other provisions applicable only to periods after the Latest Maturity Date then
in effect at the time of incurrence thereof or that are included in or added to
the Loan Documents for the benefit of the Lenders), in the case of each of
clauses (x) and (y), as conclusively determined by the Borrower in good faith,
and (e) that is not guaranteed by any Person other than on an unsecured basis by
Group Members. “Person” means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA. “Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified
by Section 3(42) of ERISA, as amended from time to time. “Platform” has the
meaning set forth in Section 10.15. 39 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre046.jpg]
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective. “Pro Forma Basis” means, with respect to the calculation of any test
or covenant hereunder, such test or covenant being calculated after giving
effect to (a) any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, (b) any designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, (c) any Material Acquisition, (d) any Material Disposition, and (e)
any assumption, incurrence, repayment or other Disposition of Indebtedness (all
of the foregoing, “Applicable Transactions”) using, for purposes of determining
such compliance, the historical financial statements of all entities or assets
so designated, acquired or sold (to the extent available) and the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, which
shall be reformulated as if all Applicable Transactions during the Applicable
Reference Period, or subsequent to the Applicable Reference Period and on or
prior to the date of such calculation, had been consummated at the beginning of
such period (and shall include, with respect to any Material Acquisition or
Material Disposition, any adjustments calculated in accordance with (and subject
to the requirements and limitations of) clause (i) of the definition of
“Consolidated EBITDA”); provided that with respect to any assumption,
incurrence, repayment or other Disposition of Indebtedness (i) if such
Indebtedness has a floating rate of interest, the interest expense on such
Indebtedness will be calculated as if the rate in effect on the date of
calculation had been the applicable rate for the entire period (taking into
account any Swap Obligations applicable to such Indebtedness if such Swap
Obligation has a remaining term as at the date of calculation in excess of 12
months), (ii) interest on Finance Lease Obligations shall be deemed to accrue at
an interest rate reasonably determined by the Borrower to be the rate of
interest implicit in such Finance Lease Obligation in accordance with GAAP,
(iii) interest on any Indebtedness under a revolving credit facility shall be
based upon the average daily balance of such Indebtedness during the applicable
period and (iv) interest on Indebtedness that may be optionally determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate as the
Borrower may designate. For the avoidance of doubt, in calculating Consolidated
Fixed Charges, (x) the Consolidated Fixed Charges attributable to any
Indebtedness assumed or incurred in connection with a Material Acquisition
consummated during the Applicable Reference Period or subsequent to the
Applicable Reference Period and on or prior to the date of such calculation
shall be included and (y) the Consolidated Fixed Charges attributable to any
Indebtedness repaid or otherwise Disposed of pursuant to a Material Disposition
consummated during the Applicable Reference Period or subsequent to the
Applicable Reference Period and on or prior to the date of such calculation
shall be excluded. “Pro Forma Financial Statements” has the meaning set forth in
Section 4.1(a). 40 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre047.jpg]
“Pro Forma Period” means with respect to any Restricted Payment, Investment or
prepayment of Indebtedness (any of the foregoing, a “Specified Event”), the
period (a) commencing 30 days prior to the date such Specified Event is proposed
by the Borrower to occur and (b) ending on the date such Specified Event is
proposed by the Borrower to occur. “Prohibited Transaction” has the meaning set
forth in Section 406 of ERISA and Section 4975(c) of the Code. “Projections” has
the meaning set forth in Section 6.2(c). “Protective Advance Exposure” means at
any time, the sum of the aggregate amount of all outstanding Protective Advances
at such time. The Protective Advance Exposure of any Revolving Lender at any
time shall be its Revolving Percentage of the total Protective Advance Exposure
at such time. “Protective Advances” has the meaning set forth in Section 2.3(a).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement. “QFC” has
the meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support”
has the meaning set forth in Section 10.20. “Qualified Capital Stock” means
Capital Stock of the Borrower other than Disqualified Capital Stock. “Recent
Rental Proceeds”: as of any day, the aggregate cash proceeds from rental
payments and fees (excluding sales tax) received by the Loan Parties pursuant to
Eligible Rental Agreements during the three calendar months most recently ended
on or prior to such day. “Reference Period” means each period of four
consecutive fiscal quarters of the Borrower. “Register” has the meaning set
forth in Section 10.6(b)(iv). “Regulation D” means Regulation D of the Federal
Reserve Board, as in effect from time to time and all official rulings and
interpretations thereunder or thereof. “Regulation T” means Regulation T of the
Federal Reserve Board, as in effect from time to time and all official rulings
and interpretations thereunder or thereof. 41 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre048.jpg]
“Regulation U” means Regulation U of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof. “Regulation
X” means Regulation X of the Federal Reserve Board, as in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit. “Related Parties” with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates. “Rent Reserve” means with
respect to any store, warehouse distribution center, regional distribution
center or depot where any Inventory subject to Liens arising by operation of law
is located, a reserve equal to three months’ rent at such store, warehouse
distribution center, regional distribution center or depot. “Rental Agreement
Portfolio” means, at any time, the Eligible Rental Agreements of the Loan
Parties. “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the assets of the Loan Parties from information furnished by or on
behalf of the Borrower, after the Administrative Agent has exercised its rights
of inspection pursuant to this Agreement, which Reports may be distributed to
the Lenders by the Administrative Agent. “Reported Banking Services Obligations”
means Banking Services Obligations of any Loan Party owing to one or more
Lenders or their respective Affiliates; provided that, as of any date of
determination, such obligations shall constitute Reported Banking Services
Obligations solely to the extent that the Lender party thereto or its Affiliate
(other than JPMCB) shall have reported the amount of such outstanding
obligations to the Administrative Agent as of the last day of the previous
fiscal quarter on or prior to the date that is 15 days following the end of such
fiscal quarter (or (x) prior to the date that is 15 days following the end of
the first fiscal quarter following the Closing Date, within 15 days of the
Closing Date such Lender or Affiliate shall have reported the amount of such
outstanding obligations as of the Closing Date, and (y) within 10 days of any
request therefor by the Administrative Agent, such Lender or Affiliate shall
have reported the amount of such outstanding obligations as of any other date
reasonably requested by the Administrative Agent). “Reported Secured Swap
Obligations” means Secured Swap Obligations of any Loan Party owing to one or
more Lenders or their respective Affiliates; provided that, as of any date of
determination, such obligations shall constitute Reported Secured Swap
Obligations solely to the extent that as of any date of determination, such
Lender party thereto or its Affiliate (other than JPMCB) shall have reported the
amount of such outstanding Swap Obligations to the Administrative Agent as of
the last day of the previous fiscal quarter on or prior to the date that is 15
days following the end of such fiscal quarter (or (x) prior to the date that is
15 days following the end of the first fiscal quarter following the Closing
Date, within 30 days of the Closing Date 42 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre049.jpg]
such Lender or Affiliate shall have reported the amount of such outstanding
obligations as of the Closing Date and (y) within 10 days of any request
therefor by the Administrative Agent, such Lender or Affiliate shall have
reported the amount of such outstanding Swap Obligations as of any other date
reasonably requested by the Administrative Agent). “Required Lenders” means at
any time, the holders of more than 50% of the Total Commitments then in effect
or, if the Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding. “Requirement of Law” means as to any Person, the
Certificate of Incorporation and By-Laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Reserves” means, any and
all reserves which the Administrative Agent deems necessary, in its Permitted
Discretion (following (to the extent practicable) reasonable prior notice to,
and consultation with, the Borrower), to maintain (including, without
limitation, Banking Services Reserves, Rent Reserves, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit and reserves for Swap
Obligations) with respect to the Collateral or any Loan Party. Notwithstanding
anything to the contrary in this Agreement, (a) such Reserves shall not be
established or changed except upon not less than four (4) Business Days’ prior
written notice to the Borrower, which notice shall include a reasonably detailed
description of such Reserve being established (during which period (i) the
Administrative Agent shall, if requested, discuss any such Reserve or change
with the Borrower and (ii) the Borrower may take such action as may be required
so that the event, condition or matter that is the basis for such Reserve or
change thereto no longer exists or exists in a manner that would result in the
establishment of a lower Reserve or result in a lesser change thereto, in a
manner and to the extent reasonably satisfactory to the Administrative Agent);
provided, that such establishment of or changes to Reserves will become
effective immediately prior to any Borrowing that occurs during such four (4)
Business Day period, (b) the amount of any Reserve established by the
Administrative Agent, and any change in the amount of any Reserve, shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such change and (c) no reserves or changes shall be
duplicative of reserves or changes already accounted for through eligibility
criteria. “Responsible Officer” means the chief executive officer, president,
chief financial officer or treasurer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.
“Restricted Debt Payment” has the meaning set forth in Section 7.8(a).
“Restricted Payments” has the meaning set forth in Section 7.6. “Restricted
Subsidiary” means any Subsidiary of the Borrower other than an Unrestricted
Subsidiary. 43 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre050.jpg]
“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date. “Revolving Extensions of Credit” means
as to any Revolving Lender at any time, an amount equal to the sum of (a) the
aggregate principal amount of all Revolving Loans held by such Lender then
outstanding, (b) such Lender’s Revolving Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Revolving Percentage of the Protective
Advances then outstanding. “Revolving Lender” means each Lender that has a
Commitment or that holds Revolving Loans. “Revolving Loans” has the meaning set
forth in Section 2.1(a). “Revolving Percentage” means as to any Revolving Lender
at any time, the percentage which such Lender’s Commitment then constitutes of
the Total Commitments or, at any time after the Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentage of any Lender
shall be such Lender’s Revolving Percentage immediately prior to the repayment
in full of the Revolving Loans. Notwithstanding the foregoing, in the case of
Section 2.23 when a Defaulting Lender shall exist, Revolving Percentages shall
be determined without regard to any Defaulting Lender’s Commitment. “Revolving
Termination Date” means the Scheduled Maturity Date. “S&P” means Standard &
Poor’s Rating Services, a Standard & Poor’s Financial Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria). “Sanctioned Person” means, at any
time, (a) any Person listed in any Sanctions- related list of designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority, in each case, having
jurisdiction over any Group Member, (b) any Person operating, organized, or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions. “Sanctions” means all economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the U.S. government, including those administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State, or (b) the United Nations Security Council, the
European Union, 44 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre051.jpg]
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, in each case, having jurisdiction over any
Group Member. “Scheduled Maturity Date” means August 5, 2024. “SEC” means the
Securities and Exchange Commission, any successor thereto and any analogous
Governmental Authority. “Secured Parties” has the meaning set forth in the
Guarantee and Collateral Agreement. “Secured Swap Obligations” means Swap
Obligations of any Loan Party owing to (a) the Administrative Agent or its
Affiliates or (b) one or more Lenders or their respective Affiliates; provided
that at or prior to the time that the Swap Agreement giving rise to such Swap
Obligation is entered into (or, if later, the Closing Date) the Borrower (other
than for transactions with JPMCB and its Affiliates) and the Lender party
thereto or its Affiliate (other than JPMCB) shall have delivered written notice
to the Administrative Agent that such Swap Agreement has been entered into and
that the Swap Obligations under such Swap Agreement constitute a Secured Swap
Obligation entitled to the benefits of the Security Documents. “Security
Documents” means the collective reference to the Guarantee and Collateral
Agreement, any Deposit Account Control Agreements and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document. “Solvent” means, when used with respect to any
Person, that, as of any date of determination, (a) the fair value of the assets
of such Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the assets of such Person will be greater than the amount that will be required
to pay the probable liabilities on its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) such Person will be able to pay its debts and
liabilities, subordinated, continent or otherwise, as such debts and liabilities
become absolute and matured and (d) such Person will not have an unreasonably
small capital with which to conduct the business in which it is engaged as such
business is conducted as of such date of determination and proposed to be
conducted following such date. The amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. “Specified Administrative
Agent Location” means one or more locations in the continental United States
identified in writing by the Administrative Agent to the Borrower from time to
time. “Specified Event of Default” means an Event of Default under Section 8(a),
8(b) (with respect to any Borrowing Base Certificate), 8(d) (with respect to any
breach of Section 6.2(g), 6.2(i) or Section 6.12 of this Agreement or Sections
8.1 or 8.2 of the Guarantee and Collateral Agreement) or Section 8(f). 45
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre052.jpg]
“Specified Indebtedness” means Indebtedness of the types described in clauses
(a) and (c) of the definition of “Indebtedness”. “Specified Letter of Credit”
means that certain Letter of Credit, dated as of September 30, 2010, issued at
the request of the Borrower by JPMCB for the benefit of Hartford Fire Insurance
Company (as renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time). “Specified Transaction” has the meaning
set forth in Section 1.7. “Statutory Reserve Rate” means a fraction (expressed
as a decimal), the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentage
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Federal Reserve Board to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). Such reserve percentage shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. “Subject Agreements” has
the meaning set forth in Section 6.13(a). “Subordinated Indebtedness” means any
Specified Indebtedness of any Group Member that is expressly subordinated in
right of payment to the Obligations; provided that, for the avoidance of doubt,
Indebtedness under the Term Loan Credit Agreement shall not be considered
Subordinated Indebtedness. “Subsidiary” means as to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantor” means (i) each Restricted Subsidiary of the Borrower that
is a Domestic Subsidiary (other than any Excluded Subsidiary) and (ii) each
other Restricted Subsidiary that is an obligor under or guarantor in respect of
the Term Loans or any Permitted Refinancing Indebtedness in respect thereof.
“Supermajority Lenders” means at any time, the holders of more than 66 2/3% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the Total Commitments then in effect or, if the Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding. 46
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre053.jpg]
“Supported QFC” has the meaning set forth in Section 10.20. “Swap” means any
agreement, contract, or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act. “Swap Agreement” means any
agreement with respect to any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or any of its Subsidiaries
shall be a “Swap Agreement”. “Swap Obligation” means with respect to any Person,
any obligation to pay or perform under any Swap Agreement. “Syndication Agent”
means the Syndication Agent identified on the cover page of this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Term Loan Administrative Agent” means JPMCB,
as administrative agent under the Term Loan Documents, and its successors and
assigns. “Term Loan Credit Agreement” means the Term Loan Credit Agreement,
dated as of the Closing Date, among the Borrower, the lenders and agents party
thereto and the Term Loan Administrative Agent, as the same may be amended,
restated, amended and restated, modified, supplemented, refinanced and/or
replaced from time to time in accordance with the terms thereof and the
Intercreditor Agreement to the extent constituting Permitted Refinancing
Indebtedness. “Term Loan Documents” means collectively (a) the Term Loan Credit
Agreement, (b) the Term Loan Security Documents, (c) the Intercreditor
Agreement, (d) any promissory note evidencing loans under the Term Loan Credit
Agreement and (e) any amendment, restatement, amendment and restatement, waiver,
supplement or other modification to any of the documents described in clauses
(a) through (d). “Term Loan Incremental Equivalent Debt” means any Indebtedness
incurred by a Loan Party in the form of one or more series of secured or
unsecured bonds, debentures, notes or similar instruments or term loans;
provided that (a) if such Indebtedness is secured, (i) the liens securing such
Indebtedness shall be junior, with respect to the ABL Priority Collateral, to
the Liens on the Collateral securing the Obligations and (ii) a representative,
trustee, collateral agent, security agent or similar Person acting on behalf of
the holders of such Indebtedness shall have become party to an intercreditor
agreement reasonably satisfactory to the Administrative Agent, (b) such
Indebtedness does not mature earlier than the date that is 91 days after the
Latest Maturity Date (as defined in the Term Loan Credit Agreement) then in
effect at the time of incurrence 47 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre054.jpg]
thereof and has a weighted average life to maturity no shorter than the Facility
(as defined in the Term Loan Credit Agreement) of Term Loans with the Latest
Maturity Date (as defined in the Term Loan Credit Agreement) in effect at the
time of incurrence of such Indebtedness, (c) such Indebtedness contains
mandatory prepayment and redemption terms, covenants and events of default that
are either (x) customary for similar Indebtedness in light of then-prevailing
market conditions (it being understood and agreed that such Indebtedness shall
include financial maintenance covenants only to the extent any such financial
maintenance covenant is (i) applicable only to periods after the Latest Maturity
Date (as defined in the Term Loan Credit Agreement) then in effect at the time
of incurrence thereof or (ii) included in or added to the Term Loan Documents
for the benefit of the lenders under the Term Loan Credit Agreement) or (y) when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or redemption terms), not materially more favorable to the lenders or
investors providing such Term Loan Incremental Equivalent Debt, as the case may
be, than those set forth in the Term Loan Documents are with respect to the
lenders under the Term Loan Credit Agreement (other than covenants or other
provisions applicable only to periods after the Latest Maturity Date (as defined
in the Term Loan Credit Agreement) then in effect at the time of incurrence
thereof or that are included in or added to the Term Loan Documents for the
benefit of the lenders under the Term Loan Credit Agreement), in the case of
each of clauses (x) and (y), as conclusively determined by the Borrower in good
faith, and (d) such Indebtedness is not guaranteed by any Person other than Loan
Parties. “Term Loan Obligations Payment Date” has the meaning set forth in the
Intercreditor Agreement. “Term Loan Priority Collateral” has the meaning set
forth in the Intercreditor Agreement. “Term Loan Representative” has the meaning
set forth in the Intercreditor Agreement. “Term Loan Security Documents” means
the collective reference to the Guarantee and Collateral Agreement (as defined
in the Term Loan Credit Agreement) and all other security documents delivered to
the Term Loan Administrative Agent granting a Lien on any property of any Person
to secure the obligations and liabilities of any Loan Party under any Term Loan
Document. “Term Loans” means loans outstanding under the Term Loan Credit
Agreement. “Total Commitments” means at any time, the aggregate amount of the
Commitments then in effect. “Total Revolving Extensions of Credit” means at any
time, the aggregate amount of the Revolving Extensions of Credit of the
Revolving Lenders outstanding at such time. “Trade Date” means with respect to
any sale or assignment of rights by a Lender under this Agreement, the date on
which such Lender entered into a binding agreement to sell or assign all or a
portion of its rights under this Agreement. 48 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre055.jpg]
“Transactions” means collectively, (a) the execution, delivery and performance
by the Borrower and the other Loan Parties of this Agreement, the borrowing of
Loans hereunder and the use of proceeds thereof, (b) the execution, delivery and
performance by the Borrower and the other Loan Parties of the Term Loan Credit
Agreement, the borrowing of Term Loans thereunder and the use of proceeds
thereof, and (c) the Existing Indebtedness Refinancing. “Transferee” means any
Assignee or Participant. “Type” means, when used in reference to any Loan or
Borrowing, refers to whether the rate of interest on such Loan, or on the Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate. “United States” means the United States of America.
“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by any
Group Member (including the Insurance Subsidiary) and not controlled by or
subject to any Lien or other preferential arrangement in favor of any creditor
(other than Liens created under the Security Documents or the Term Loan Security
Documents and Liens of the type referred to in Section 7.3(u) or Section
7.3(x)); provided that Unrestricted Cash shall only include cash and Cash
Equivalents of the Insurance Subsidiary to the extent in excess of any minimum
cash amounts that the Insurance Subsidiary is required by law or regulation to
maintain. “Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower
that is designated as an Unrestricted Subsidiary by the Borrower pursuant to
Section 6.11 subsequent to the Closing Date and (b) any Subsidiary of an
Unrestricted Subsidiary. “U.S. Person” means a “United States person” within the
meaning of Section 7701(a)(30) of the Code. “U.S. Special Resolution Regime” has
the meaning set forth in Section 10.20. “U.S. Tax Compliance Certificate” has
the meaning set forth in Section 2.19(f)(ii)(B)(3). “Vintage Capital Merger”
means the merger contemplated by that certain Agreement and Plan of Merger dated
as of June 17, 2018, among Vintage Rodeo Acquisition, Inc., a Delaware
corporation, Vintage Rodeo Parent, LLC, a Delaware limited liability company,
and Borrower. “Voluntary Prepayment Amount” means as of any date, an amount
equal to (a) the sum of (i) the aggregate principal amount of all optional
prepayments of Term Loans made after the Closing Date and prior to such date
(excluding prepayments made with the proceeds of long- term Indebtedness) less
(b) the aggregate principal amount of Indebtedness established pursuant to
Section 7.2(b) or Section 7.2(t) prior to such date in reliance on the Voluntary
Prepayment Amount. “Weekly Borrowing Base Period” means each period beginning on
the fifth consecutive Business Day on which Liquidity is less than the greater
of (a) 15% of the Line Cap 49 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre056.jpg]
and (b) $45,000,000; provided that any such Weekly Borrowing Base Period shall
end when and if Liquidity shall have been not less than (i) such specified level
and (ii) $45,000,000 for 30 consecutive days each. “Wholly Owned Subsidiary”
means as to any Person, any other Person all of the Capital Stock of which
(other than directors’ qualifying shares required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries. “Withdrawal
Liability” means liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part I of Subtitle E of Title IV of ERISA. “Write-Down and Conversion Powers”
means with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.2
Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Type (e.g., a “Eurodollar Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurodollar
Borrowing”). 1.3 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto. (b) As used herein and in the other
Loan Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to (x) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (y) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof), (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, (v) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such 50 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre057.jpg]
agreements or Contractual Obligations as amended, supplemented, restated,
amended and restated or otherwise modified from time to time and (vi) the
concept of “letters of credit” shall be construed to include banker’s
acceptances. (c) The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. (e) Unless
otherwise defined herein or the context otherwise requires, terms for which
meanings are provided in the UCC are used in this Agreement, including its
preamble and recitals, with such meanings. 1.4 Interest Rate; LIBOR
Notification. The interest rate on Eurodollar Loans is determined by reference
to the LIBO Rate, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.16(b) of this Agreement, such Section 2.16(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.16, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.16(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability. 1.5 Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
amount of such Letter of Credit available to be drawn at such time; provided
that with respect to any Letter of Credit that, by its terms provides for one or
more automatic increases in the available amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum amount of such Letter of
Credit after giving 51 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre058.jpg]
effect to all such increases, whether or not such maximum amount is available to
be drawn at such time. 1.6 Divisions. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Capital Stock at such time. 1.7 Limited Condition Transactions.
Notwithstanding anything in this Agreement or any Loan Document to the contrary
when (i) calculating any applicable ratio or financial test in connection with
the incurrence of Indebtedness (other than the borrowing of Revolving Loans or
the issuance of Letters of Credit), the creation of Liens, the making of any
Disposition, the making of an Investment, the making of a Restricted Payment,
the designation of a Subsidiary as restricted or unrestricted or the repayment
of Indebtedness (each, a “Specified Transaction”), (ii) determining the accuracy
of any representation or warranty or (iii) determining whether any Default or
Event of Default has occurred, is continuing or would result from any action, in
each case of clauses (i) through (iii) for the purpose of determining whether a
Specified Transaction is permitted hereunder in connection with a Limited
Condition Transaction, the date of determination of such ratio or financial
test, the accuracy of such representation or warranty (but taking into account
any earlier date specified therein) or whether any Default or Event of Default
has occurred, is continuing or would result therefrom shall, at the option of
the Borrower (the Borrower’s election to exercise such option in connection with
any Limited Condition Acquisition, an “LCT Election”), be deemed to be the date
the definitive agreements for such Limited Condition Transaction are entered
into (the “LCT Test Date”). If on a Pro Forma Basis after giving effect to such
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness, Liens,
Restricted Payments or other transactions and the use of proceeds thereof) such
ratios, financial tests, representations and warranties and absence of defaults
are calculated as if such Limited Condition Transaction or other transactions
had occurred at the beginning of the most recent Reference Period ending prior
to the LCT Test Date for which financial statements are available, the Borrower
could have taken such action on the relevant LCT Test Date in compliance with
the applicable ratios or other provisions, such provisions shall be deemed to
have been complied with. For the avoidance of doubt, (i) if any of such ratios,
financial tests, representations and warranties or absence of defaults are
exceeded or breached as a result of fluctuations in such ratio or financial test
(including due to fluctuations in Consolidated EBITDA), a change in facts or
circumstances or other provisions at or prior to the consummation of the
relevant Limited Condition Transaction, such ratios, financial tests,
representations and warranties and absence of defaults will not be deemed to
have been exceeded, breached, or otherwise failed as a result of such
fluctuations or changed circumstances solely for purposes of determining whether
the Limited Condition Transaction and any related transactions is permitted
hereunder and (ii) such ratios, financial tests and compliance with such
conditions shall not be tested at the time of consummation of such Limited
Condition Transaction or related Specified Transactions. If the Company has made
an LCT Election for any Limited Condition Transaction, then in connection with
any subsequent calculation of any ratio or financial test with respect to any
subsequent acquisition or Investment that the Borrower or a 52
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre059.jpg]
Restricted Subsidiary is contractually committed to consummate on or following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
financial test shall be calculated on a Pro Forma Basis both (i) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness, Liens, Restricted Payments or other
transactions and the use of proceeds thereof) have been consummated and (ii)
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness, Liens, Restricted Payments
or other transactions and the use of proceeds thereof) have not been
consummated. 1.8 Calculations. Notwithstanding anything in this Agreement or any
Loan Document to the contrary (i) the Borrower may rely on more than one basket
or exception hereunder (including both ratio-based and non-ratio based baskets
and exceptions, and including partial reliance on different baskets that,
collectively, permit the entire proposed transaction) at the time of any
proposed transaction, and the Borrower may, in its sole discretion, at any later
time divide, classify or reclassify such transaction (or any portion thereof) in
any manner that complies with the available baskets and exceptions hereunder at
such later time (provided that with respect to reclassification of Indebtedness
and Liens, any such reclassification shall be subject to the parameters of
Sections 7.2 and 7.3, as applicable), (ii) unless the Borrower elects otherwise,
if the Borrower or its Restricted Subsidiaries in connection with any
transaction or series of such related transaction (A) incurs Indebtedness,
creates Liens, makes Dispositions, makes Investments, designates any Subsidiary
as restricted or unrestricted or repays any Indebtedness or takes any other
action under or as permitted by a ratio-based basket and (B) incurs
Indebtedness, creates Liens, makes Dispositions, makes Investments, designates
any Subsidiary as restricted or unrestricted or repays any Indebtedness or takes
any other action under a non-ratio-based basket (which shall occur within five
Business Days of the events in clause (A) above), then the applicable ratio will
be calculated with respect to any such action under the applicable ratio-based
basket without regard to any such action under such non-ratio-based basket made
in connection with such transaction or series of related transactions and (iii)
if the Borrower or any Restricted Subsidiary incurs Indebtedness under a
ratio-based basket, such ratio-based basket (together with any other ratio-based
basket utilized in connection therewith, including in respect of other
Indebtedness, Liens, Dispositions, Investments, Restricted Payments or
Restricted Debt Payments) will be calculated excluding the cash proceeds of such
Indebtedness for netting purposes (i.e., such cash proceeds shall not reduce the
Borrower’s Consolidated Leverage Ratio or Consolidated Secured Leverage Ratio
pursuant to clause (a)(ii) of the definition of such terms), provided that the
actual application of such proceeds may reduce Indebtedness for purposes of
determining compliance with any applicable ratio. For example, if the Borrower
incurs Indebtedness under the Base Incremental Amount on the same date that it
incurs Indebtedness under the Maximum Incremental Amount, then the Consolidated
Leverage Ratio and the Consolidated Secured Leverage Ratio and any other
applicable ratio will be calculated with respect to such incurrence under the
Maximum Incremental Amount without regard to any incurrence of Indebtedness
under the Base Incremental Amount. Unless the Borrower elects otherwise,
Indebtedness incurred under Section 7.2(b) (other than Indebtedness outstanding
on the Closing Date immediately after giving effect to the Transactions) and
Section 7.2(t) shall be deemed incurred first under the Maximum Incremental
Amount to the extent permitted (and calculated prior to giving effect to any
substantially simultaneous incurrence of any Indebtedness based on a basket or
exception that is not based on a 53 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre060.jpg]
financial ratio, including the Base Incremental Amount and the Voluntary
Prepayment Amount), with any balance incurred under the Base Incremental Amount
or the Voluntary Prepayment Amount. For purposes of determining compliance with
Section 7.2(b) and Section 7.2(t), in the event that any Indebtedness (or any
portion thereof) meets the criteria of Base Incremental Amount, Maximum
Incremental Amount or Voluntary Prepayment Amount, the Borrower may, in its sole
discretion, at the time of incurrence, divide, classify or reclassify, or at any
later time divide, classify or reclassify, such Indebtedness (or any portion
thereof) in any manner that complies with Section 7.2(b) or Section 7.2(t), as
applicable, on the date of such classification or any such reclassification, as
applicable. 1.9 Discontinued Operations. Notwithstanding anything to the
contrary in this Agreement or any classification under GAAP of any Person,
business, assets or operations in respect of which a definitive agreement for
the disposition thereof has been entered into as discontinued operations, no pro
forma effect shall be given to any discontinued operations (and the Consolidated
EBITDA attributable to any such Person, business, assets or operations shall not
be excluded for any purposes hereunder) until such disposition shall have been
consummated. 1.10 Bridge Loans. For purposes of determining the maturity date of
any Indebtedness, customary bridge loans that are subject to customary
conditions (including no payment or bankruptcy event of default) that would
either automatically be extended as, converted into or required to be exchanged
for permanent refinancing shall be deemed to have the maturity date as so
extended, converted or exchanged. SECTION 2. AMOUNT AND TERMS OF COMMITMENTS 2.1
Commitments. (a) Subject to the terms and conditions hereof, each Revolving
Lender severally agrees to make revolving credit loans (“Revolving Loans”) to
the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which would not result in
either (i) the Revolving Loans of such Lender when added to the sum of (x) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding, (y)
[reserved] and (z) such Lender’s Protective Advance Exposure then outstanding,
exceeding the amount of such Lender’s Commitment or (ii) the Total Revolving
Extensions of Credit exceeding the Line Cap, subject to the authority of the
Administrative Agent, in its sole discretion, to make Protective Advances
pursuant to the terms of Section 2.3. During the Revolving Commitment Period the
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.12. (b) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
and ratable benefit of each Lender the aggregate outstanding principal amount of
the Loans on the Revolving Termination Date. 2.2 Procedure for Revolving Loan
Borrowing. The Borrower may borrow under the Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent a Borrowing Request substantially in the 54
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre061.jpg]
form of Exhibit A attached hereto (which notice must be received by the
Administrative Agent prior to (a) 12:00 Noon, New York City time three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans;
provided, that such notice may be received by the Administrative Agent prior to
12:00 Noon, New York City time one Business Day prior to the Closing Date for a
Eurodollar Borrowing to be made on the Closing Date, or (b) 10:00 a.m., New York
City time, the date of the requested Borrowing Date, in the case of ABR Loans)
(provided that any such notice of a borrowing of Revolving Loans that are ABR
Loans to finance payments required by Section 3.5 must be given not later than
10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Commitments shall be
in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if Availability at the time is less
than $1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$3,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
Availability at the time is less than $3,000,000, such lesser amount). Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender shall make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent. 2.3
Protective Advances. (a) Subject to the limitations set forth below, the
Administrative Agent is authorized by the Borrower and the Lenders, from time to
time in the Administrative Agent’s Permitted Discretion (but shall have
absolutely no obligation to), following notice to the Borrower, to make Loans to
the Borrower, on behalf of all Lenders, which the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by the Borrower
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 10.5) and
other sums payable under the Loan Documents (any of such Loans are herein
referred to as “Protective Advances”); provided that, as of the date of the
making of any Protective Advance, the aggregate amount of outstanding Protective
Advances shall not exceed 10% of the Commitments outstanding as of such date;
provided further that the Total Revolving Extensions of Credit outstanding at
any time shall not exceed the Total Commitments. Protective Advances may be made
even if the conditions precedent set forth in Section 5.2 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Loans. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. If at
any time (a) the amount equal to (i) the Line Cap minus (ii) the Total Revolving
Extensions of Credit then outstanding (calculated, with respect to any
Defaulting Lender, as if such Defaulting Lender had 55 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre062.jpg]
funded its Revolving Percentage of all outstanding Revolving Loans) exceeds the
amount of any Protective Advance and (b) the conditions precedent set forth in
Section 5.2 have been satisfied, the Administrative Agent may request the
Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At any
other time the Administrative Agent may require the Lenders to fund their risk
participations as set forth in Section 2.3(b). (b) Upon the making of a
Protective Advance by the Administrative Agent (whether before or after the
occurrence of a Default), each Lender shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Revolving
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender such Lender’s
Revolving Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Protective
Advance (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Protective Advances then
due). 2.4 [Reserved]. 2.5 [Reserved]. 2.6 [Reserved]. 2.7 [Reserved]. 2.8 Fees,
etc. (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on each Fee Payment Date, commencing on the first such date to occur
after the Closing Date. (b) The Borrower agrees to pay to the Administrative
Agent the fees in the amounts and on the dates as set forth in any fee
agreements with the Administrative Agent and to perform any other obligations
contained therein. 2.9 Termination or Reduction of Commitments. The Borrower
shall have the right, upon not less than three Business Days’ revocable notice
to the Administrative Agent (which may be conditioned as stated in such notice
by the Borrower), to terminate the Commitments or, from time to time, to reduce
the amount of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans made on the effective date thereof, the Total
Revolving Extensions of Credit would exceed the Line Cap. Any such reduction
shall be in an amount equal to $5,000,000, or a whole multiple thereof, and
shall reduce permanently the Commitments then in effect. 56
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre063.jpg]
2.10 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
revocable notice (which may be conditioned as stated in such notice by the
Borrower) delivered to the Administrative Agent no later than 12:00 Noon, New
York City time, three Business Days prior thereto, in the case of Eurodollar
Loans, and no later than 12:00 Noon, New York City time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.20. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. The application of any prepayment pursuant to this Section 2.10 shall
be made first, to ABR Loans and second, to Eurodollar Loans. 2.11 Mandatory
Prepayment of Loans. (a) In the event and on such occasion that (i) the Total
Revolving Extensions of Credit exceed the Total Commitments or (ii) the Total
Revolving Extensions of Credit (excluding for such purposes Protective Advances)
exceed the Borrowing Base, the Borrower shall promptly (and in any event within
two Business Days) prepay (or in the case of L/C Exposure, cash collateralize to
103% of the aggregate undrawn face amount thereof) the Revolving Loans, L/C
Exposure and/or (in the case of clause (i) above) the Protective Advances in an
aggregate amount equal to such excess (it being understood that the Borrower
shall prepay Revolving Loans and/or Protective Advances prior to cash
collateralization of L/C Exposure). (b) [Reserved]. (c) The application of any
prepayment pursuant to this Section 2.11 shall be applied first, to Protective
Advances, second, to Revolving Loans and third to cash collateralize L/C
Obligations and, with respect to Protective Advances and Revolving Loans, first
to ABR Loans and second to Eurodollar Loans. (d) On each Business Day during any
Full Cash Dominion Period, the Administrative Agent shall apply, subject to
Section 2.17(b) of this Agreement and Section 8.1(b) of the Guarantee and
Collateral Agreement, all funds credited to any applicable Collection Account as
of 10:00 A.M., New York City time, on such Business Day (whether or not
immediately available) and first to prepay any Protective Advances that may be
outstanding, second to prepay other Revolving Loans (without a corresponding
reduction in Commitments). 2.12 Conversion and Continuation Options. (a) The
Borrower may elect from time to time to convert Eurodollar Loans to ABR Loans by
giving the Administrative Agent prior irrevocable notice of such election
substantially in the form of Exhibit B attached hereto (an “Interest Election
Request”) no later than 12:00 Noon, New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may 57 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre064.jpg]
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third Business Day preceding the proposed
conversion date (which Interest Election Request shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan may be converted
into a Eurodollar Loan when (i) any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversion or (ii) if a
Specified Event of Default is in existence. Upon receipt of any such Interest
Election Request the Administrative Agent shall promptly notify each relevant
Lender thereof. (b) Any Eurodollar Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice by submitting an Interest Election Request to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
under a particular Facility may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuations or (ii) if a Specified Event of Default is in existence, and
provided, further, that if the Borrower shall fail to give any required Interest
Election Request as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such Interest Election Request the
Administrative Agent shall promptly notify each relevant Lender thereof. 2.13
Limitations on Eurodollar Borrowings. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Borrowing shall be equal to $3,000,000 or a whole multiple of $1,000,000 in
excess thereof and (b) no more than 15 Eurodollar Borrowings shall be
outstanding at any one time. 2.14 Interest Rates and Payment Dates. Subject to
Section 2.16, (a) each Eurodollar Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Adjusted LIBO Rate determined for such day plus the Applicable Margin. (b) Each
ABR Loan shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin. (c) (i) If all or a portion of the principal
amount of any Loan or Reimbursement Obligation shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise) upon the election
of the Required Lenders, such overdue amount shall bear interest at a rate per
annum equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.14
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
Revolving Loans that are ABR Loans plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any 58
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre065.jpg]
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise) upon election of
the Required Lenders, such overdue amount shall bear interest at a rate per
annum equal to the rate then applicable to Revolving Loans that are ABR Loans
plus 2%, in each case, with respect to clauses (i) and (ii) above, from the date
of such non-payment until such amount is paid in full (as well after as before
judgment). (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
2.14 shall be payable from time to time on demand. 2.15 Computation of Interest
and Fees. (a) Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed (including
the first day, but excluding the last day; provided that if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on such
Loan). The Administrative Agent shall as soon as practicable notify the Borrower
and the relevant Lenders of each determination of an Adjusted LIBO Rate. (b)
Each determination of an interest rate by the Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on the Borrower
and the Lenders in the absence of manifest error. The Administrative Agent
shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a). 2.16 Alternate Rate of Interest. (a)
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for a Loan for such Interest Period, or (ii) the Administrative
Agent is advised by the Required Lenders that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for a Loan for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period, then the Administrative Agent shall give
notice thereof to the Borrower and the Lenders by telephone, telecopy or
electronic mail as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which notification
shall be made promptly after the Administrative Agent obtains knowledge of the
cessation of the circumstances referenced in clause (i) above or receives notice
from the Required Lenders in respect of the cessation of circumstances
referenced in clause (ii) above), (A) any Interest Election Request that
requests the conversion of any 59 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre066.jpg]
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (B) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing. (b) If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate and Adjusted LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
10.1, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this Section 2.16(b),
only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing. 2.17 Pro Rata Treatment and
Payments. (a) Each borrowing by the Borrower from the Revolving Lenders
hereunder, each payment by the Borrower on account of any commitment fee and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the Revolving Percentages of the Lenders, in each case unless otherwise provided
in this Agreement. (b) Any proceeds of Collateral of any Loan Party received by
the Administrative Agent (i) after an Event of Default has occurred and is
continuing and the Required 60 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre067.jpg]
Lenders so direct or (ii) at any other time, not constituting (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrower), (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11(c)) or (C)
amounts to be applied from the Collection Account (which shall be applied in
accordance with Section 2.11(d)), shall be applied, subject to the Intercreditor
Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements then owing to the Administrative Agent and any Issuing Lender
from, or guaranteed by, such Loan Party under the Loan Documents (other than in
connection with Banking Services Obligations or Swap Obligations), second, to
pay any fees or expense reimbursements then owing to the Lenders from, or
guaranteed by, such Loan Party under the Loan Documents (other than in
connection with Banking Services or Swap Obligations), third, to pay interest
due in respect of the Protective Advances owing by or guaranteed by such Loan
Party, fourth, to pay the principal of the Protective Advances owing by or
guaranteed by such Loan Party, fifth, to pay interest then due and payable on
the Loans (other than the Protective Advances) and unreimbursed L/C
Disbursements, in each case owing or guaranteed by such Loan Party, ratably,
sixth, to prepay principal on the Loans (other than the Protective Advances) and
unreimbursed L/C Disbursements owing or guaranteed by such Loan Party and to the
payment of any amounts owing with respect to Reported Banking Services
Obligations and Reported Secured Swap Obligations owing or guaranteed by such
Loan Party, ratably, seventh, to pay an amount to the Administrative Agent equal
to 103% of the aggregate undrawn face amount of all outstanding Letters of
Credit issued on behalf of, or guaranteed by, such Loan Party, to be held as
cash collateral for such Obligations, eighth, to the payment of any amounts
owing with respect to Banking Services Obligations (other than Reported Banking
Services Obligations) and Secured Swap Obligations (other than Reported Secured
Swap Obligations) owing or guaranteed by such Loan Party, ratably, ninth, to the
payment of any other Obligations owing to the Administrative Agent or any Lender
by, or guaranteed by, such Loan Party, ratably, and tenth, any balance remaining
after the Obligations shall have been paid in full and no Letters of Credit
shall be outstanding (other than Letters of Credit which have been cash
collateralized in accordance with the foregoing) shall be paid over to the
applicable Loan Party at its account designated for such purpose by written
notice by such Loan Party to the Administrative Agent or to whomsoever else may
be lawfully entitled to receive the same. The application of any payment
pursuant to this Section 2.17(b) shall be made first, to ABR Loans and second,
to Eurodollar Loans. Each of the Administrative Agent and the Lenders shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Obligations to maximize
realization of the Collateral (it being understood that, notwithstanding the
foregoing, in no event shall payments be made pursuant to levels “eighth” or
“ninth” above prior to the payment in full of all obligations described in
levels “first” through “seventh” above). Notwithstanding the foregoing, no
amount received from any Loan Party shall be applied to any Excluded Swap
Obligation of such Loan Party. (c) Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Loans then held by the Revolving Lenders, unless otherwise
provided by this Agreement. (d) All payments (including prepayments) to be made
by the Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 2:00 P.M., New York City time, on the due date thereof 61
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre068.jpg]
to the Administrative Agent, for the account of the Lenders, at the Funding
Office, in Dollars and in immediately available funds. The Administrative Agent
shall distribute such payments to each relevant Lender promptly upon receipt in
like funds as received, net of any amounts owing by such Lender pursuant to
Section 9.7. If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension. During any Full Cash Dominion
Period, solely for purposes of determining the amount of Loans available for
borrowing purposes, checks (in addition to immediately available funds applied
pursuant to Section 2.11(d)) from collections of items of payment and proceeds
of any Collateral shall be applied in whole or in part against the applicable
Obligations as of 10:00 A.M., New York City time, on the Business Day of
receipt, subject to actual collection. (e) Unless the Administrative Agent shall
have been notified in writing by any Lender prior to a borrowing that such
Lender will not make the amount that would constitute its share of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, at a rate equal to the greater of (i) the NYFRB
Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Revolving Loans
that are ABR Loans, on demand, from the Borrower. (f) Unless the Administrative
Agent shall have been notified in writing by the Borrower prior to the date of
any payment due to be made by the Borrower pursuant to the terms hereof or any
other Loan Document (including any date that is fixed for prepayment by notice
from the Borrower to the Administrative Agent pursuant to Section 2.11(d)) that
the Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days after such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average NYFRB Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower. 62
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre069.jpg]
(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(e), 2.17(f), 2.19(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion. 2.18 Requirements of
Law. (a) If the adoption of or any change in any Requirement of Law or in the
interpretation, administration, implementation or application thereof or
compliance by any Lender or other Credit Party with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority, in each case made or occurring subsequent to the Closing
Date: (i) shall subject any Credit Party to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; (ii)
shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Adjusted LIBO Rate; or (iii) shall impose on such Lender
any other condition (other than Taxes); and the result of any of the foregoing
is to increase the cost to such Lender or such other Credit Party, by an amount
that such Lender or other Credit Party deems to be material, of making,
converting into, continuing or maintaining Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender or
such other Credit Party, upon its demand, any additional amounts necessary to
compensate such Lender or such other Credit Party for such increased cost or
reduced amount receivable. If any Lender or such other Credit Party becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled. (b) If any Lender shall have
determined that the adoption of or any change in any Requirement of Law
regarding capital or liquidity requirements or in the interpretation,
administration, implementation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made 63 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre070.jpg]
subsequent to the Closing Date shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction. (c) Notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented. (d) A
certificate as to any additional amounts payable pursuant to this Section 2.18
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section 2.18, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.18 for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
2.18 shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder. (e) Notwithstanding any other
provision of this Section 2.18 to the contrary, no Lender shall be entitled to
receive any compensation pursuant to this Section 2.18 unless it shall be the
general policy or practice of such Lender to seek compensation from other
similarly situated borrowers in the syndicated loan market in the United States
with respect to its similarly affected loans under agreements with such
borrowers having provisions similar to this Section 2.18. 2.19 Taxes. (a) Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
amounts 64 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre071.jpg]
received with respect to this agreement equal the sum which would have been
received had no such deduction or withholding been made. (b) The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes. (c) As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.19, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. (d) The Loan Parties shall
jointly and severally indemnify each Credit Party, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.19) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (e) Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so) and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6(c) relating to the maintenance of a Participant Register, in either case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). (f) (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender 65 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre072.jpg]
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (ii) Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person, (A) any Lender that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; (B) any Non-U.S.
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable: (1) in the case of a Non-U.S. Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or IRS Form W- 8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) executed
originals of IRS Form W-8ECI; (3) in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate 66 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre073.jpg]
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or (4) to the extent a
Non-U.S. Lender is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W- 8BEN, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non- U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner; (C) any Non-U.S. Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by 67
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre074.jpg]
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the Closing Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (g) If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.19
(including by the payment of additional amounts pursuant to this Section 2.19),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.19 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 2.19 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (h) Each party’s obligations under this Section 2.19 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under the Loan Documents. (i) For purposes of this Section 2.19, the term
“Lender” includes the Issuing Lender and the term “applicable law” includes
FATCA. 68 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre075.jpg]
2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender sustains or
incurs as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 2.20 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder for nine months. 2.21 Change of Lending Office. Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.18 or 2.19(a) with respect to such Lender, it will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates with the object of avoiding the
consequences of such event; provided, that such designation or assignment is
made on terms that, in the sole judgment of such Lender, cause such Lender and
its lending offices to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.21 shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.18 or 2.19(a). 2.22 Replacement of Lenders. The
Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18 or 2.19(a), (b) becomes
a Defaulting Lender or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of the Supermajority
Lenders, each of the Lenders or each of the Lenders affected thereby (so long as
the consent of the Required Lenders has been obtained), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement
pursuant to the preceding clause (a), such Lender shall have not eliminated the
continued need for payment of amounts owing pursuant to Section 2.18 or 2.19(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating 69
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre076.jpg]
thereto, (vi) the replacement financial institution, if not already a Lender, an
affiliate of a Lender or an Approved Fund, shall be reasonably satisfactory to
the Administrative Agent (in its capacity as such), (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective. 2.23 Defaulting
Lenders. Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender: (a) fees shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Lender
pursuant to Section 2.8(a); (b) the Commitment and Revolving Extensions of
Credit of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
10.1); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby; (c) if any
L/C Exposure or Protective Advance Exposure exists at the time such Lender
becomes a Defaulting Lender then: (i) all or any part of the L/C Exposure and
Protective Advance Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Revolving
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Extensions of Credit plus such Defaulting Lender’s L/C Exposure and
Protective Advance Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments; (ii) if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrower shall within one
Business Day following notice by the Administrative Agent (x) first, prepay such
Protective Advance Exposure and (y) second, cash collateralize for the benefit
of the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 8 for so long as such L/C Exposure is outstanding; 70
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre077.jpg]
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized; (iv) if the L/C
Exposure of the Defaulting Lender is reallocated pursuant to clause (i) above,
then the fees payable to the Lenders pursuant to Section 2.8(a) and Section
3.3(a) shall be adjusted in accordance with the non-Defaulting Lenders’
Revolving Percentages; and (v) if all or any portion of such Defaulting Lender’s
L/C Exposure is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all fees payable under Section
3.3(a) with respect to such Defaulting Lender’s L/C Exposure shall be payable to
the Issuing Lender until and to the extent that such L/C Exposure is reallocated
and/or cash collateralized; and (d) so long as such Lender is a Defaulting
Lender, the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding L/C Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.23(c), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and
such Defaulting Lender shall not participate therein). If (i) a Bankruptcy Event
with respect to a Lender Parent of any Lender shall occur following the Closing
Date and for so long as such event shall continue or (ii) the Issuing Lender has
a good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless the Issuing Lender, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Issuing Lender, as the case may be, to defease any risk to it in respect of such
Lender hereunder. In the event that the Administrative Agent, the Borrower and
the Issuing Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the L/C
Exposure and Protective Advance Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage. 2.24 Incremental
Facilities. (a) The Borrower and any one or more Lenders (including New Lenders)
may from time to time agree that such Lenders shall make, obtain or increase the
amount of their Commitments (any such new or increased Commitments, “Incremental
Commitments”) by executing and delivering to the Administrative Agent an 71
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre078.jpg]
Increased Facility Activation Notice specifying (x) the amount of such
Incremental Commitments and (y) the applicable Increased Facility Closing Date
(which shall be a date not less than five (5) Business Days after the date on
which such notice is delivered to the Administrative Agent (or such earlier date
as shall be agreed by the Administrative Agent)); provided that (i) with respect
to any Increased Facility Closing Date, the Incremental Commitments shall be in
a minimum amount of $10,000,000 and (ii) the aggregate amount of Incremental
Commitments obtained after the Closing Date pursuant to this Section 2.24 shall
not exceed $100,000,000. No Lender shall have any obligation to participate in
any increase described in this paragraph unless it agrees to do so in its sole
discretion, and the Borrower shall have no obligation to offer to any Lender the
opportunity to so participate. (b) Any additional bank, financial institution or
other entity which, with the consent of the Borrower, the Issuing Lender and the
Administrative Agent (which consent shall not be unreasonably withheld), elects
to become a “Lender” under this Agreement in connection with any transaction
described in Section 2.24(a) shall execute a New Lender Supplement (each, a “New
Lender Supplement”), substantially in the form of Exhibit I-2, whereupon such
bank, financial institution or other entity (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement. (c) Unless
otherwise agreed or otherwise directed by the Administrative Agent, on each
Increased Facility Closing Date, the Administrative Agent shall (i) effect a
settlement of all outstanding Revolving Loans among the Lenders that will
reflect the adjustments to the Total Commitments of the applicable Lenders as a
result of the Incremental Commitments and (ii) notify the Lenders of the
occurrence of the Incremental Commitments to be effected on the Increased
Facility Closing Date. (d) It shall be a condition precedent to the availability
of any Incremental Commitments that (i) no Default or Event of Default shall
have occurred and be continuing immediately prior to and immediately after
giving effect to the making of such Incremental Commitments, (ii) the
representations and warranties set forth in each Loan Document shall be true and
correct in all material respects (or, if qualified by materiality, in all
respects) on and as of the Increased Facility Closing Date immediately prior to
and immediately after giving effect to the making of such Incremental
Commitments, except to the extent expressly made as of an earlier date, in which
case they shall be so true and correct as of such earlier date, (iii) the
Borrower shall have delivered such customary legal opinions, board resolutions,
secretary’s certificate, officer’s certificate and other documents, in each case
consistent with those delivered on the Closing Date, as shall be reasonably
requested by the Administrative Agent in connection with any Incremental
Commitments and (iv) the Consolidated Fixed Charge Coverage Ratio for the
Applicable Reference Period, calculated on a Pro Forma Basis as of the Increased
Facility Closing Date, shall be greater than 1.10:1.00. (e) On each Increased
Facility Closing Date, the fixed dollar portions of any Availability-based
thresholds hereunder shall be increased by an amount proportional to the
increase, if any, in the Total Commitments above the Total Commitments in effect
on the Closing Date effected by the Incremental Commitments on such Increased
Facility Closing Date. 72 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre079.jpg]
SECTION 3. LETTERS OF CREDIT 3.1 L/C Commitment. (a) Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Revolving Lenders set forth in Section 3.4(a), agrees to issue letters of
credit (“Letters of Credit”) during the Revolving Commitment Period for the
account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall not issue any Letter of Credit if, after
giving effect to such issuance, the Total Revolving Extensions of Credit would
exceed the Line Cap, subject to the authority of the Administrative Agent, in
its sole discretion, to make Protective Advances pursuant to the terms of
Section 2.3. Each Letter of Credit shall (i) be denominated in Dollars and (ii)
expire no later than the earlier of (x) the first anniversary of its date of
issuance (or such longer period as agreed to by the applicable Issuing Lender in
its sole discretion) and (y) unless such Letter of Credit has been cash
collateralized or other arrangements backstopping such Letter of Credit have
been made, in each case, reasonably satisfactory to the Issuing Lender, the date
that is five Business Days prior to the Revolving Termination Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above unless such Letter of Credit has been
cash collateralized or other arrangements backstopping such Letter of Credit
have been made, in each case, reasonably satisfactory to the Issuing Lender).
(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if the issuance of such Letter of Credit would (i) result in such Issuing
Lender’s L/C Obligations exceeding such Lender’s L/C Commitment, (ii) violate
one or more policies of the Issuing Lender applicable to letters of credit
generally or (iii) conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.
Without limiting the foregoing and without affecting the limitations contained
herein, it is understood and agreed that the Borrower may from time to time
request that an Issuing Lender issue Letters of Credit in excess of such Issuing
Lender’s L/C Commitment in effect at the time of such request, and each Issuing
Lender agrees to consider any such request in good faith. Any Letter of Credit
so issued by an Issuing Lender in excess of its L/C Commitment then in effect
shall nonetheless constitute a Letter of Credit for all purposes of this
Agreement, and shall not affect the L/C Commitment of any other Issuing Lender.
(c) The parties hereto agree that (i) the Existing Letters of Credit shall be
deemed to be Letters of Credit for all purposes under this Agreement, without
any further action by the Borrower, the Issuing Lender or any other Person and
(ii) the extension or renewal of the Existing Letters of Credit by JPMCB (other
than the Specified Letter of Credit) shall not be permitted if after giving
effect to such renewal or extension, the aggregate face amount of Letters of
Credit issued by JPMCB would exceed JPMCB’s L/C Commitment. 3.2 Procedure for
Issuance of Letter of Credit. The Borrower may from time to time request that
the Issuing Lender issue a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit) by delivering to the Issuing
Lender at its address for notices specified herein, with a copy to the
Administrative Agent, an Application therefor, completed to the reasonable
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request. Upon
73 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre080.jpg]
receipt of any Application, the Issuing Lender will process such Application and
the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue, amended, renew or extend any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the Issuing
Lender and the Borrower. The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof). 3.3 Fees and Other Charges. (a) The Borrower
will pay a fee on all outstanding Letters of Credit at a per annum rate equal to
the Applicable Margin then in effect with respect to Revolving Loans that are
Eurodollar Loans, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date. (b) In addition to the foregoing fees, the Borrower shall pay
or reimburse the Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by the Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit. 3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. 74 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre081.jpg]
(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is not paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the greater of (x) the daily
average NYFRB Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 3.4(a) is not made available to
the Issuing Lender by such L/C Participant within three Business Days after the
date such payment is due, the Issuing Lender shall be entitled to recover from
such L/C Participant, on demand, such amount with interest thereon calculated
from such due date at the rate per annum applicable to the Alternate Base Rate
plus the Applicable Margin. A certificate of the Issuing Lender submitted to any
L/C Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error. (c) Whenever, at any time after the
Issuing Lender has made payment under any Letter of Credit and has received from
any L/C Participant its pro rata share of such payment in accordance with
Section 3.4(a), the Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of Collateral applied thereto by the Issuing Lender), or any payment of interest
on account thereof, the Issuing Lender will distribute to such L/C Participant
its pro rata share thereof; provided, however, that in the event that any such
payment received by the Issuing Lender shall be required to be returned by the
Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it. 3.5
Reimbursement Obligation of the Borrower. If any draft is paid under any Letter
of Credit, the Borrower shall reimburse the Issuing Lender for the amount of (a)
the draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment, not later than
2:00 p.m., New York City time, on the Business Day immediately following the
Business Day that the Borrower receives notice of such draft. Each such payment
shall be made to the Issuing Lender at its address for notices referred to
herein in Dollars and in immediately available funds. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.14(b) and (y) thereafter,
Section 2.14(c). 3.6 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute, unconditional and irrevocable under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, (a) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein, (b)
any draft or other document presented under a Letter of Credit 75
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre082.jpg]
proving to be invalid, fraudulent or forged in any respect or any statement
therein being untrue or inaccurate in any respect, (c) any dispute between or
among the Borrower and any beneficiary of any Letter of Credit or any other
party to which such Letter of Credit may be transferred or any claims whatsoever
of the Borrower against any beneficiary of such Letter of Credit or any such
transferee, (d) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (e) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. The
Issuing Lender shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
message or advice, however transmitted, in connection with any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Lender's failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Lender
(as finally determined by a court of competent jurisdiction), the Issuing Lender
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit. 3.7 Letter of Credit Payments. If any draft
shall be presented for payment under any Letter of Credit, the Issuing Lender
shall promptly notify the Borrower and the Administrative Agent of the date and
amount thereof; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Lender
and the Revolving Lenders pursuant to Section 3.5. 3.8 Applications. To the
extent that any provision of any Application related to any Letter of Credit is
inconsistent with the provisions of this Section 3, the provisions of this
Section 3 shall apply. SECTION 4. REPRESENTATIONS AND WARRANTIES To induce the
Administrative Agent and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender that: 76
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre083.jpg]
4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower and its
consolidated Restricted Subsidiaries as of and for the 12 months ended September
30, 2019 (the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared giving effect (as
if such events had occurred on such date (in the case of the balance sheet) or
at the beginning of such period (in the case of the statement of income)) to the
consummation of the Transactions and the payment of fees and expenses in
connection therewith and the settlement entered into in connection with the
Vintage Capital Merger and the termination thereof. The Pro Forma Financial
Statements have been prepared in good faith and are based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis the estimated
financial condition and results of operations of Borrower and its consolidated
Restricted Subsidiaries as of and for the 12 months ended at September 30, 2019,
assuming that the events specified in the preceding sentence had actually
occurred at such date or at the beginning of such period, as applicable. (b) The
audited consolidated balance sheet of the Borrower and its consolidated
Restricted Subsidiaries as at December 31, 2018, and the related consolidated
statements of income, stockholders’ equity and cash flows for the fiscal year
ended on such date, reported on by and accompanied by an unqualified report from
KPMG LLP, present fairly, in all material respects, the consolidated financial
condition of the Borrower and its consolidated Restricted Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the fiscal year then ended. The unaudited consolidated balance
sheet of the Borrower and its consolidated Restricted Subsidiaries as at March
31, 2019, and the related unaudited consolidated statement of income,
stockholders’ equity and cash flow for the three-month period ended on such
date, present fairly, in all material respects, the consolidated financial
condition of the Borrower and its consolidated Restricted Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flow for the three-month period then ended (subject to normal year-end
audit adjustments and the absence of footnotes). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein), except that the interim financial statements are subject to year- end
adjustments and the absence of footnotes. 4.2 No Change. Since December 31,
2018, there has been no development or event that has had or would reasonably be
expected to have a Material Adverse Effect. 4.3 Existence; Compliance with Law.
Each Group Member (a) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or similar organizational power and authority, and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation or other organization and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified and in good standing would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law 77 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre084.jpg]
except to the extent that the failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. 4.4 Power;
Authorization; Enforceable Obligations. (a) Each Loan Party has the corporate or
similar organizational power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary corporate or similar organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). (b) No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) consents, authorizations, filings and notices that have been obtained
or made and are in full force and effect, (ii) the filings referred to in
Section 4.19, (iii) filings with the SEC that may be required to be made
following the execution and delivery hereof in connection herewith and (iv)
immaterial consents, authorizations, filings and notices. 4.5 No Legal Bar. The
execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of any Group Member, except (other than with respect to
such Group Member’s Organizational Documents) for violations that would not
reasonably be expected to have a Material Adverse Effect, and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect. 4.7 No Default. No
Group Member is in default under or with respect to any of its Contractual
Obligations in any respect that would reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest 78 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre085.jpg]
in, all its other property (except where the failure to have such title would
not reasonably be expected to have a Material Adverse Effect), and none of such
property is subject to any Lien except as permitted by Section 7.3. 4.9
Intellectual Property. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, (i) each Group Member
owns or otherwise has a valid right to use all Intellectual Property material to
the conduct of its business as currently conducted, free and clear of all Liens,
except as permitted by Section 7.3, and any such Intellectual Property that is
owned by any Group Member and registered with any Governmental Authority is
subsisting, unexpired and, to the knowledge of each Group Member, valid and
enforceable; (ii) the use thereof and the conduct of the business of each of the
Group Members does not infringe upon or otherwise violate the rights of any
Person; and (iii) no Group Member has, within the past three years, received any
material written claim in which any Person challenged the use of any
Intellectual Property by any Group Member, or the validity or effectiveness of
any Intellectual Property owned by any Loan Party, nor does the Borrower know of
any valid basis for any such material claim. 4.10 Taxes. Each Group Member has
filed or caused to be filed all federal, state and other material Tax returns
that are required to be filed and has paid all Taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other Taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than (i) the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member, or (ii) to the extent that the failure to
file or pay, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect). 4.11 Federal Regulations. No part of the
proceeds of any Borrowing hereunder will be used for “buying” or “carrying” any
Margin Stock within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect except in
compliance with the provisions of the regulations of the Board. 4.12 Labor
Matters. Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member. 4.13 ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect: (a) each Group Member and
each of their respective ERISA Affiliates (and in the case of a Pension Plan or
a Multiemployer Plan, each of their respective ERISA Affiliates) are in
compliance with all applicable provisions and requirements of ERISA and the Code
and other federal and state laws and the regulations and published
interpretations thereunder with respect to each Plan and Pension Plan and have
performed all their obligations under each Plan and Pension Plan; (b) no ERISA
Event or Foreign Plan Event has 79 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre086.jpg]
occurred or is reasonably expected to occur, and no ERISA Affiliate is aware of
any fact, event or circumstance that could reasonably be expected to constitute
or result in an ERISA Event; (c) each Plan or Pension Plan which is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS indicating that such Plan or Pension Plan is so qualified
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code or
an application for such a determination is currently pending before the Internal
Revenue Service and, to the knowledge of the Borrower, nothing has occurred
subsequent to the issuance of the most recent determination letter which would
cause such Plan or Pension Plan to lose its qualified status; (d) no liability
to the PBGC (other than required premium payments), the IRS, any Plan or Pension
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by any Group Member or any of their ERISA Affiliates; (e) each of
the Group Members’ ERISA Affiliates has complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and is not in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan; (f) all amounts required by applicable law with respect
to, or by the terms of, any retiree welfare benefit arrangement maintained by
any Group Member or any ERISA Affiliate or to which any Group Member or any
ERISA Affiliate has an obligation to contribute have been accrued in accordance
with ASC Topic 715-60; (g) as of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, no Group Member
nor any of their respective ERISA Affiliates has any potential liability for a
complete withdrawal from such Multiemployer Plan (within the meaning of Section
4203 of ERISA), when aggregated with such potential liability for a complete
withdrawal from all Multiemployer Plans, based on information available pursuant
to Section 4221(e) of ERISA; (h) there has been no Prohibited Transaction or
violation of the fiduciary responsibility rules with respect to any Plan or
Pension Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect; and (i) neither any Group Member nor any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than (i) on the Closing Date, those listed on Schedule 4.13 hereto and (ii)
thereafter, Pension Plans not otherwise prohibited by this Agreement. The
present value of all accumulated benefit obligations under each Pension Plan,
did not, as of the close of its most recent plan year, exceed by more than
$10,000,000 the fair market value of the assets of such Pension Plan allocable
to such accrued benefits (determined in both cases using the applicable
assumptions under Section 430 of the Code and the Treasury Regulations
promulgated thereunder), and the present value of all accumulated benefit
obligations of all underfunded Pension Plans did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$10,000,000 the fair market value of the assets of all such underfunded Pension
Plans (determined in both cases using the applicable assumptions under Section
430 of the Code and the Treasury Regulations promulgated thereunder). 4.14
Investment Company Act; Other Regulations. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
4.15 Subsidiaries; Capital Stock. As of the Closing Date, (a) Schedule 4.15 sets
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options and
restricted stock units granted to employees or directors and directors’ 80
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre087.jpg]
qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any Restricted Subsidiary, except (i) with respect to Capital Stock of Loan
Parties, as created by the Loan Documents or the Term Loan Documents and (ii)
otherwise, as permitted by this Agreement. 4.16 Use of Proceeds. The proceeds of
the Revolving Loans and the Letters of Credit will be used for general corporate
purposes (including Restricted Payments, Permitted Acquisitions, other
Investments, the Existing Indebtedness Refinancing and paying fees and expenses
in connection with the execution and delivery of this Agreement, and other uses
not prohibited by this Agreement). 4.17 Environmental Matters. Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (a) Materials of Environmental Concern are not present
at, on, under, in, or about any real property now or formerly owned, leased or
operated by any Group Member or at any other location (including, without
limitation, any location to which Materials of Environmental Concern have been
sent for re-use or recycling or for treatment, storage, or disposal), in amounts
or concentrations or under circumstances that constitute a violation of, or
would reasonably be expected to give rise to liability on the part of any Group
Member under, any Environmental Law; (b) no Group Member has received or is
aware of any notice of violation, alleged violation, non-compliance, liability
or potential liability under or relating to any Environmental Law, nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened; (c) no judicial, arbitral, governmental or
administrative litigation, disclosed-investigation or similar proceeding is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party, nor
has any Group Member entered into or agreed to any settlements, consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial agreements relating to compliance with or
liability under any Environmental Law that have not been fully and finally
resolved; (d) each Group Member is in compliance, and within the period of all
applicable statutes of limitation has been in compliance, with all applicable
Environmental Laws; and (e) no Group Member has assumed or retained, by or as a
result of any contract or other agreement, any liability of any other Person
under Environmental Laws or with respect to any Material of Environmental
Concern. 4.18 Accuracy of Information, etc. All written information (other than
projections, pro forma financial information, financial estimates, forecasts,
forward-looking information and information of a general or economic nature)
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, does not (taken as a
whole) contain, as of the date such statements, information, documents or
certificates were so 81 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre088.jpg]
furnished, any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein (taken as a whole) not
materially misleading in light of the circumstances so made. The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such projections and financial information as they relate to future events
are not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein and such difference may be material. 4.19 Security
Documents. The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Pledged Collateral (as
defined in the Guarantee and Collateral Agreement), when such Pledged Collateral
is delivered (in accordance with the Intercreditor Agreement) to the
Administrative Agent or the Term Loan Administrative Agent (together with a
properly completed and signed undated endorsement), in the case of Collateral
consisting of Deposit Accounts, when such Deposit Accounts are subject to a
Deposit Account Control Agreement, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement that can be perfected by the
filing of a financing statement or other filing, when financing statements and
other filings specified on Schedule 4.19 in appropriate form are filed in the
offices specified on Schedule 4.19, the Administrative Agent will have, for the
benefit of the Secured Parties, a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to the Lien
of any other Person (except Liens permitted by Section 7.3). 4.20 Solvency. As
of the Closing Date and after giving effect to the Transactions, the Borrower
and its Restricted Subsidiaries, on a consolidated basis, are Solvent. 4.21
Senior Indebtedness. The Obligations, and the obligations of each Subsidiary
Guarantor under the Guarantee and Collateral Agreement, constitute “senior debt”
or “senior indebtedness” (or any comparable term) under all Indebtedness that is
subordinated or required to be subordinated in right of payment to the
Obligations (if applicable). 4.22 [Reserved]. 4.23 Anti-Corruption Laws,
Anti-Money Laundering and Sanctions. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and directors and to the knowledge of
the Borrower its employees and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. Neither the Borrower nor
any Subsidiary of the Borrower, nor, to their knowledge, any of their respective
directors, officers, or employees, is a Sanctioned Person. The Loan Parties will
not directly use the proceeds of any Loans to violate any Anti-Corruption Law or
applicable Sanctions. 82 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre089.jpg]
4.24 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.
SECTION 5. CONDITIONS PRECEDENT 5.1 Conditions to Initial Extension of Credit.
The agreement of each Lender to make the Commitments available and make the
initial extension of credit requested to be made by it is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent: (a) Loan
Documents. The Administrative Agent shall have received (i) this Agreement,
executed and delivered by the Administrative Agent, the Borrower and each Person
listed on Schedule 1.1, (ii) the Guarantee and Collateral Agreement, executed
and delivered by the Borrower and each Subsidiary Guarantor and (iii) the
Intercreditor Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Person party thereto. (b) Other Indebtedness. (i) The
Administrative Agent shall have received evidence reasonably satisfactory to it
that on or prior to the Closing Date the Term Loan Credit Agreement is in full
force and effect and the Borrower has received Term Loans in an aggregate
principal amount at least equal to $200,000,000 thereunder. (ii) Prior to or
substantially concurrently with the initial extensions of credit under this
Agreement on the Closing Date, (A) all existing Indebtedness of the Borrower and
its Subsidiaries under the (x) Credit Agreement, dated as of March 19, 2014 (as
amended, restated, amended and restated, modified or supplemented prior to the
date hereof), among the Borrower, the several banks and other financial
institutions or entities from time to time party thereto, the co- syndication
agents and co-documentation agents named therein, and JPMorgan Chase Bank, N.A.,
as administrative agent, (y) Senior Notes Indenture, dated as of November 2,
2010 (as amended, modified or supplemented prior to the date hereof), among the
Borrower, the guarantors party thereto and The Bank of New York Melon Trust
Company, N.A., as trustee and (z) Senior Notes Indenture, dated as of May 2,
2013, (as amended, modified or supplemented prior to the date hereof), among the
Borrower, the guarantors party thereto and The Bank of New York Melon Trust
Company, N.A., as trustee, shall in each case have been repaid in full and, if
applicable, the commitments thereunder terminated therewith (such repayment and
termination, the “Existing Indebtedness Refinancing”) and (B) all Liens granted
in connection with the foregoing shall have been terminated. (c) Pro Forma
Financial Statements; Financial Statements. The Administrative Agent shall have
received (i) the Pro Forma Financial Statements, (ii) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for the 2018 fiscal year, (iii)
unaudited consolidated balance sheets and related statements of income and
stockholders’ equity of the Borrower and its Subsidiaries for the fiscal quarter
ended March 31, 2019 and (iv) unaudited 83 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre090.jpg]
statements of cash flows of the Borrower and its Subsidiaries for the
three-month period ended on March 31, 2019; provided that availability of such
reports on the SEC’s EDGAR information retrieval system shall satisfy the
requirements of this Section 5.1(c). (d) Lien Searches. The Administrative Agent
shall have received the results of a recent Lien search with respect to each
Loan Party, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative
Agent. (e) Fees. All costs, fees and expenses required to be paid by the
Borrower to the Administrative Agent, the Arranger and the Lenders in connection
with this Agreement (including the reasonable and documented fees and expenses
of legal counsel to the Administrative Agent) and all costs, fees and expenses
required to be paid by the Borrower pursuant to the letter agreements entered
into with the Arranger shall have been paid or shall have been authorized to be
deducted from the proceeds of the initial extensions of credit under this
Agreement to the extent due and invoiced to the Borrower at least three Business
Days prior to the date hereof. (f) Officer’s Certificate; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including (A) the certificate of
incorporation, in the case of a Loan Party that is a corporation, and
certificate of formation, in the case of a Loan Party that is a limited
liability company, in each case, certified by the relevant authority of the
jurisdiction of organization of such Loan Party as of a recent date, (B) the
bylaws, in the case of a Loan Party that is a corporation, and limited liability
company agreement or operating agreement, in the case of a Loan Party that is a
limited liability company, certified as of the Closing Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force and effect
without modification or amendment, (C) resolutions of the governing bodies of
each Loan Party approving and authorizing the execution, delivery and
performance of Loan Documents to which it is a party, certified as of the
Closing Date by its secretary, an assistant secretary or a Responsible Officer
as being in full force and effect without modification or amendment and (D)
signature and incumbency certificates of the Responsible Officers of each Loan
Party executing the Loan Documents to which it is a party, and (ii) a long form
good standing certificate for each Loan Party from its jurisdiction of
organization. (g) Legal Opinions. The Administrative Agent shall have received
the executed legal opinions of Sullivan & Cromwell LLP, New York counsel to the
Borrower and its Restricted Subsidiaries and certain other local counsel to the
Borrower and its Restricted Subsidiaries, as reasonably requested by the
Administrative Agent, each in form and substance reasonably acceptable to the
Administrative Agent. (h) Pledged Stock; Stock Powers; Pledged Notes. The Term
Loan Administrative Agent shall have received (i) the certificates representing
the shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with 84 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre091.jpg]
an undated endorsement for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof. (i) Filings, Registrations and
Recordings. Each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation. (j) Officer’s Certificate. The Administrative Agent
shall have received a certificate of the Borrower, dated the Closing Date
certifying that the conditions in Section 5.1(b), 5.2(a), Section 5.2(b) have
been met. (k) Solvency Certificate. The Administrative Agent shall have received
a solvency certificate from a Responsible Officer in the form of Exhibit L. (l)
Insurance. The Administrative Agent shall have received insurance certificates
with respect to Inventory satisfying the requirements of Section 6.5. (m)
Patriot Act. The Administrative Agent shall have received, at least three
Business Days prior to the Closing Date, all documentation and other information
about any Loan Party reasonably requested by the Administrative Agent in writing
at least 10 Business Days prior to the Closing Date and that the Administrative
Agent reasonably determines is required by United States bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act. (n) Field Examination and
Appraisal. The Administrative Agent shall have received (i) a field examination
conducted by the Administrative Agent or its designee of the Accounts, Inventory
and Rental Agreement Portfolio and related working capital matters of the
Borrower and its Restricted Subsidiaries and of the related data processing and
other systems of the Borrower and its Restricted Subsidiaries, the results of
which shall be satisfactory to the Administrative Agent in its Permitted
Discretion and (ii) an appraisal of the Inventory and Rental Agreement Portfolio
of the Borrower and its Restricted Subsidiaries from a firm (or firms)
satisfactory to the Administrative Agent, which appraisal(s) shall be reasonably
satisfactory to the Administrative Agent in its Permitted Discretion. (o)
Borrowing Base Certificate. The Administrative Agent shall have received a
completed Borrowing Base Certificate, prepared as of June 30, 2019. (p) Deposit
Account Control Agreements. The Administrative Agent shall have received Deposit
Account Control Agreements required to be delivered pursuant to the Guarantee
and Collateral Agreement, in each case in form and substance reasonably 85
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre092.jpg]
satisfactory to the Administrative Agent; provided that if, notwithstanding the
use by the Loan Parties of commercially reasonable efforts (without undue burden
and expense) to satisfy the requirement set forth in this Section 5.1(p), such
requirement is not satisfied as of the Closing Date, the satisfaction of such
requirement shall not be a condition to the agreement of each Lender to make the
initial extension of credit requested to be made by it (but shall be required to
be satisfied within sixty (60) days of the Closing Date (or such later date as
the Administrative Agent may agree in its reasonable discretion)). (q)
Availability. After giving effect to all extensions of credit to be made on the
Closing Date, Availability on a Pro Forma Basis shall be greater than or equal
to $75,000,000. For the purpose of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have accepted, and to be satisfied with, each document or other
matter required under this Section 5.1 unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. 5.2 Conditions to Each Extension of Credit.
The agreement of each Lender to make available Revolving Loans (excluding any
continuation or conversion thereof) and to issue Letters of Credit requested to
be made by it on any date (including, for the avoidance of doubt, the making of
its Commitments and the making of its initial extension of credit on the Closing
Date, but excluding any Protective Advance) is subject to the satisfaction or
waiver in accordance with the terms hereof, prior to or concurrently with the
making of such Revolving Loans or the issuance of such Letters of Credit, of the
following conditions precedent: (a) Representations and Warranties. Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such date as if made on and as of such
date, except to the extent expressly made as of an earlier date, in which case
such representations and warranties shall have been so true and correct as of
such earlier date. (b) No Default. No Default or Event of Default shall have
occurred and be continuing at the time of or immediately after giving effect to
the making of such Revolving Loans or the issuance of such Letters of Credit.
Each borrowing of Revolving Loans (excluding any continuation or conversion
thereof) by, and issuance of a Letter of Credit on behalf of, the Borrower
hereunder (other than the initial extensions of credit on the Closing Date and
other than with respect to a Protective Advance), shall constitute a
representation and warranty by the Borrower at the time of the borrowing of such
Revolving Loans or the issuance of such Letters of Credit that the conditions
contained in this Section 5.2 have been satisfied or waived in accordance with
the terms hereof. SECTION 6. AFFIRMATIVE COVENANTS The Borrower hereby agrees
that, so long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent obligations and expense
reimbursement 86 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre093.jpg]
not yet due and payable, Banking Services Obligations and Secured Swap
Obligations), the Borrower shall and, in the case of Sections 6.3 through 6.8,
6.10, and 6.13, shall cause each of its Restricted Subsidiaries to and, in the
case of Section 6.12, shall cause each of its Domestic Subsidiaries to: 6.1
Financial Statements. Furnish to the Administrative Agent, on behalf of each
Lender: (a) as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income, stockholders’
equity and cash flows for such year (together with, in all cases, customary
management discussion and analysis), setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification or exception (other than any qualification or exception that
is expressed solely with respect to, or resulting solely from, (i) an upcoming
maturity date under any Indebtedness or (ii) any actual or potential inability
to satisfy a financial maintenance covenant at such time or on a future date or
in a future period), or qualification arising out of the scope of the audit, by
Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing; (b) as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income, stockholders’ equity
and cash flows for such quarter and/or the portion of the fiscal year through
the end of such quarter (together with, in all cases, customary management
discussion and analysis), setting forth in each case in comparative form the
figures for the corresponding period or periods of the previous fiscal year (or,
in the case of the balance sheet, as of the end of the previous fiscal year),
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes); (c) as soon as available, but in any event not later than 30 days
after the end of each calendar month of the Borrower (other than, with respect
to the following clause (i), the third, sixth, ninth and twelfth such months),
(i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated statements of income and cash flows for such month and the portion
of the fiscal year through the end of such month, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes) and (ii) a Collateral
Monitoring Template; and (d) if any Unrestricted Subsidiary exists, concurrently
with each delivery of financial statements under clause (a), (b) or (c)(i)
above, financial statements (in substantially the same form as the financial
statements delivered pursuant to clause (a), (b) or (c)(i) above, as applicable)
prepared on the basis of consolidating the accounts of the 87
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre094.jpg]
Borrower and its Restricted Subsidiaries and treating any Unrestricted
Subsidiaries as if they were not consolidated with the Borrower, together with
an explanation of reconciliation adjustments in reasonable detail. All such
financial statements shall be complete and correct in all material respects and
shall be prepared in reasonable detail and in accordance with GAAP applied
(except as approved by such accountants or officer, as the case may be, and
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. Documents required to be delivered
pursuant to Section 6.1(a), (b) or (c)(i) or Section 6.2(c) or (e) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) such documents are received by the
Administrative Agent or (ii) such documents are filed of record with the SEC;
provided that, upon written request by the Administrative Agent, the Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Administrative Agent. The Administrative Agent
shall have no obligation to request the delivery of or to maintain or deliver to
Lenders paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. 6.2 Certificates; Borrowing Base; Other Information. Furnish to the
Administrative Agent, on behalf of each Lender: (a) [reserved]; (b) concurrently
with the delivery of any financial statements pursuant to Sections 6.1(a) and
6.1(b), (i) a Compliance Certificate executed by a Responsible Officer, which
Compliance Certificate shall (x) include a statement that such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate, (y) in the case of quarterly or annual financial
statements, set forth, in reasonable detail, the calculation of the Consolidated
Fixed Charge Coverage Ratio for the Reference Period ending as of the last day
of the fiscal year or fiscal quarter for which financial statements are being
delivered pursuant to Section 6.1 and (ii) in the case of quarterly or annual
financial statements, to the extent not previously disclosed to the
Administrative Agent, (x) a description of any change in the jurisdiction of
organization of any Loan Party and (y) a description of any Person that has
become a Group Member, a Restricted Subsidiary or an Unrestricted Subsidiary, in
each case since the date of the most recent report delivered pursuant to this
clause (ii) (or, in the case of the first such report so delivered, since the
Closing Date); (c) as soon as available, and in any event no later than 90 days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income and a description of the underlying 88
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre095.jpg]
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions at the time made, it being understood that such
Projections as they relate to future events are not to be viewed as fact and
that actual results during the period or periods covered by such Projections may
differ from the projected results set forth therein and such difference may be
material; (d) [Reserved]; (e) promptly after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its public debt securities or public equity securities and, promptly
after the same are filed, copies of all financial statements and reports that
the Borrower may make to, or file with, the SEC; (f) promptly following receipt
thereof, copies of (i) any documents described in Section 101(k) or 101(l) of
ERISA that any Group Member or any ERISA Affiliate may request with respect to
any Multiemployer Plan or any documents described in Section 101(f) of ERISA
that any Group Member or any ERISA Affiliate may request with respect to any
Pension Plan; provided, that if the relevant Group Members or ERISA Affiliates
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plans, then, upon reasonable request of the
Administrative Agent, such Group Member or the ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and the Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; (g) as soon as available
but in any event within 30 calendar days of the end of each calendar month (or
within five Business Days of the end of each week during a Weekly Borrowing Base
Period), as of the last day of the period then ended, a Borrowing Base
Certificate together with the information supporting the Borrowing Base
calculation required by the Borrowing Base Certificate including: (i) a detailed
aging of the Loan Parties’ Accounts, including all invoices aged by invoice date
and due date, prepared in a manner reasonably acceptable to the Administrative
Agent; (ii) a schedule detailing the Loan Parties’ Inventory Held for Rent, in
form reasonably satisfactory to the Administrative Agent, by location (showing
Inventory in transit and any Inventory located with a third party under any
consignment, bailee arrangement or warehouse agreement), by product type and by
volume on hand, which Inventory shall be valued at the lower of cost (determined
on a first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower are deemed by the
Administrative Agent to be appropriate; (iii) a schedule detailing the Loan
Parties’ Eligible Rental Agreements; 89 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre096.jpg]
(iv) a worksheet of calculations prepared by the Borrower to determine Eligible
Installment Sale Accounts, Eligible Inventory Held for Rent and Eligible Rental
Agreements, such worksheets detailing the Accounts, Inventory and rental
agreements excluded from Eligible Installment Sale Accounts, Eligible Inventory
Held for Rent and Eligible Rental Agreements and the reason for such exclusion;
(v) a reconciliation of the Borrower’s Eligible Installment Sale Accounts,
Eligible Inventory Held for Rent and Eligible Rental Agreements between the
amounts shown in the Borrower’s general ledger and financial statements and the
reports delivered pursuant to clauses (i), (ii) and (iii) above; and (vi) a
reconciliation of the loan balance per the Borrower’s general ledger to the loan
balance under this Agreement; (h) [Reserved]; (i) prior to any Disposition (in
one transaction or a series of related transactions) of assets that provide in
excess of $25,000,000 of value to the Borrowing Base, a Borrowing Base
Certificate (giving effect to such sale or other disposition) and supporting
information in connection therewith; and (j) promptly, such (x) additional
financial and other customary information as the Administrative Agent (or any
Lender through the Administrative Agent) may from time to time reasonably
request and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act. 6.3 Payment of Taxes. Pay, discharge or otherwise satisfy as
they become due or before they become delinquent, as the case may be, all its
material obligations in respect of Taxes, except where (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves to the extent required by GAAP with respect thereto
have been provided on the books of the relevant Group Member or (b) the failure
to make such payments, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. 6.4 Maintenance of Existence;
Compliance. (a)(i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
designed to ensure material compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti- Corruption
Laws and applicable Sanctions. 6.5 Maintenance of Property; Insurance. (a)
Maintain, with financially sound and reputable insurance companies (after giving
effect to self-insurance), insurance in such 90 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre097.jpg]
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations and (b) use commercially reasonable efforts to cause all insurance
policies or certificates, as requested by the Administrative Agent, to be
endorsed to the benefit of the Administrative Agent (including, without
limitation, by naming the Administrative Agent as lender loss payee and/or
additional insured). 6.6 Books and Records; Inspection of Property; Discussions;
Appraisals; Field Examinations. (a)(i) Keep proper books of records and account
in which full, true and correct (in all material respects) entries in conformity
with GAAP (other than for Foreign Subsidiaries, in which case the applicable
accounting standard shall be the accounting standard used in such Foreign
Subsidiary’s jurisdiction) and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (ii)
upon reasonable prior notice and subject to the provisions of Section 10.15,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and, accompanied by one or more officers or designees of the Borrower if
requested by the Borrower, with their independent certified public accountants;
provided that excluding any such visits and inspections during the continuation
of an Event of Default (x) only the Administrative Agent, acting individually or
on behalf of the Lenders may exercise rights under this Section 6.6(a) and (y)
the Administrative Agent shall not exercise rights under this Section 6.6(a)
more often than one time during any calendar year. (b) No more than once in each
twelve month period, at the request of the Administrative Agent, the Loan
Parties will cooperate with an appraiser selected and engaged by the
Administrative Agent (after consultation with the Borrower) to provide Inventory
and Rental Agreement Portfolio appraisals or updates thereof, prepared on a
basis reasonably satisfactory to the Administrative Agent, such appraisals and
updates to include information required by applicable law and regulations;
provided that (i) if a Specified Event of Default has occurred and is
continuing, there shall be no limitation on the number or frequency of such
appraisals and (ii) if Availability is less than the greater of $33,750,000 or
15% of the Line Cap for a period of five consecutive Business Days, the Loan
Parties will cooperate with the Administrative Agent to provide one additional
Inventory appraisal and one additional Rental Agreement Portfolio appraisal
(each at the request of the Administrative Agent) during the twelve month period
commencing with any month during which clause (ii) is triggered. For purposes of
this Section 6.6(b), it is understood and agreed that a single appraisal may
consist of appraisals conducted at multiple relevant sites and involve one or
more relevant Loan Parties and their assets. All such appraisals shall be
commenced upon reasonable prior written notice to the Borrower and performed
during normal business hours of the Loan Parties and in a manner such as not to
disrupt the normal operation of the Loan Parties’ business, and all reasonable
and documented out-of- pocket costs of such appraisals shall be at the sole
expense of the Loan Parties. (c) No more than once in each twelve month period,
at the request of the Administrative Agent, the Loan Parties will permit, upon
reasonable prior written notice, the Administrative Agent or its designee to
conduct a field examination to ensure the adequacy of Collateral included in any
Borrowing Base and related reporting and control systems; provided that (i) if a
Specified Event of Default has occurred and is continuing, there shall be no
limitation 91 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre098.jpg]
on the number or frequency of such field examinations and (ii) if Availability
is less than the greater of $33,750,000 or 15% of the Line Cap for a period of
five consecutive Business Days, the Loan Parties will permit the Administrative
Agent to conduct one additional such examination (at the request of the
Administrative Agent) during the twelve month period commencing with any month
during which clause (ii) above is triggered. For purposes of this Section
6.6(c), it is understood and agreed that (i) a single field examination may be
conducted at multiple relevant sites and involve one or more relevant Loan
Parties and their assets and (ii) the Administrative Agent shall use
commercially reasonable efforts to coordinate any such field exams. All such
field examinations shall be commenced upon reasonable prior written notice to
the Borrower and performed during normal business hours of the Loan Parties and
in a manner such as not to disrupt the normal operations of the Loan Parties’
business, and all reasonable and documented out-of- pocket costs of such field
examinations shall be at the sole expense of the Loan Parties. 6.7 Notices.
Promptly give notice to the Administrative Agent, on behalf of each Lender, of:
(a) the occurrence of any Default or Event of Default; (b) any litigation,
investigation or proceeding that may exist at any time between any Group Member
and any Governmental Authority that, in each case, has a reasonable probability
of not being cured or of being adversely determined and that, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect; (c) any litigation or proceeding affecting the Borrower
or any of its Restricted Subsidiaries in which injunctive or similar relief is
sought which has a reasonable probability of being determined adversely and if
adversely determined would reasonably be expected to be granted and which, if
granted, would reasonably be expected to have a Material Adverse Effect; (d) (i)
as soon as reasonably possible upon becoming aware of the occurrence of or
forthcoming occurrence of any material ERISA Event, a written notice specifying
the nature thereof, what action the Borrower, any of the other Group Members or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
IRS, the Department of Labor or the PBGC with respect thereto; and (ii) with
reasonable promptness, upon the Administrative Agent’s reasonable request,
copies of (A) each Schedule SB (Actuarial Information) to the annual report
(Form 5500 Series) filed by the Borrower, any of the other Group Members or any
of their respective ERISA Affiliates with the IRS with respect to each Pension
Plan; (B) all notices received by the Borrower, any of the other Group Members
or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning a material ERISA Event; and (C) copies of such other documents or
governmental reports or filings relating to any Plan or Pension Plan as the
Administrative Agent shall reasonably request; and (e) any other development or
event that has had or would reasonably be expected to have a Material Adverse
Effect. 92 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre099.jpg]
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto. 6.8 Environmental Laws. (a) Comply with, and ensure compliance
by all tenants, subtenants, contractors, subcontractors, and invitees, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and ensure that all tenants, subtenants, contractors, subcontractors,
and invitees obtain and comply with and maintain, any and all Environmental
Permits (with respect to tenants, subtenants, contractors, and invitees, the
foregoing applies to their presence and conduct on, affecting or relating to any
property of the Borrower or any of its Restricted Subsidiaries). It being
understood that any noncompliance with this Section 6.8(a) shall be deemed not
to constitute a breach of this covenant provided that, upon learning of any
actual or suspected noncompliance, the Borrower shall promptly undertake all
reasonable efforts to achieve compliance, and provided further that, in any
case, such noncompliance, and any other noncompliance with Environmental Law,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. (b) Promptly comply with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders and directives as to which an appeal has been timely and properly taken
in good faith, and provided that the pendency of any and all such appeals would
not reasonably be expected to give rise to a Material Adverse Effect. 6.9
[Reserved]. 6.10 Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Loan Party (other than (A) any property
described in paragraph (b) or (c) below, (B) any property subject to a Lien
expressly permitted by Section 7.3(g), (C) so long as the Term Loan Obligations
Payment Date has not occurred, any Term Loan Priority Collateral as to which the
Term Loan Representative determines, in its reasonable discretion and in
consultation with the Borrower, that the cost of obtaining a security interest
therein is excessive in relation to the value of the security to be afforded
thereby and (D) any property that is Excluded Property (as defined in the
Guarantee and Collateral Agreement)) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or reasonably advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in any such property (with the priority required by the
Intercreditor Agreement), including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent. (b) With respect to any new Domestic Subsidiary (other than any Excluded
Subsidiary) created or acquired after the Closing Date by any Loan Party (which,
for the purposes of this paragraph (c), shall include (1) any existing
Subsidiary that becomes a Domestic Subsidiary that is not an Excluded Subsidiary
and (2) any existing Domestic Subsidiary that ceases to be an Excluded
Subsidiary) within thirty (30) days after the creation or acquisition of such
new Domestic 93 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre100.jpg]
Subsidiary (or such later date as the Administrative Agent shall agree to in its
sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected security interest with the
priority required by the Intercreditor Agreement in the Capital Stock of such
new Subsidiary that is owned by any Loan Party, (ii) subject to the
Intercreditor Agreement, deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated endorsements, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party
and (iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or reasonably advisable
to grant to the Administrative Agent for the benefit of the Secured Parties a
perfected security interest with the priority required by the Intercreditor
Agreement in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) subject to the Intercreditor Agreement, to deliver
to the Administrative Agent a certificate of such Subsidiary, substantially in
the form of Exhibit C, with appropriate insertions and attachments. (c) With
respect to any new CFC Holding Company or Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party (which, for the purposes of this
paragraph (d), shall include any existing Subsidiary that becomes a CFC Holding
Company or a Foreign Subsidiary), within sixty (60) days after the creation or
acquisition of such new CFC Holding Company or Foreign Subsidiary (or such later
date as the Administrative Agent shall agree to in its sole discretion) (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
reasonably advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected security interest with the priority required by
the Intercreditor Agreement in the Capital Stock of such CFC Holding Company or
Foreign Subsidiary that is owned by any such Loan Party (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such CFC Holding Company or Foreign Subsidiary be required to be so pledged),
(ii) subject to the Intercreditor Agreement, deliver to the Administrative Agent
the certificates representing such pledged Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party and take such other action as the Administrative Agent
deems necessary or reasonably advisable to perfect the Administrative Agent’s
security interest therein. 6.11 Designation of Subsidiaries. The Borrower may at
any time after the Closing Date designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by delivering to the Administrative Agent a certificate of a
Responsible Officer specifying such designation and certifying that the
conditions to such designation set forth in this Section 6.11 are satisfied;
provided that: (a) both immediately before and immediately after any such
designation, no Event of Default shall have occurred and be continuing; 94
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre101.jpg]
(b) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, the pro forma Consolidated Leverage Ratio for the Applicable
Reference Period is no greater than 3.00 to 1.00; (c) in the case of a
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, each
Subsidiary of such Subsidiary has been, or concurrently therewith will be,
designated as an Unrestricted Subsidiary in accordance with this Section 6.11;
(d) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Subsidiary shall substantially simultaneously be designated as
an “Unrestricted Subsidiary” under the Term Loan Credit Agreement (and, to the
extent applicable, any other agreement governing Permitted Refinancing
Indebtedness in respect of the Term Loans) and in the case of a designation of
an Unrestricted Subsidiary as a Restricted Subsidiary, such Subsidiary shall
substantially simultaneously be designated as a “Restricted Subsidiary” under
the Term Loan Credit Agreement (and, to the extent applicable, any other
agreement governing Permitted Refinancing Indebtedness in respect of the Term
Loans). The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower in such Subsidiary on
the date of designation in an amount equal to the fair market value of the
Borrower’s Investment therein (as determined reasonably and in good faith by a
Responsible Officer). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Investment, Indebtedness or Liens of such Subsidiary existing at such
time. 6.12 Deposit Account Control Agreements. With respect to any new deposit
account opened by a Loan Party after the Closing Date or any Excluded Account
(as defined in the Guarantee and Collateral Agreement) that ceases to be an
Excluded Account after the Closing Date, (a) give notice to the Administrative
Agent within three (3) Business Days following the opening or change in status
of such account (or such longer period as the Administrative Agent may agree in
its reasonable discretion) and (b) within sixty (60) days (or such longer period
as the Administrative Agent may agree in its reasonable discretion) following
the opening of such account, deliver to the Administrative Agent any Deposit
Account Control Agreement required to be delivered pursuant to the Guarantee and
Collateral Agreement, in each case, in form and substance reasonably
satisfactory to the Administrative Agent. 6.13 Rental and Sales Agreements. (a)
Unless Section 6.13(b) applies, (i) any rental agreements entered into by a Loan
Party with a customer of such Loan Party and any installment sales agreements
entered into by a Loan Party with a customer of such Loan Party (the foregoing
agreements, the “Subject Agreements”) shall be held by the Loan Parties at one
or more locations as directed by the Borrower and (ii) the Loan Parties shall
use commercially reasonable efforts to maintain customary measures consistent
with past practice with respect to access to, and security of, the Subject
Agreements. 95 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre102.jpg]
(b) From and after the date that is sixty (60) days after the first date on
which either (i) Availability is less than the greater of (A) 25% of the Line
Cap and (B) $75,000,000 or (ii) the Administrative Agent notifies the Borrower
in its Permitted Discretion, continuing until the time at which (x) Availability
shall have exceeded (A) 35% of the Line Cap and (B) $100,000,000 for a period of
sixty (60) consecutive days and (y) the Administrative Agent no longer deems
necessary in its Permitted Discretion to hold Subject Agreements, any Subject
Agreements shall be promptly delivered to either (I) the Specified
Administrative Agent Location or (II) to the Administrative Agent (or a designee
thereof), and if so delivered to the Administrative Agent (or a designee
thereof), duly indorsed in a manner reasonably satisfactory to the
Administrative Agent. (c) The Loan Parties shall ensure that all Subject
Agreements entered into following the Closing Date bear the following legend:
“This writing and the obligations evidenced hereby are subject to the security
interest of JPMorgan Chase Bank, N.A., as Administrative Agent.”. SECTION 7.
NEGATIVE COVENANTS The Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder (other than
contingent obligations and expense reimbursement not yet due and payable,
Banking Services Obligations and Secured Swap Obligations), the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly: 7.1 Consolidated Fixed Charge Coverage Ratio. During any period
commencing on a date (each a “Commencement Date”) (a) on which a Specified Event
of Default has occurred and is continuing or (b) on which Availability is less
than or equal to the greater of (i) 15% of the Line Cap and (ii) $33,750,000,
and continuing until the first succeeding date on which (A) no Specified Event
of Default shall be continuing and (B) Availability shall have exceeded each
threshold set forth in clause (b) for at least 30 consecutive days, permit the
Consolidated Fixed Charge Coverage Ratio for the Applicable Reference Period in
effect at any such time (including, for the avoidance of doubt, the Applicable
Reference Period in effect on the applicable Commencement Date) to be less than
1.10 to 1.00. 7.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except: (a) Indebtedness of any
Loan Party under this Agreement; (b) (i) Indebtedness of the Loan Parties under
the Term Loan Credit Agreement (and any Permitted Refinancing Indebtedness in
respect thereof) in an aggregate amount not to exceed (A) $200,000,000, plus (B)
the Base Incremental Amount plus (C) the Voluntary Prepayment Amount plus (D)
the Maximum Term Loan Incremental Amount; (c) Indebtedness of the Borrower or
any Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;
provided that (i) any Indebtedness of any Loan Party shall be unsecured and
shall be subordinated in right of payment to the Obligations 96
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre103.jpg]
on terms customary for intercompany subordinated Indebtedness, as reasonably
determined by the Administrative Agent and (ii) any such Indebtedness owing by
any Restricted Subsidiary that is not a Loan Party to any Loan Party shall be
incurred in compliance with Section 7.7; (d) Guarantee Obligations incurred by
any Group Member of obligations of any Group Member to the extent such
obligations are not prohibited hereunder; provided that (i) to the extent any
such obligations are subordinated to the Obligations, any such related Guarantee
Obligations incurred by a Loan Party shall be subordinated to the guarantee of
such Loan Party of the Obligations on terms no less favorable to the Lenders
than the subordination provisions of the obligations to which such Guarantee
Obligation relates and (ii) any Guarantee Obligations incurred by any Loan Party
of obligations of a Restricted Subsidiary that is not a Loan Party shall be
permitted to the extent the aggregate amount of outstanding Guarantee
Obligations incurred pursuant to this clause (ii) does not exceed $25,000,000;
(e) Indebtedness outstanding on the Closing Date (provided that Indebtedness in
an aggregate principal amount in excess of $5,000,000 shall be listed on
Schedule 7.2(e)) and any Permitted Refinancing Indebtedness in respect thereof;
(f) Indebtedness of any Group Member incurred to finance the acquisition of
fixed or capital assets (and any Permitted Refinancing Indebtedness in respect
thereof) in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding; (g) Indebtedness representing deferred compensation to employees,
officers or directors of the Borrower and its Restricted Subsidiaries incurred
in the ordinary course of business; (h) Indebtedness incurred in the ordinary
course of business and owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; (i) Indebtedness arising
under any Swap Agreement permitted by Section 7.11; (j) Indebtedness (other than
for borrowed money) that may be deemed to exist pursuant to any guarantees,
warranty or contractual service obligations, performance, surety, statutory,
appeal, bid, prepayment guarantee, payment (other than payment of Indebtedness)
or completion of performance guarantees or similar obligations incurred in the
ordinary course of business; (k) Indebtedness in respect of workers’
compensation claims, payment obligations in connection with health, disability
or other types of social security benefits, unemployment or other insurance
obligations, reclamation and statutory obligations, in each case in the ordinary
course of business; (l) Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds, so long 97 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre104.jpg]
as such Indebtedness is covered or extinguished within five Business Days; (m)
Indebtedness consisting of (i) the financing of insurance premiums or self-
insurance obligations or (ii) take-or-pay obligations contained in supply or
similar agreements in each case in the ordinary course of business; (n)
Indebtedness in the form of purchase price adjustments (including in respect of
working capital), earnouts, deferred compensation, indemnification or other
arrangements representing acquisition consideration or deferred payments of a
similar nature incurred in connection with any Permitted Acquisitions or other
Investments permitted under Section 7.7 or Dispositions permitted under Section
7.5; (o) (i) Indebtedness of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into the Borrower or a Restricted Subsidiary in a
transaction permitted hereunder) after the Closing Date, or Indebtedness of any
Person that is assumed by the Borrower or any Restricted Subsidiary in
connection with an acquisition of assets by the Borrower or such Restricted
Subsidiary in a Permitted Acquisition; provided that such Indebtedness exists at
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Restricted Subsidiary (or such
merger or consolidation) or such assets being acquired and (ii) Permitted
Refinancing Indebtedness in respect of such Indebtedness; provided that after
giving effect to the applicable acquisition (or merger or consolidation) or such
assumption of Indebtedness, the Consolidated Leverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis as of the date of such
acquisition (or merger or consolidation) or assumption, is not in excess of 3.00
to 1.00; provided further that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding under this Section 7.2(o)
shall not exceed $20,000,000; (p) Guarantee Obligations of the Borrower or any
Restricted Subsidiary in respect of Indebtedness of franchisees in an aggregate
amount not to exceed $25,000,000 at any time outstanding; (q) Indebtedness of
the Borrower and any Restricted Subsidiary to the Insurance Subsidiary in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding
that cannot be subordinated to the obligations of any Loan Party under the Loan
Documents for regulatory reasons or would cause the carrying value for
regulatory valuation purposes to be increased; (r) Indebtedness of the Insurance
Subsidiary permitted by Section 7.7(v)(i); (s) [reserved]; (t) Term Loan
Incremental Equivalent Debt (and any Permitted Refinancing Indebtedness in
respect thereof) in an aggregate amount not to exceed (x) the Base Incremental
Amount plus (y) the Term Loan Voluntary Prepayment Amount plus (z) the Maximum
Term Loan Incremental Amount; provided that immediately prior to and 98
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre105.jpg]
immediately after giving effect to the incurrence of any Indebtedness under this
Section 7.2(t), no Default or Event of Default shall have occurred and be
continuing; (u) (i) Permitted Unsecured Indebtedness so long as, at the time of
incurrence of such Permitted Unsecured Indebtedness, the Consolidated Leverage
Ratio for the Applicable Reference Period, calculated on a Pro Forma Basis as of
the date of incurrence thereof (but excluding from Unrestricted Cash in making
such pro forma calculation the Net Cash Proceeds of such Indebtedness), is not
in excess of 2.50 to 1.00; provided that (A) immediately prior to and
immediately after giving effect to the incurrence of any Permitted Unsecured
Indebtedness under this Section 7.2(u), no Default or Event of Default shall
have occurred and be continuing, (B) the Borrower will, at least five (5)
Business Days prior to the date of incurrence of such Indebtedness in a
principal amount in excess of $10,000,000, deliver to the Administrative Agent a
certificate of a Responsible Officer, dated such date, confirming the
satisfaction of the conditions set forth above and attaching a reasonably
detailed calculation of the Consolidated Leverage Ratio on a Pro Forma Basis as
of the applicable date identifying the Permitted Unsecured Indebtedness being
incurred and specifying that it is being incurred pursuant to this Section
7.2(u) and (C) the aggregate principal amount of Permitted Unsecured
Indebtedness of Restricted Subsidiaries that are not Loan Parties outstanding
under this Section 7.2(u) shall not exceed $20,000,000 and (ii) any Permitted
Refinancing Indebtedness in respect thereof; (v) [reserved]; (w) additional
Indebtedness of the Borrower or any of its Restricted Subsidiaries in an
aggregate principal amount (for the Borrower and all Restricted Subsidiaries)
not to exceed at any time outstanding the greater of (i) $300,000,000 and (ii)
100% of Consolidated EBITDA (for the Applicable Reference Period); provided that
the aggregate principal amount of Indebtedness of Restricted Subsidiaries that
are not Loan Parties outstanding under this Section 7.2(w) shall not exceed
$50,000,000; (x) Attributable Indebtedness (i) arising out of the sale-leaseback
of the Company Headquarters and (ii) otherwise in an aggregate principal amount
not to exceed $15,000,000 at any time outstanding, in each case which
Attributable Indebtedness arises out of a sale and leaseback transaction
permitted under Section 7.10; (y) Indebtedness of any Loan Party in an aggregate
principal amount not to exceed the Net Cash Proceeds (Not Otherwise Applied)
received after the Closing Date and on or prior to such date from any issuance
of Qualified Capital Stock by the Borrower (other than any such issuance to a
Group Member); (z) Guarantee Obligations incurred by any Group Member of
obligations of any Joint Venture or Unrestricted Subsidiary to the extent
permitted under Section 7.7(u); and (aa) Indebtedness of the Borrower to the
Insurance Subsidiary in connection with an Investment that is permitted pursuant
to Section 7.7(z). For purposes of determining compliance with this Section 7.2,
in the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in 99 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre106.jpg]
clauses (a) through (aa) above, the Borrower may, in its sole discretion, divide
or classify or later divide, classify or reclassify all or a portion of such
item of Indebtedness in a manner that complies with this Section 7.2 and will
only be required to include the amount and type of such Indebtedness in one or
more of the above clauses; provided that all Indebtedness outstanding under the
Loan Documents and the Term Loan Credit Agreement and, in each case, any
Permitted Refinancing Indebtedness in respect thereof, will at all times be
deemed to be outstanding in reliance only on the exception in Section 7.2(a) and
Section 7.2(b), respectively. For the avoidance of doubt, a permitted
refinancing in respect of Indebtedness incurred pursuant to a Dollar-denominated
or Consolidated EBITDA-governed basket shall not increase capacity to incur
Indebtedness under such Dollar-denominated or Consolidated EBITDA-governed
basket, and such Dollar-denominated or Consolidated EBITDA-governed basket shall
be deemed to continue to be utilized by the amount of the original Indebtedness
incurred unless and until the Indebtedness incurred to effect such permitted
refinancing is no longer outstanding. 7.3 Liens. Create, incur, assume or suffer
to exist any Lien upon any of its property, whether now owned or hereafter
acquired, except: (a) Liens for Taxes, assessments or other government charges
or levies not yet due or that are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Restricted Subsidiaries, as the case may be,
to the extent required by GAAP; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 60 days or that are
being contested in good faith by appropriate proceedings; (c) pledges or
deposits in connection with workers’ compensation, unemployment insurance and
other social security legislation; (d) pledges or deposits to secure the
performance of bids, supplier and other trade contracts (other than for borrowed
money), leases, statutory obligations (other than for borrowed money), leases,
statutory obligations (other than any such obligation imposed pursuant to
Section 430(k) of the Code or Sections 303(k) or 4068 of ERISA), surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (e) [reserved]; (f) Liens in existence on
the Closing Date (provided that Liens securing any Indebtedness in an aggregate
principal amount in excess of $5,000,000 shall be listed on Schedule 7.3(f)),
securing Indebtedness permitted by Section 7.2(e); provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased (other than, in the case
of Permitted Refinancing Indebtedness, by any Additional Permitted Amount); (g)
Liens securing Indebtedness of any Group Member incurred pursuant to Section
7.2(f); provided that (i) such Liens shall be created within 180 days of the 100
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre107.jpg]
acquisition of such fixed or capital assets and (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and the proceeds and products and extensions thereof; provided further that in
the event that purchase money obligations are owed to any Person with respect to
financing of more than one purchase of any fixed or capital assets, such Liens
may secure all such purchase money obligations and may apply to all such fixed
or capital assets financed by such Person; (h) (i) Liens on the Collateral
created pursuant to the Security Documents (or any ABL Security Documents (as
defined in the Intercreditor Agreement)), (ii) Liens on cash granted in favor of
any Lenders and/or the Issuing Lender created as a result of any requirement to
provide cash collateral pursuant to this Agreement and (iii) subject to the
Intercreditor Agreement, Liens on the Collateral created pursuant to the Term
Loan Security Documents (or any Term Loan Security Documents (as defined in the
Intercreditor Agreement)); (i) any interest or title of a lessor under any lease
entered into by any Group Member in the ordinary course of its business and
covering only the assets so leased; (j) Liens solely on any cash earnest money
deposits made by the Borrower or any Restricted Subsidiary in connection with
any letter of intent or purchase agreement relating to a Permitted Acquisition
or other third party Investment; (k) Liens in favor of any Loan Party so long as
(in the case of any Lien granted by a Loan Party) such Liens are junior to the
Liens created pursuant to the Security Documents; (l) Liens arising from filing
Uniform Commercial Code or personal property security financing statements (or
substantially equivalent filings outside of the United States) regarding leases;
(m) any option or other agreement to purchase any asset of any Group Member, the
purchase, sale or other disposition of which is not prohibited by Section 7.5;
(n) Liens arising from the rendering of an interim or final judgment or order
against any Group Member that does not give rise to an Event of Default; (o)
Liens existing on any asset prior to the acquisition thereof by the Borrower or
any Restricted Subsidiary or existing on any asset of any Person that becomes a
Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the Closing Date prior to the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) to the
extent the Liens on such assets secure Indebtedness permitted by Section 7.2(o)
so long as the aggregate outstanding principal amount of the obligations secured
thereby (as to all Group Members) does not exceed $100,000,000; provided that
(i) such Liens are not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary (or such merger or
consolidation) and (ii) such Liens attach at all times only to the same assets
or category of assets that such Liens (other than after acquired property that
is affixed or 101 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre108.jpg]
incorporated into the property covered by such Lien) attached to, and secure
only the same Indebtedness or obligations (or any Permitted Refinancing
Indebtedness in respect thereof permitted by Section 7.2(o)) that such Liens
secured, immediately prior to such permitted acquisition; (p) Liens arising out
of conditional sale, title retention, consignment or similar arrangements for
sale of goods entered into by the Borrower or any other Restricted Subsidiary in
the ordinary course of business and permitted by this Agreement; (q) [reserved];
(r) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes; (s) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods in the ordinary
course of business; (t) Liens on premium refunds granted in favor of insurance
companies (or their financing affiliates) in connection with the financing of
insurance premiums; (u) banker’s liens, rights of setoff or similar rights and
remedies as to deposit accounts or other funds maintained with depository
institutions and securities accounts and other financial assets maintained with
a securities intermediary; provided that such deposit accounts or funds and
securities accounts or other financial assets are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations; (v) Liens (i) on cash
advances in favor of the seller of any property to be acquired in an Investment
permitted pursuant to Section 7.7 to be applied against the purchase price for
such Investment or (ii) consisting of an agreement to dispose of any property in
a Disposition permitted by Section 7.5, in each case, solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien; (w) Liens on assets of Restricted
Subsidiaries that are not Loan Parties so long as the aggregate outstanding
principal amount of the obligations secured thereby does not exceed (as to all
Group Members) $50,000,000; (x) Liens on the Collateral securing (i) Term Loan
Incremental Equivalent Debt permitted under Section 7.2(t) and (ii) any
Permitted Refinancing Indebtedness in respect thereof; provided that the Liens
on the Collateral securing any such Indebtedness shall be (A) junior, with
respect to ABL Priority Collateral, to the Liens on the Collateral securing the
Obligations and (B) subject to the Intercreditor Agreement or such other
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent; 102 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre109.jpg]
(y) [reserved]; (z) Liens not otherwise permitted by this Section 7.3 so long as
the aggregate outstanding principal amount of the obligations secured thereby
does not exceed (as to all Group Members) $25,000,000; (aa) Liens on property
purportedly rented to, or leased by, the Borrower or any of its Restricted
Subsidiaries pursuant to a sale and leaseback transaction permitted under
Section 7.10; provided that (i) such Liens do not encumber any other property of
the Borrower or its Restricted Subsidiaries and (ii) such Liens secure only
Indebtedness permitted under Section 7.2(x); (bb) Liens in favor of the
applicable trustee on amounts deposited into escrow in connection with the
redemption, defeasance or satisfaction and discharge of bonds, debentures, notes
or similar instruments (including in connection with the Existing Indebtedness
Refinancing); (cc) (i) pledges and deposits and other Liens made in the ordinary
course of business in compliance with the Federal Employers Liability Act or any
other workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Group Member; (dd) easements,
trackage rights, leases, licenses, special assessments, rights of way covenants,
zoning restrictions, covenants, conditions, restrictions and declarations on or
with respect to the use of real property, servicing agreements, development
agreements, site plan agreements, encumbrances and title defects or
irregularities that are of a minor nature that, in each case, do not, in the
aggregate, interfere in any material respect with the ordinary conduct of the
business of Borrower or any of the Restricted Subsidiaries; (ee) Liens on
Capital Stock of any joint venture (i) securing obligations of such joint
venture or (ii) pursuant to the relevant joint venture agreement or arrangement;
and (ff) Liens securing Indebtedness of any Foreign Subsidiary that is not a
Subsidiary Guarantor securing Indebtedness of such Foreign Subsidiary that is
permitted by this Agreement. provided that until the Disposition of the Company
Headquarters in a manner permitted by this Agreement, no Lien shall encumber the
Company Headquarters other than non-consensual Liens arising by operation of law
and Liens described in, and permitted under, Section 7.3(b), 7.3(m) or 7.3(dd).
For purposes of determining compliance with this Section 7.3, in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria for more than one of the categories of Liens described in clauses (a)
through (ff) above, the Borrower may, in its sole discretion, divide or classify
or later divide, classify or reclassify all or a portion of such Lien in a
manner that 103 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre110.jpg]
complies with this Section 7.3 and will only be required to include the amount
and type of such Lien in one or more of the above clauses; provided that all
Liens securing Indebtedness outstanding under the Loan Documents and the Term
Loan Credit Agreement, and, in each case, any Permitted Refinancing thereof,
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.3(h). 7.4 Fundamental Changes. Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that: (a) any Restricted Subsidiary of the Borrower
may be merged or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation) or with or into any
other Restricted Subsidiary (provided, that when any Subsidiary Guarantor is
merging with or into another Restricted Subsidiary that is not a Subsidiary
Guarantor (except as permitted by Section 7.4(b)), such Subsidiary Guarantor
shall be the continuing or surviving corporation or the continuing or surviving
corporation shall, substantially simultaneously with such merger or
consolidation, become a Subsidiary Guarantor); (b) any Restricted Subsidiary may
merge, consolidate or amalgamate with any other Person (other than the Borrower)
in order to effect an Investment permitted pursuant to Section 7.7; provided
that if such Restricted Subsidiary is a Subsidiary Guarantor the continuing or
surviving Person shall be a Subsidiary Guarantor; (c) any Restricted Subsidiary
of the Borrower may Dispose of any or all of its assets (i) to the Borrower or
any Subsidiary Guarantor (upon voluntary liquidation or otherwise) or (ii)
pursuant to a Disposition permitted by Section 7.5; and (d) any Restricted
Subsidiary of the Borrower that is not a Subsidiary Guarantor may (i) dispose of
any or all or substantially all of its assets to any Group Member (upon
voluntary liquidation or otherwise) or (ii) liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interest of the Borrower and is not materially disadvantageous to the
Administrative Agent or the Lenders. 7.5 Disposition of Property. Dispose of any
of its property, whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except: (a) the Disposition of surplus, outdated,
obsolete or worn out property in the ordinary course of business; (b)
Dispositions of Inventory, equipment held for sale, cash and Cash Equivalents,
in each case, in the ordinary course of business; (c) Dispositions permitted by
Section 7.4(c)(i) or Section 7.4(d)(i); 104 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre111.jpg]
(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor or on a pro rata basis to the owners of its
Capital Stock; (e) Dispositions of Accounts in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction; (f) Dispositions of assets (including as a result of like-kind
exchanges) to the extent that (i) such assets are exchanged for credit (on a
fair market value basis) against the purchase price of similar or replacement
assets or (ii) such asset is Disposed of for fair market value and the proceeds
of such Disposition are promptly applied to the purchase price of similar or
replacement assets; (g) Dispositions resulting from any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of any Group Member; (h)
licenses and sublicenses and similar rights granted with respect to Intellectual
Property granted in the ordinary course of business; (i) the abandonment,
cancellation, non-renewal or discontinuance of use or maintenance of
non-material Intellectual Property or rights relating thereto that the Borrower
determines in its reasonable judgment to be desirable to the conduct of its
business and not materially disadvantageous to the interests of the Lenders; (j)
licenses, leases or subleases entered into in the ordinary course of business,
to the extent that they do not materially interfere with the business of the
Borrower or any Restricted Subsidiary; (k) Dispositions to any Group Member;
provided that any such Disposition involving a Restricted Subsidiary that is not
a Subsidiary Guarantor shall be made in compliance with Sections 7.7 and 7.9;
(l) (i) Dispositions of assets to the extent that such Disposition constitutes
an Investment referred to in and permitted by Section 7.7, (ii) Dispositions of
assets to the extent that such Disposition constitutes a Restricted Payment
referred to in and permitted by Section 7.6, (iii) Dispositions set forth on
Schedule 7.5(l) and (iv) sale and leaseback transactions permitted under Section
7.10; (m) [reserved]; (n) other Dispositions of assets (including Capital
Stock); provided that (A) it shall be for fair market value (determined as if
such Disposition was consummated on an arm’s-length basis), (B) at least 75% of
the total consideration for any such Disposition in excess of $10,000,000
received by the Borrower and its Restricted Subsidiaries shall be in the form of
cash or Cash Equivalents and (C) no Event of Default then exists or would result
from such Disposition (except if such Disposition is made pursuant to an
agreement 105 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre112.jpg]
entered into at a time when no Event of Default exists); provided, however, that
for purposes of clause (B) above, the following shall be deemed to be cash: (I)
any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (II) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received in the conversion) within 180 days following
the closing of the applicable Disposition and (III) any Designated Non-Cash
Consideration received by the Borrower or any of its Restricted Subsidiaries in
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this Section 7.5(n)
that is at that time outstanding, not to exceed $25,000,000 (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value); (o)
other Dispositions in any fiscal year of other property having a fair market
value not to exceed 7.5% of Consolidated Total Assets when made; provided that
no Event of Default then exists or would result from such Disposition (except if
such Disposition is made pursuant to an agreement entered into at a time when no
Event of Default exists); (p) Dispositions (i) to or by the Insurance Subsidiary
of Capital Stock of the Borrower, (ii) to or by the Insurance Subsidiary of
Indebtedness described in Section 7.2(r) to the Borrower or any Wholly Owned
Subsidiary that is a Loan Party and (iii) by the Insurance Subsidiary effected
solely for the purpose of liquidating assets in order to permit the Insurance
Subsidiary to pay expenses and to make payments on insurance claims of the
Borrower or any of its Restricted Subsidiaries with the proceeds of such
Disposition; (q) Dispositions of real property in the ordinary course to the
extent such real property is Disposed of for fair market value and the proceeds
of such Disposition are applied within 360 days to the purchase price of similar
or replacement real property; (r) Dispositions of non-core assets acquired in
connection with any acquisition or Investment permitted hereunder which, on or
prior to the date of such acquisition or Investment, are designated in writing
to the Administrative Agent as being held for sale and not for the continued
operation of the Borrower or any of its Restricted Subsidiaries or any of their
respective businesses; provided that (i) the Consolidated EBITDA generated by
such non-core assets (as determined by the Borrower in good faith) shall not
have been included in the calculation of Consolidated EBITDA in respect of any
testing of ratios or governors on a Pro Forma Basis in connection with such
acquisition and (ii) no Event of Default exists on the date on which the
definitive agreement governing the relevant Disposition is executed; and (s)
Dispositions of the Mexico Operations for fair market value. 106
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre113.jpg]
7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock (other than Disqualified Capital Stock) of any Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Group Member (collectively, “Restricted Payments”), except
that: (a) any Restricted Subsidiary may make Restricted Payments ratably to its
equity holders (or if not ratably, on a basis more favorable to the Borrower and
the other Loan Parties); (b) the Borrower may purchase or redeem its common
stock or common stock options from present, future or former directors, officers
or employees of any Group Member upon the death, disability or termination of
employment of such director, officer or employee, provided, that the aggregate
amount of payments under this Section 7.6(b) after the Closing Date (net of any
proceeds received by the Borrower after the Closing Date in connection with
resales of any common stock or common stock options so purchased) shall not
exceed $5,000,000 in any fiscal year (with unused amounts in any period
permitted to be carried over to succeeding periods until used in full; provided
that the total amount of such purchases or redemptions under this Section 7.6(b)
in any fiscal year shall not exceed $10,000,000); (c) the Borrower may declare
and pay dividends with respect to its Capital Stock payable solely in shares of
Qualified Capital Stock; (d) the Borrower may make cash payments in lieu of the
issuance of fractional shares representing insignificant interests in the
Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock in the Borrower;
(e) the Borrower may acquire its Capital Stock upon the exercise of stock
options for such Capital Stock of the Borrower if such Capital Stock represents
a portion of the exercise price of such stock options or in connection with tax
withholding obligations arising in connection with the exercise of options by,
or the vesting of restricted Capital Stock held by, any current or former
director, officer or employee of any Group Member; (f) the Borrower may convert
or exchange any of its Capital Stock for or into Qualified Capital Stock; (g) so
long as the Payment Conditions are met, the Borrower may make Restricted
Payments; (h) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may on any date make
Restricted Payments in an aggregate amount, together with Restricted Debt
Payments made under Section 7.8(a)(iv), not to exceed $30,000,000 in any fiscal
year; 107 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre114.jpg]
(i) the Borrower may repurchase shares of its common stock from the Insurance
Subsidiary in an amount necessary to (i) pay operating costs and expenses of the
Insurance Subsidiary incurred in the ordinary course of business (not to exceed
$250,000 per fiscal year of the Borrower) and (ii) permit the Insurance
Subsidiary to make payments on insurance claims of the Borrower and/or any of
its Subsidiaries with the proceeds of such repurchase; (j) the Insurance
Subsidiary may purchase shares of the common stock of the Borrower from the
Borrower or any Restricted Subsidiary; and (k) the Borrower may repurchase
shares of its common stock from the Insurance Subsidiary in exchange for the
issuance of one or more notes or other forms of Indebtedness owed to the
Insurance Subsidiary. For purposes of determining compliance with this Section
7.6, in the event that a Restricted Payment meets the criteria of more than one
of the categories of Restricted Payments described in clauses (a) through (k)
above, the Borrower may, in its sole discretion, divide or classify or later
divide, classify or reclassify all or a portion of such Restricted Payment in a
manner that complies with this Section 7.6 and will only be required to include
the amount and type of such Restricted Payment in one or more of the above
clauses. 7.7 Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except: (a) extensions of trade
credit in the ordinary course of business; (b) investments in cash and Cash
Equivalents; (c) Guarantee Obligations of any Group Member in respect of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary
(including any such Guarantee Obligations arising as a result of any such Person
being a joint and several co- applicant with respect to any letter of credit or
letter of guaranty); provided that (i) any Guarantee Obligations incurred by a
Loan Party in respect of Subordinated Indebtedness shall be subordinated to the
Obligations on terms no less favorable to the Lenders than those of the
Subordinated Indebtedness and (ii) Guarantee Obligations of any Loan Party of
Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
permitted to the extent the aggregate amount of outstanding Guarantee
Obligations incurred pursuant to this clause (ii) does not exceed $25,000,000;
(d) loans and advances to directors, officers and employees of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and its Restricted
Subsidiaries not to exceed $5,000,000 at any one time outstanding; (e)
[reserved]; 108 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre115.jpg]
(f) Investments in assets useful in the business of the Borrower and its
Restricted Subsidiaries made by any Group Member with the proceeds of any
Reinvestment Deferred Amount (as defined in the Term Loan Credit Agreement as in
effect on the date hereof, together with any amendments and modifications that
are not materially adverse to the Lenders); (g) intercompany Investments by any
Group Member in any other Group Member; provided that any Investment by any Loan
Party in a Restricted Subsidiary that is not a Loan Party shall be permitted to
the extent the aggregate amount of outstanding Investments pursuant to this
clause (g) (less any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investments (excluding any returns in
excess of the amount originally invested)) does not exceed $25,000,000; (h) any
Permitted Acquisition; provided that (i) the Borrower has delivered ((I) in the
case of a Permitted Acquisition made pursuant to Section 7.7(h)(iv)(A) and (II)
in the case of all other Permitted Acquisitions to the extent made available to
the Loan Parties) (A) the most recently available consolidated balance sheet of
the entity being acquired and its consolidated subsidiaries (or the assets, if
an acquisition of assets) as at the end of the most recently ended fiscal year
and/or quarter, as applicable, and the related consolidated statements of
income, stockholders’ equity and cash flows for such period, which statements
need not be GAAP compliant, and (B) the unaudited pro forma consolidated balance
sheets and related pro forma consolidated statements of income of the Borrower
and its consolidated Restricted Subsidiaries for four fiscal quarters following
such Permitted Acquisition (excluding the notes thereto unless such notes are
otherwise provided to or prepared by the Borrower), which statements need not be
GAAP compliant, (ii) after giving effect thereto, the Borrower and its
Restricted Subsidiaries are in compliance with Section 7.15, (iii) any such
newly created or acquired Subsidiary has complied with the requirements of
Section 6.10 and (iv) either (A)(1) for 20 consecutive days prior to such
Permitted Acquisition, pro forma Availability is no less than the greater of (x)
15% of the Line Cap and (y) $33,750,000 and (2) the pro forma Consolidated Fixed
Charge Coverage Ratio for the last four quarters is no less than 1.10:1.00 or
(B) for 20 consecutive days prior to such Permitted Acquisition, pro forma
Availability is no less than the greater of (x) 30% of the Line Cap and (y)
$67,500,000; (i) promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5; (j) Investments acquired
as a result of the purchase or other acquisition by any Group Member in
connection with a Permitted Acquisition; provided, that such Investments were
not made in contemplation of such Permitted Acquisition and were in existence at
the time of such Permitted Acquisition; (k) Investments existing on the Closing
Date (provided that Investments in an aggregate outstanding amount in excess of
$5,000,000 shall be set forth on Schedule 7.7(k)) and any modification,
refinancing, renewal, refunding, replacement or extension 109
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre116.jpg]
thereof; provided that the amount of any Investment permitted pursuant to this
Section 7.7(k) is not increased from the amount of such Investment on the
Closing Date; (l) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business; (m)
Investments of a Restricted Subsidiary acquired after the Closing Date or of a
corporation merged into the Borrower or merged or consolidated with any
Restricted Subsidiary, in each case in accordance with Section 7.4 after the
Closing Date, to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation; (n)
Guarantees by the Borrower or any Restricted Subsidiary of leases (other than
Finance Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; (o)
Investments made to effect the pledges and deposits described in, and permitted
under, Section 7.3(c) and (d); (p) Investments by the Borrower or any Restricted
Subsidiary that result solely from the receipt by the Borrower or such
Restricted Subsidiary from any of its Subsidiaries of a dividend or other
Restricted Payment in the form of Capital Stock, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereto); (q) mergers and consolidations permitted under Section 7.4
that do not involve any Person other than the Borrower and Restricted
Subsidiaries that are Wholly Owned Subsidiaries; (r) Investments; provided that
the Payment Conditions are met; (s) [reserved]; (t) Investments by the Borrower
or any of its Restricted Subsidiaries in an aggregate amount (valued at cost),
taken together with all other outstanding Investments made pursuant to this
Section 7.7(t) (less any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investments (excluding any returns in
excess of the amount originally invested)), not to exceed from and after the
Closing Date the greater of (i) $20,000,000 and (ii) 9% of Consolidated EBITDA
(as of the most recent fiscal quarter end for which financial statements have
been delivered pursuant to Section 6.1(a) or (b)); (u) (i) any Investment in any
Joint Venture or Unrestricted Subsidiary and (ii) any Permitted Acquisition of
Persons that do not, upon acquisition thereof, become Subsidiary Guarantors, and
property that is not, upon acquisition thereof, owned by Loan Parties; provided
that the aggregate outstanding amount of the Investments and Permitted 110
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre117.jpg]
Acquisitions consummated pursuant to this Section 7.7(u) (with respect to
Investments pursuant to clause (i), valued at cost, and with respect to
Permitted Acquisitions pursuant to clause (ii), the Investment amount thereof
shall be as valued in good faith by the Borrower and shall include cash and
equity (including Disqualified Capital Stock of any Subsidiaries not organized
under the laws of any jurisdiction within the United States, but excluding any
other equity of such Subsidiaries)), less any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of any such Investments
(excluding any returns in excess of the amount originally invested), shall not
exceed at any time outstanding the greater of (i) $25,000,000 and (ii) 11% of
Consolidated EBITDA (as of the most recent fiscal quarter end for which
financial statements have been delivered pursuant to Section 6.1(a) or (b)); (v)
Investments made in the Insurance Subsidiary (i) to the extent required to meet
regulatory capital guidelines, policies or rules in an amount not exceed
$35,000,000 in the aggregate at any one time outstanding and (ii) in amounts not
to exceed, in any fiscal year of the Borrower, the lesser of (x) $75,000,000 and
(y) the amount that will appear as an expense for self-insurance costs on the
Borrower’s consolidated income statement; (w) Investments in the Insurance
Subsidiary consisting of the contribution of common stock of the Borrower and
Investments by the Insurance Subsidiary in the common stock of the Borrower; (x)
Investments by the Insurance Subsidiary in Indebtedness of the Group Members
permitted by Section 7.2(r); (y) Investments made to consummate the Merchants
Preferred Acquisition; (z) Investments by the Borrower in the Insurance
Subsidiary in connection with the repurchase of the Borrower’s common stock from
the Insurance Subsidiary in exchange for the issuance of one or more notes or
other forms of Indebtedness owed to the Insurance Subsidiary; and (aa)
Investments, taken together with all other outstanding Investments made pursuant
to this Section 7.7(aa) (less any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investments (excluding
any returns in excess of the amount originally invested)), in an aggregate
amount (valued at cost) not to exceed the Net Cash Proceeds (Not Otherwise
Applied) received after the Closing Date and on or prior to such date from any
issuance of Qualified Capital Stock by the Borrower (other than any such
issuance to a Group Member). For purposes of determining compliance with this
Section 7.7, in the event that an Investment meets the criteria of more than one
of the categories of Investments described in clauses (a) through (aa) above,
the Borrower may, in its sole discretion, divide or classify or later divide,
classify or reclassify all or a portion of such Investment in a manner that
complies with this Section 7.7 and 111 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre118.jpg]
will only be required to include the amount and type of such Investment in one
or more of the above clauses. 7.8 Optional Payments and Modifications of Certain
Debt Instruments. (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to any Junior Indebtedness (any of the
foregoing, a “Restricted Debt Payment”) other than: (i) refinancings of Junior
Indebtedness with the proceeds of Permitted Refinancing Indebtedness permitted
in respect thereof under Section 7.2; (ii) Restricted Debt Payments made solely
with Qualified Capital Stock or the conversion of any Junior Indebtedness into
Qualified Capital Stock; (iii) Restricted Debt Payments; provided that the
Payment Conditions are met; (iv) so long as no Event of Default shall have
occurred and be continuing or would result therefrom, Restricted Debt Payments
in an aggregate amount not to exceed, together with the aggregate amount of
Restricted Payments made pursuant to Section 7.6(h), $30,000,000 per fiscal year
of the Borrower; and (v) prepayments of intercompany Junior Indebtedness
permitted hereunder owed by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary; provided that no prepayment of any Junior
Indebtedness owed by any Loan Party to any Restricted Subsidiary that is not a
Loan Party shall be permitted so long as the Payment Conditions are not met. For
purposes of determining compliance with this Section 7.8(a), in the event that a
Restricted Debt Payment meets the criteria of more than one of the categories of
Restricted Debt Payments described in clauses (i) through (v) above, the
Borrower may, in its sole discretion, divide or classify or later divide,
classify or reclassify all or a portion of such Restricted Debt Payment in a
manner that complies with this Section 7.7(a) and will only be required to
include the amount and type of such Restricted Debt Payment in one or more of
the above clauses. Notwithstanding anything to the contrary contained in this
Section 7.8(a), in no event shall any payment in respect of Subordinated
Indebtedness be permitted if such payment is in violation of the subordination
provisions of such Subordinated Indebtedness. (b) Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Junior Indebtedness (other than any
such amendment, modification, waiver or other change that would not materially
and adversely affect the interests of the Lenders). 7.9 Transactions with
Affiliates. Enter into any transaction, including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate in excess of
$10,000,000, unless such transaction is on terms not materially less favorable
to the Borrower or such Restricted Subsidiary, 112 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre119.jpg]
as applicable, than would be obtainable in a comparable arms-length transaction
with a person that is not an Affiliate; provided that this Section 7.9 shall not
limit: (a) issuances of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options, stock ownership plans and similar and
like arrangements approved by the board of directors of the Borrower; (b)
compensation, insurance, employment, employee benefit and severance arrangements
between the Borrower or any Subsidiary and any director, officer, employee or
consultant thereof; (c) the payment of directors’ fees and indemnification and
reimbursement of expenses to directors, officers or employees; (d) transactions
between or among the Loan Parties; (e) transactions between or among the
Borrower and its Restricted Subsidiaries or by and among Restricted Subsidiaries
in the ordinary course of business; (f) Investments permitted by Section 7.7(d),
Restricted Payments or Restricted Debt Payments expressly permitted by this
Agreement; (g) intercompany transactions undertaken in good faith for the
purpose of improving the consolidated tax efficiency of the Group Members; (h)
transactions disclosed in the Borrower’s SEC filings made prior to the Closing
Date; (i) any transaction with any Person who is not an Affiliate immediately
before the consummation of such transaction that becomes an Affiliate as a
result of such transaction; and (j) payroll, travel, business entertainment and
similar advances to officers, directors, employees and consultants of the
Borrower or any Subsidiary to cover matters that are expected at the time of
such advances to be treated as expenses of the Borrower or such Subsidiary for
accounting purposes and that are made in the ordinary course of business. 7.10
Sales and Leasebacks. Enter into any arrangement with any Person providing for
the leasing by any Group Member of real property that has been or is to be sold
or transferred by such Group Member to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of such Group Member, unless the Net Cash
Proceeds received by the applicable Group Member in connection with such
transaction are at least equal to the fair market value (as determined by the
Borrower) of such property; provided that, other than with respect to the
sale-leaseback of the Company Headquarters, the aggregate amount of
consideration paid to the Group Members (and the aggregate principal amount of
any Attributable Indebtedness) in respect of transactions permitted under this
Section 7.10 shall not exceed $15,000,000. 113 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre120.jpg]
7.11 Swap Agreements. Enter into any Swap Agreement, except Swap Agreements
entered into for bona fide hedging purposes and not for speculation. 7.12
Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on a
day other than calendar year end or change the Borrower’s method of determining
fiscal quarters, in each case without the consent of the Administrative Agent.
7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member (other
than the Insurance Subsidiary) to create, incur, assume or suffer to exist any
Lien upon any of its property or revenues, whether now owned or hereafter
acquired to secure its obligations under the Loan Documents to which it is a
party other than (a) (i) this Agreement, the other Loan Documents and the Term
Loan Documents, (ii) any agreement governing any Indebtedness incurred pursuant
to Section 7.2 to the extent such prohibition or limitation is customary in
agreements governing Indebtedness of such type and in any event so long as such
agreement is not materially more restrictive (taken as a whole) than the Loan
Documents (as conclusively determined by the Borrower in good faith) and (iii)
any agreement governing any Permitted Refinancing Indebtedness in respect of the
Loans, the Term Loans or Indebtedness incurred pursuant to Section 7.2, in each
case, with respect to this clause (iii), so long as any such agreement is not
materially more restrictive (taken as a whole) than the Loan Documents, the Term
Loan Documents or the documents governing the Indebtedness being refinanced, as
applicable (as conclusively determined by the Borrower in good faith), (b) any
agreements governing any purchase money Liens or Finance Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any agreement in
effect at the time any Subsidiary becomes a Restricted Subsidiary of the
Borrower, so long as such prohibition or limitation applies only to such
Restricted Subsidiary (and, if applicable, its Subsidiaries) and such agreement
was not entered into in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower, as such agreement may be amended, restated,
supplemented, modified extended renewed or replaced, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction contemplated by
this Section 7.13 contained therein, (d) customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, subleases, licenses or sublicenses, so long as such restrictions are
limited to the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be, (e) (i) restrictions imposed by applicable law
and (ii) contractual encumbrances or restrictions in effect on the Closing Date
and listed on Schedule 7.13, (f) customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business, (g) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (h) customary restrictions and
conditions contained in the document relating to any Lien other than relating to
Indebtedness, so long as (i) such Lien is a Lien permitted by Section 7.3 and
such restrictions or conditions relate only to the specific asset subject to
such Lien and (ii) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 7.13, (i) customary
net worth provisions contained in real property leases entered into by the Group
Members, so long as the Borrower has determined in good faith that such net
worth provisions would not reasonably be expected to impair the ability of the
Group Members to meet their ongoing obligations, (j) restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business and (k) customary restrictions and conditions contained in
agreements relating to the sale of a 114 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre121.jpg]
Restricted Subsidiary or any assets pending such sale, provided that such
restrictions or conditions apply only to the Restricted Subsidiary or assets
that is to be sold and such sale is permitted hereunder. 7.14 Clauses
Restricting Subsidiary Distributions. Enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary of the Borrower to (a) make Restricted Payments in respect
of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, any Group Member, (b) make loans or advances to, or other
Investments in, any Group Member or (c) transfer any of its assets to any Group
Member, except for (i) any encumbrances or restrictions existing under (A) this
Agreement, the other Loan Documents and the Term Loan Documents (B) any
agreement governing Indebtedness incurred pursuant to Section 7.2 so long as
such encumbrance or restriction is customary in agreements governing
Indebtedness of such type and is not materially more restrictive (taken as a
whole) than the Loan Documents (as conclusively determined by the Borrower in
good faith) or (C) any agreement governing Permitted Refinancing Indebtedness in
respect of the Loans, any Term Loans or any other Indebtedness incurred pursuant
to Section 7.2, in each case so long as any such agreement is not materially
more restrictive (taken as a whole) than the Loan Documents, the Term Loan
Documents or the documents governing the Indebtedness being refinanced, as
applicable (as conclusively determined by the Borrower in good faith), (ii) any
encumbrances or restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iii) any encumbrance or restriction applicable to a
Restricted Subsidiary (and, if applicable, its Subsidiaries) under any agreement
of such Restricted Subsidiary in effect at the time such Person becomes a
Restricted Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower, as such agreement may be amended, restated, supplemented, modified
extended renewed or replaced, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction contemplated by this Section
7.14 contained therein, (iv) customary provisions restricting assignments,
subletting, sublicensing, pledging or other transfers contained in leases,
subleases, licenses or sublicenses, so long as such restrictions are limited to
the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be, (v) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale, provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder , (vi) consensual arrangements with insurance regulators
with respect to the Insurance Subsidiary, (vii) (A) restrictions imposed by
applicable law and (B) contractual encumbrances or restrictions in effect on the
Closing Date and listed on Schedule 7.14, (viii) customary provisions in joint
venture agreements and other similar agreements entered into in the ordinary
course of business, (ix) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (h) customary net
worth provisions contained in real property leases entered into by the Group
Members, so long as the Borrower has determined in good faith that such net
worth provisions would not reasonably be expected to impair the ability of the
Group Members to meet their ongoing obligations and (i) restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business. 115 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre122.jpg]
7.15 Lines of Business. (a) Enter into any business, either directly or through
any Restricted Subsidiary, except for those businesses in which the Group
Members were engaged on the Closing Date and any similar, corollary, related,
incidental or complementary business or business activities or any reasonable
extension, development or expansion thereof (as determined by the Borrower in
good faith). (b) In the case of the Insurance Subsidiary, enter into any
business, except for providing insurance services to the Borrower and its
Restricted Subsidiaries and activities reasonably related thereto. 7.16 Use of
Proceeds. Use, and the respective directors, officers, employees and agents of
the Borrower and its Subsidiaries shall not use, the proceeds of any Revolving
Loan or Letter of Credit (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti- Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto. SECTION 8. EVENTS OF DEFAULT If any of the following events
shall occur and be continuing: (a) the Borrower shall fail to pay any principal
of any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, within five Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or (b) any
representation or warranty made or deemed made by any Loan Party herein or in
any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or
(c) any Loan Party shall default in the observance or performance of (i)
Sections 6.2(g) or 6.2(i), and such default shall continue unremedied for a
period of 10 days after written notice to the Borrower from the Administrative
Agent or the Required Lenders or (ii) any agreement contained in clause (i) or
(ii) of Section 6.4(a) (with respect to the Borrower only), Section 6.7(a) or
Section 7 of this Agreement; or (d) any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 8), and such default shall continue unremedied for a period of 30
days after written notice to the Borrower from the Administrative Agent or the
Required Lenders; or (e) any Group Member shall (i) default in making any
payment of any principal of any Material Indebtedness (including any Guarantee
Obligation) on the scheduled or 116 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre123.jpg]
original due date with respect thereto; or (ii) default in making any payment of
any interest on any such Material Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Material
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, the effect of which default is to cause (with all applicable grace
periods having expired), or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause (with all applicable grace periods having expired), with the giving of
notice if required, such Material Indebtedness to become due prior to its stated
maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable (provided that this clause (iii) shall not apply
to any Indebtedness that becomes due as a result of a refinancing in full
thereof as permitted by the terms of this Agreement); or (f) (i) the Borrower or
any Material Subsidiary shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Borrower or any Material Subsidiary any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 consecutive days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any Material Subsidiary shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or (vi) the Borrower or any Material Subsidiary shall make a general
assignment for the benefit of its creditors; or (g) (i) an ERISA Event and/or a
Foreign Plan Event shall have occurred; (ii) a trustee shall be appointed by a
United States district court to administer any Pension Plan; (iii) the PBGC
shall institute proceedings to terminate any Pension Plan; (iv) any Group Member
or any of their respective ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (v) any other
event or condition shall occur or exist with respect to a Plan, a Foreign
Benefit Arrangement, or a Foreign Plan; and in each case in clauses (i) 117
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre124.jpg]
through (v) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to result in a Material
Adverse Effect; or (h) one or more judgments or decrees shall be entered against
the Borrower or any Material Subsidiary involving in the aggregate a liability
(not paid or fully covered by insurance as to which the relevant insurance
company has not disputed coverage) of $75,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 consecutive days from the entry thereof; or (i) any of
the Security Documents or the Intercreditor Agreement shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents on assets that constitute a material portion of the Collateral shall
cease to be enforceable and of the same effect and priority purported to be
created thereby (and, for the avoidance of doubt, as required by the
Intercreditor Agreement), except (i) the release thereof as provided in the
applicable Loan Document or Section 10.14 or (ii) as a result of the failure of
the Administrative Agent (or its agent or bailee in accordance with the
Intercreditor Agreement) to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Guarantee and
Collateral Agreement; or (j) the guarantee contained in Article II of the
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Loan Party or any Subsidiary of any Loan Party shall so
assert; or (k) the subordination provisions contained in any Subordinated
Indebtedness with an aggregate principal amount in excess of $75,000,000 shall
cease, for any reason, to be in full force and effect, or any Loan Party or any
Subsidiary of any Loan Party shall so assert; or (l) a Change of Control shall
occur; then, and in any such event, (A) if such event is an Event of Default
specified in clause (i) or (ii) of paragraph (f) above with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents 118 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre125.jpg]
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other Obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section 8, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower. In addition to any other rights and remedies granted to the
Administrative Agent and the Lenders in the Loan Documents, the Administrative
Agent on behalf of the Lenders may exercise all rights and remedies of a secured
party under the New York Uniform Commercial Code or any other applicable law.
Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Loan Party or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, or consent to the use by the Loan Parties of
any cash collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable, and/or may forthwith sell, lease, assign
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by credit bid on behalf of the Lenders, the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk. The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Loan Party, which right or equity is
hereby waived and released. The Borrower further agrees, at the Administrative
Agent’s request, to assemble, or cause the applicable Loan Party to assemble,
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at the Borrower’s or
such Loan Party’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 8, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any other way relating to the Collateral or the rights of the Administrative
Agent and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the obligations of the Loan
Parties under the Loan Documents, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the New York 119 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre126.jpg]
UCC, need the Administrative Agent account for the surplus, if any, to any Loan
Party. To the extent permitted by applicable law, the Borrower on behalf of
itself and the other Loan Parties, waives all claims, damages and demands it or
any other Loan Party may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. SECTION 9. THE AGENTS 9.1 Appointment. (a) As to
any matters not expressly provided for herein and in the other Loan Documents
(including enforcement or collection), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written instructions of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary,
pursuant to the terms in the Loan Documents), and, unless and until revoked in
writing, such instructions shall be binding upon each Lender; provided, however,
that the Administrative Agent shall not be required to take any action that (i)
the Administrative Agent in good faith believes exposes it to liability unless
the Administrative Agent receives an indemnification and is exculpated in a
manner satisfactory to it from the Lenders and the Issuing Lenders with respect
to such action or (ii) is contrary to this Agreement or any other Loan Document
or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Lender in violation of any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. (b) Each Lender hereby irrevocably
appoints the entity named as Administrative Agent in the heading of this
Agreement and its successors and assigns to serve as the administrative agent
under the Loan Documents and each Lender and each Issuing Lender authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents. 120
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre127.jpg]
(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Lenders (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing, the Administrative Agent does not assume and shall not be deemed to
have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, other than as expressly set forth
herein and in the other Loan Documents, regardless of whether a Default or an
Event of Default has occurred and is continuing (and it is understood and agreed
that the use of the term “agent” (or any similar term) herein or in any other
Loan Document with reference to the Administrative Agent is not intended to
connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby. (d)
Nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account. (e) The Administrative
Agent may perform any of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub- agent may perform any of their respective duties and exercise their
respective rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent. (f) The Arranger shall have no obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder. (g) In case of the
pendency of any proceeding with respect to any Loan Party under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, the Administrative Agent (irrespective of whether the
principal of any Loan or any Reimbursement Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise: 121 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre128.jpg]
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.3)
allowed in such judicial proceeding; and (ii) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding is hereby
authorized by each Lender and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders or the other
Secured Parties, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.3). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Issuing Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or Issuing
Lender or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or Issuing Lender in any such proceeding. (h) The provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Lenders, and, except solely to the extent of the Borrower’s
rights to consent pursuant to and subject to the conditions set forth in this
Article, none of the Borrower or any Subsidiary, or any of their respective
Affiliates, shall have any rights as a third party beneficiary under any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article. 9.2 Administrative Agent’s Reliance, Indemnification, Etc.. (a)
Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. 122 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre129.jpg]
(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent or (vi) the creation,
perfection or priority of Liens on the Collateral. (c) Without limiting the
foregoing, the Administrative Agent (i) may treat the payee of any promissory
note as its holder until such promissory note has been assigned in accordance
with Section 10.6, (ii) may rely on the Register to the extent set forth in
Section 10.6(b), (iii) may consult with legal counsel (including counsel to the
Borrower), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender or Issuing Lender and shall
not be responsible to any Lender or Issuing Lender for any statements,
warranties or representations made by or on behalf of any Loan Party in
connection with this Agreement or any other Loan Document, (v) in determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Lender, may presume that such condition is
satisfactory to such Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Lender
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof). 9.3 Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Lenders by posting the Communications
on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”). (b) Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Closing Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal 123 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre130.jpg]
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, each of the Issuing
Lenders and the Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders, each of the Issuing
Lenders and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution. (c) THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM. (d) Each Lender agrees
that notice to it (as provided in the next sentence) specifying that
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (i) to notify the Administrative Agent
in writing (which could be in the form of electronic communication) from time to
time of such Lender’s or Issuing Lender’s (as applicable) email address to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address. (e) Each of the Lenders and
the Borrower agrees that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the Communications
on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention procedures and policies. (f)
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document. 124 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre131.jpg]
9.4 The Administrative Agent Individually. With respect to its Commitment and
Loans, Letter of Credit Commitments and Letters of Credit, the Person serving as
the Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Lender, as the case may
be. The terms “Lenders”, “Required Lenders” and any similar terms shall, unless
the context clearly otherwise indicates, include the Administrative Agent in its
individual capacity as a Lender or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders or
the Issuing Lenders. 9.5 Successor Administrative Agent. (a) The Administrative
Agent may resign at any time by giving 30 days’ prior written notice thereof to
the Lenders and the Borrower, whether or not a successor Administrative Agent
has been appointed. Upon any such resignation, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, (i) such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing) and (ii) in no event shall a successor
Administrative Agent be a Disqualified Lender. Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents. (b) Notwithstanding
paragraph (a) of this Section 9.5, in the event no successor Administrative
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders and the Borrower, whereupon, on
the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties, and
continue to be entitled to the rights set forth in such Security Document and
Loan Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such 125
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre132.jpg]
appointment in accordance with this Section 9.5 (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 10.3, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above. 9.6
Acknowledgements of Lenders and Issuing Lenders. (a) Each Lender represents that
it is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non- public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. (b) Each Lender, by delivering its signature
page to this Agreement on the Closing Date, or delivering its signature page to
an Assignment and Assumption or any other Loan Document pursuant to which it
shall become a Lender hereunder, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Closing Date. 9.7 Collateral Matters.
(a) Except with respect to the exercise of setoff rights in accordance with
Section 9.8 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. (b) The
Secured Parties irrevocably authorize the Administrative Agent, at its option
and in its discretion, to subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that 126 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre133.jpg]
is permitted by Section 7.3. The Administrative Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders or any other
Secured Party for any failure to monitor or maintain any portion of the
Collateral. 9.8 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 10.1 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such 127 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre134.jpg]
Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid. 9.9 Certain ERISA Matters. (a)
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arranger and its
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub- sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or 128 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre135.jpg]
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender. (b) In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, or the Arranger or any of
their respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto). (c) The Administrative
Agent hereby informs the Lenders that each such Person is not undertaking to
provide investment advice or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments, this Agreement and any
other Loan Documents (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, or the Commitments by such Lender or (iii)
may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. SECTION 10.
MISCELLANEOUS 10.1 Amendments and Waivers. Subject to Section 2.16(b), neither
this Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or 129 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre136.jpg]
fee payable hereunder (except (x) in connection with the waiver of applicability
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders) and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of “Required Lenders” or “Supermajority Lenders”
without the written consent of each Lender or change any other provision of this
Agreement or any other Loan Document specifying the number or percentage of
Lenders (or Lenders of any Facility) required to waive, amend or otherwise
modify any rights thereunder or make any determination or grant any consent
thereunder without the written consent of each Lender (or each Lender of the
applicable Facility, as applicable), (iv) consent to the assignment or transfer
by the Borrower of any of its rights and obligations under this Agreement and
the other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the value of the guarantees provided by the
Subsidiary Guarantors taken as a whole, in each case without the written consent
of all Lenders; (v) amend, modify or waive any provision of Section 2.17 without
the written consent of each Lender; (vi) increase the advance rates set forth in
the definition of “Borrowing Base” or add new categories of eligible assets,
without the written consent of the Supermajority Lenders; (vii) modify
eligibility criteria, as such eligibility criteria are in effect on the Closing
Date (including adding new categories of eligible assets or eliminating any
category of the Reserves in effect on the Closing Date; provided, however, that,
for the avoidance of doubt, notwithstanding anything in this Section 10.1 to the
contrary, the Administrative Agent may, in its Permitted Discretion and without
the consent of any other Lenders, eliminate any category of Reserve that was
added after the Closing Date by the Administrative Agent) in any manner that has
the effect of increasing the amounts available to be borrowed hereunder without
the written consent of the Supermajority Lenders; (viii) amend, modify or waive
any provision of Section 9 or any other provision of any Loan Document that
affects the Administrative Agent without the written consent of the
Administrative Agent; (ix) [reserved]; or (x) amend, modify or waive any
provision of Section 3 relating to the rights or obligations of the Issuing
Lender without the written consent of the Issuing Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (ii) the
Loan Documents may be amended in accordance with Section 2.24. 10.2 Notices. All
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile or e-mail), and, unless
otherwise 130 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre137.jpg]
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of facsimile or e-mail notice, when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient), addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
Borrower: Rent-A-Center, Inc. 5501 Headquarters Drive Plano, Texas 75024
Attention: Maureen B. Short, Chief Financial Officer Facsimile: (972) 943-0116
E-mail: Maureen.short@rentacenter.com with a copy to: Sullivan & Cromwell LLP
125 Broad Street New York, New York 10004 Attention: Ari B. Blaut Facsimile:
(212) 291-9219 E-mail: blauta@sullcrom.com Administrative Agent: JPMorgan Chase
Bank, N.A. 2200 Ross Avenue, 9th Floor Dallas, Texas 75201 Attention: Credit
Risk Manager Facsimile: (214)965-2594 E-mail: jon.eckhouse@jpmorgan.com and
charmaine.l.wallace@jpmorgan.com Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices delivered to any Lender pursuant to Section 2 if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. 10.3 No Waiver; Cumulative
Remedies. No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. 131
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre138.jpg]
10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder. 10.5 Payment of Expenses and
Taxes. The Borrower agrees (a) to pay or reimburse the Administrative Agent and
the Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the syndication of
the Commitments and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees, disbursements and
other charges of one primary counsel to the Administrative Agent and the
Arrangers and, if necessary, one local counsel in each applicable jurisdiction
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender, the Issuing Lender and
the Administrative Agent for all its reasonable and documented costs and
out-of-pocket expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and documented fees,
disbursements and other charges of counsel to the Administrative Agent and the
Lenders and including the reasonable and documented costs and expenses incurred
during any workout, restructuring or negotiations (it being understood that
expenses reimbursed by the Borrower under this Section 10.5 shall include costs
and expenses incurred in connection with (1) appraisals, environmental reviews
and insurance reviews, (2) field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or the internally allocated fees for each Person employed by the Administrative
Agent with respect to each field examination and (3) forwarding loan proceeds,
collecting checks and other items of payment and establishing and maintaining
the accounts and lock boxes, and costs and expenses of preserving and protecting
the Collateral), (c) to pay, indemnify, and hold each Lender, the Issuing Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other Taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender, the Issuing Lender, the Arrangers and
each Agent, their respective affiliates, and their respective officers,
directors, employees, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs or expenses (including the reasonable and documented fees, disbursements
and other charges of counsel) of any kind or nature whatsoever with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, affiliates or creditors or any other Person,
including any of the foregoing relating to the use of 132
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre139.jpg]
proceeds of the Loans or Letters of Credit (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or the violation of, noncompliance with or liability
under, any Environmental Law applicable to any Group Member or its operations or
properties, and the reasonable and documented fees, disbursements and other
charges of legal counsel (limited to reasonable and documented fees,
disbursements and other charges of one primary counsel for all Indemnitees,
taken as a whole, and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees, taken as a whole, and one firm of
special regulatory counsel for all Indemnitees, taken as a whole (and, in the
case of an actual or potential conflict of interest, where an Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Indemnitee
and, if necessary, one firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for such affected Indemnitee and one firm of special regulatory counsel for such
affected Indemnitee)) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from (x) the bad faith, gross negligence or willful misconduct of
such Indemnitee (or any of its Affiliates, officers, directors, employees,
agents, advisors or controlling persons), (y) a material breach by such
Indemnitee of its obligations under the Loan Documents or (z) disputes or
proceedings that are brought by an Indemnitee against any other Indemnitee
(other than any claims against any Arranger or Agent in its capacity or in
fulfilling its roles as an Arranger or Agent hereunder or any similar role with
respect to any Facility) to the extent such disputes do not arise from any act
or omission of any Loan Party or any of its Affiliates, and provided, further,
that this Section 10.5(d) shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non- Tax claim. Except
as provided in this Section 10.5, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, arising
under any Environmental Laws, that any of them has by statute or otherwise
against any Indemnitee. No Indemnitee shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic, telecommunications or other information transmission systems, except
to the extent any such damages are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from (x) the bad faith,
gross negligence or willful misconduct of such Indemnitee (or any of its
Affiliates, officers, directors, employees, agents, advisors or controlling
persons) or (y) a material breach by such Indemnitee of its obligations under
the Loan Documents. No Indemnitee shall be liable for any indirect, special,
exemplary, punitive or consequential damages in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby.
All amounts due under this Section 10.5 shall be payable not later than 15 days
after written demand therefor. The agreements in this Section 10.5 shall survive
the termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder. 133 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre140.jpg]
10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. (b) (i) Subject to
the conditions set forth in paragraph (b)(ii) below, any Lender may assign to
one or more Eligible Assignees (each, an “Assignee”), all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of: (A) the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person; and provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof; (B) the Administrative Agent, provided that no consent
of the Administrative Agent shall be required for an assignment of all or any
portion of its Commitment or Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and (C) the Issuing Lender. (ii) Assignments shall be subject to
the following additional conditions: (A) except in the case of an assignment to
a Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be 134 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre141.jpg]
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any; (B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and (C) the Assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws. For the
purposes of this Section 10.6, “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an affiliate
of a Lender or (c) an entity or an affiliate of an entity that administers or
manages a Lender. (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6. (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Loans and L/C Obligations owing, to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register 135 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre142.jpg]
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. (v) Upon
its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. (vi) Each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee. In no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any prospective
assignee is an Eligible Assignee or have any liability with respect to any
assignment made to a Disqualified Lender or any other Person that is not an
Eligible Assignee. (c) Any Lender may, without the consent of or notice to the
Borrower, the Administrative Agent or the Issuing Lender, sell participations to
one or more Eligible Assignees (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (i) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (ii) directly affects such Participant. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.22 with respect to any Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 (subject to
the requirements and limitations therein, including the requirements under
Section 2.19(f) (it being understood that the documentation required under
Section 2.19(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6; provided that such Participant
(i) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section 10.6 and (ii) shall not be
entitled to receive any greater payment under Sections 2.18 or 2.19, with 136
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre143.jpg]
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent that such entitlement to receive a
greater payment results from an adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Closing Date
that occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section 10.6 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in this paragraph (d). (e) [Reserved]. (f) The list of Disqualified
Lenders (i) shall be made available to the Lenders by posting on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) and (ii) shall be provided to any Lender upon request by such Lender to
the Administrative Agent. A Lender may provide the list of Disqualified Lenders
to any potential assignee or participant on a confidential basis in accordance
with Section 10.15 hereof for the purpose of verifying whether such Person is a
Disqualified Lender. (g) (i) If any assignment or participation is made to any
Disqualified Lender in violation of this Section 10.6, the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Lender and
the Administrative Agent, (A) purchase or prepay such Loan 137
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre144.jpg]
by paying the lowest of (x) the principal amount thereof and (y) the amount that
such Disqualified Lender paid to acquire such Loans, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and/or (B) require such Disqualified Lender to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 10.6), all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees at the lowest of (x) the principal
amount thereof and (y) the amount that such Disqualified Lender paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder. (ii) Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Lenders (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any Bankruptcy Plan, each Disqualified Lender party hereto hereby agrees (1) not
to vote on such Bankruptcy Plan, (2) if such Disqualified Lender does vote on
such Bankruptcy Plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2). 10.7 Adjustments;
Set-off. (a) Except to the extent that this Agreement or a court order expressly
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest; provided 138 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre145.jpg]
further, that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set-off
with respect to, any Subsidiary Guarantor shall be applied to any Excluded Swap
Obligations of such Subsidiary Guarantor. (b) In addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right,
without notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any Obligations
becoming due and payable by the Borrower (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender, any
affiliate thereof or any of their respective branches or agencies to or for the
credit or the account of the Borrower; provided that if any Defaulting Lender
shall exercise any such right of setoff (i) all amounts so set-off shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Lender
and the Lenders and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application. 10.8
Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent. 10.9
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 10.10 Integration. This Agreement and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. 10.11
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. 139 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre146.jpg]
10.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally: (a) submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof; provided, that nothing contained herein or in any other
Loan Document will prevent any Lender or the Administrative Agent from bringing
any action to enforce any award or judgment or exercise any right under the
Security Documents or against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established; (b) consents
that any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) agrees that
service of process in any such action or proceeding may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, in the manner set forth in Section 10.2; (d) agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by law; and (e) waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any indirect, special, exemplary,
punitive or consequential damages. 10.13 Acknowledgements. The Borrower hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Credit Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement or
the other Loan Documents, irrespective of whether the Credit Parties have
advised or are advising the Loan Parties on other matters, and the relationship
between the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, in connection herewith and therewith is solely that of creditor and
debtor, (b) the Credit Parties, on the one hand, and the Loan Parties, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor do the Loan Parties rely on, any fiduciary duty to
the Loan Parties or their affiliates on the part of the Credit Parties, (c) the
Loan Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Loan
Parties have been advised that the Credit Parties are engaged in a broad range
of transactions that may involve interests that differ from the Loan Parties’
interests and that the Credit Parties have no obligation to disclose such
interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed 140 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre147.jpg]
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties. 10.14 Releases
of Guarantees and Liens. (a) Upon any sale, transfer or other Disposition by any
Loan Party (other than any such sale, transfer or other Disposition to another
Loan Party) of any Collateral in a transaction permitted by this Agreement, or
upon the effectiveness of any written consent to the release of the security
interest in any Collateral created under any Security Document pursuant to
Section 10.1, the security interests in such Collateral created by the Security
Documents shall be automatically released. In connection with any termination or
release pursuant to this clause (a), the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such release. (b) At such time
as the Loans, the Reimbursement Obligations and the other obligations under the
Loan Documents (other than indemnification or reimbursement obligations under
Sections 2.18, 2.19(a), 2.19(d) or 2.20 for which the Borrower has not been
notified and contingent indemnification obligations, Banking Services
Obligations and Secured Swap Obligations) shall have been paid in full and the
Commitments have been terminated and no Letters of Credit shall be outstanding
(other than Letters of Credit cash collateralized or otherwise backstopped in a
manner satisfactory to the applicable Issuing Lender and the Administrative
Agent), the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person. In
connection with any termination or release pursuant to this clause (b), the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. (c) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraphs (a) or (b) above. 10.15 Confidentiality.
Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, the 141
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre148.jpg]
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section 10.15, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, (j)
to data service providers (including league table providers) that serve the
lending industry to the extent such information is of the type customarily
provided to such providers or (k) if agreed by the Borrower in its sole
discretion, to any other Person. Each Lender acknowledges that information
furnished to it pursuant to this Agreement or the other Loan Documents may
include material non-public information concerning the Borrower and its
Affiliates and their Related Parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws. All information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to, or in the course of administering, this Agreement or the other Loan
Documents will be syndicate-level information, which may contain material
non-public information about the Borrower and its Affiliates and their Related
Parties or their respective securities. Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws. The
Borrower represents and warrants that it and its Subsidiaries either (i) have no
registered or publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrower hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Section 6.1(a) and (b), along with the Loan
Documents, available to Public-Siders and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower and its Subsidiaries have no outstanding
publicly traded securities, including 144A securities. For the 142
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre149.jpg]
avoidance of doubt, the Projections and monthly financial statements provided
pursuant to Section 6.1(c) shall not be posted to Public-Siders. The Borrower
hereby acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be Public-Siders. If
any Borrower Materials are designated by the Loan Parties as “PRIVATE”, such
Borrower Materials will not be made available to that portion of the Platform
designated “Public Investor,” which is intended to contain only information that
is either publicly available or not material information (though it may be
sensitive and proprietary) with respect to Borrower, its Subsidiaries or their
securities for purposes of federal and state securities laws. The Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PRIVATE” or “CONFIDENTIAL” as not containing any material non-public
information with respect to the Borrower, its Subsidiaries or their securities
for purposes of federal and state securities laws. 10.16 WAIVERS OF JURY TRIAL.
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
10.18 Intercreditor Agreement. Each Lender hereby authorizes and directs the
Administrative Agent (a) to enter into the Intercreditor Agreement on its
behalf, perform the Intercreditor Agreement on its behalf and take any actions
thereunder as determined by the Administrative Agent to be necessary or
advisable to protect the interest of the Lenders, and each Lender agrees to be
bound by the terms of the Intercreditor Agreement and (b) to enter into any
other intercreditor agreement reasonably satisfactory to the Administrative
Agent on its behalf, perform such intercreditor agreement on its behalf and take
any actions thereunder as determined by the Administrative Agent to be necessary
or advisable to protect the interests of the Lenders, and each Lender agrees to
be bound by the terms of such intercreditor agreement. Each Lender acknowledges
that the Intercreditor Agreement governs, among other things, Lien priorities
and rights of the Lenders and the Term Loan Secured Parties (as defined in the
Intercreditor Agreement) with respect to the Collateral, including the Term Loan
Priority Collateral. 10.19 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the 143
509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre150.jpg]
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an EEA Financial Institution; and (b) the effects of any Bail-In Action
on any such liability, including, if applicable: (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent entity, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. 10.20 Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
hedging agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights 144 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre151.jpg]
could be exercised under the U.S. Special Resolution Regime if the Supported QFC
and the Loan Documents were governed by the laws of the United States or a state
of the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support. [Remainder of this page intentionally
left blank. Signature pages follow.] 145 509265-2041-31349836.23



--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre152.jpg]




--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre153.jpg]




--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre154.jpg]




--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre155.jpg]




--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre156.jpg]




--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre157.jpg]




--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre158.jpg]




--------------------------------------------------------------------------------



 
[exhibit1043ablcreditagre159.jpg]




--------------------------------------------------------------------------------



 